Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, in yesterday's Minutes it is recorded that I abstained on Amendment No 22 on the Oostlander report. It was my intention to vote for it. It was a case of mea culpa rather than a faulty machine. Please, could it be corrected.
It will be corrected.
Mr President, yesterday I managed to reach the Chamber just as the Minutes were being agreed - I had been attending another meeting. Had I been here, I would have made a correction. Yesterday's Minutes said that we agreed Tuesday's Minutes but in fact Tuesday's Minutes were incorrect. They omitted the reference to my presentation of the discharge report on the general budget and the FED. It was a 13-minute speech. I may not be the world's greatest speaker but 13 minutes is quite a sizeable chunk to miss. I should be grateful if that could be corrected in Tuesday's Minutes.
We take note of that.
(Parliament approved the Minutes)
Monetary cooperation
The next item is the report (A4-0053/96) by Mr Garriga Polledo, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the strengthening of world monetary cooperation to ensure better regulation of monetary and finance markets.
Mr President, firstly, I regret the absence of Mr de Silguy, who kindly let me know that he could not be present; I should therefore like to welcome Mrs Wulf-Mathies.
Secondly, I should like to stress the fact that I believe that I have drawn up a consensus report. I accepted a considerable number of amendments in committee, since I believe that a European Parliament resolution on a subject as important as this must be able to count on the support of a substantial majority of Members. Turning to specifics, Mr President, I wish to emphasize that the main objective of this report is to put forward a joint European Union proposal for the strengthening of world monetary cooperation, and not to present proposals for the regulation of the markets - for which reason I must announce that I cannot accept the amendments tabled by the Green Group.
We take as our starting-point, ladies and gentlemen, the clear fact that the globalization of the economy and the astonishing growth of the financial markets have reduced the effectiveness of traditional economic policies and weakened the ability of national governments to define independently their macroeconomic objectives. In 1995, for example, the value of transactions on the international foreign exchange market exceeded USD 1300 billion per day - more than twice the total currency reserves of the industrialized countries. In twelve years, the value of transactions per day has multiplied by a factor of twenty.
The report's general thesis is that this strengthening of the international markets is positive and beneficial to national economies and the world's economic systems as a whole, as long as the mechanisms for international economic and monetary cooperation are at the same time improved, reinforced and perfected.
The international capital market enables countries with little capacity to generate domestic savings to gain immediate access to external savings - often on exceptionally favourable financial terms. This allows such countries to finance economic development policies which they would otherwise be unable to fund. And the conditions set by the markets in allocating these external savings are precisely those which are writ large in any manual of economic policy: that the beneficiary countries must maintain low inflation rates and carefully control their public deficits.
When national governments depart from economic orthodoxy, the markets impose the adjustments which those governments have not dared to make. And adjustments imposed by the markets generally have an unacceptable social cost, as well as provoking a disproportionate reaction which makes the economic situation of the country in question even worse: let us recall the 'tequila effect' , or the crisis in the European Monetary System.
Consequently, whilst accepting the fact that the international markets have achieved a degree of autonomy which is far greater than the ability of individual governments to influence them, the alternative which I am proposing to the House today is to strengthen international cooperation, within the existing institutional framework, and drawing on the encouraging experience of economic and monetary union. Therefore, we are calling for the current international monetary system, based on the predominance of the dollar, to be developed into a system which incorporates other currencies - including, of course, the future euro. This would serve to minimize the risks of fluctuations in the dollar and reflect far better the make-up of international trade flows. Furthermore, we are calling on governments to pursue exchange-rate stability, on the basis of sound monetary and fiscal policies, and to maintain low interest and inflation rates and levels of public deficit. We are calling explicitly - within the framework of the International Monetary Fund - for the strengthening of the multilateral monitoring procedures, the reinforcement of the means for preventing financial crises, and the full provision of information to all market participants. Finally, we are calling for the essential cooperation between the Governors of the Central Banks to be carried out under the auspices of the Bank for International Settlements.
Fundamentally, Mr President, this report seeks to suggest that the European Union's experience of making progress towards economic and monetary union through economic cooperation and through the application of convergence criteria could serve as an example on a global scale of how to strengthen monetary cooperation, with a view to achieving the general conditions for sustained, noninflationary and job-creating economic growth.
I should like to end by thanking my colleagues - especially Mrs Randzio-Plath and Mr Katiforis - for their contributions and amendments, and by reminding Mrs Wulf-Mathies that Parliament is making a formal request to the Commission to draw up a white paper on the role of the European Union, after the start of the third stage of EMU, in the world economic system.
Mr President, this report on the strengthening of world monetary cooperation to ensure better regulation of monetary and financial markets is very timely. After all, we in Europe recognize only too well that activity one side of the world can have profound effects elsewhere, including Europe. I do not just refer to the collapse of Barings Bank in London, following dealings on the Singapore market, but also to the consequences which followed lower interest rates in the United States in 1995. The Deutschmark interest rate remained high, with enormous knock-on effects on Europe's economy and its ability to climb out of its economic pause - to borrow a phrase favoured by the Commission.
If that is true in the Europe of today, imagine the situation once the Euro has entered the currency markets. What are we to do in this new environment which will be upon us shortly? We will need strong international cooperation, and the newly-fledged European Central Bank will need to quickly master its global, as well as its local, role. I would suggest that part of its and the Commission's responsibilities in this new environment is to improve not just monetary cooperation in the world but also to promote greater synergy in the fiscal and economic areas.
Although the Garriga Polledo report perhaps underplays the degree of danger unleashed by liberalizing the financial markets, I believe we can support the remedies suggested by the rapporteur. He highlights the need to put in place an effective advance warning and monitoring system; he encourages prompt and appropriate political responses; he agrees with the G7's request to the IMF to establish new procedures regarding finance mechanisms and, of course, he calls again, through the G7, for strengthening international cooperation. To these suggestions I would add that the G3 or the G7 should not exclude other important global players, including Asia and ASEAN, whose parliamentary representatives are in conclave with Euro-MPs this morning here in Strasbourg.
Nor should we fail to remind the financial community of their own responsibilities. The better they can regulate and monitor themselves, the better we, the politicians, will be satisfied. The sorry story of Barings' collapse reveals all too palpably human frailty at work. Whatever else is true, it is apparent that the internal checks and balances were not operating successfully between London and Singapore.
That brings me back to where I started. Today's lead story in the Financial Times reports the IMF's regular world economic outlooks exhortation to Germany to cut its interest rates and so boost economic recovery. We truly live now in an interdependent world and must reform ourselves to meet these new circumstances.
Mr President, ladies and gentlemen, Mr Garriga Polledo's report, which takes due account of both the advantages and disadvantages of the general liberalization of the capital movements and the globalization of the economy, recommends to the Commission and to the European Monetary Institute a package of measures or recommendations focusing on three themes, which we endorse. I recommend, in essence: closer cooperation in the field of economic policy between the 'big three' , in other words the United States, Japan and Germany; closer cooperation with regard to exchange rates, in particular between industrialized countries; and, finally, action to promote greater international financial stability in the context of a would be globalized economy. This would be implemented by the use of an early-warning system, relying on the appropriate financing mechanisms and promoting the strengthening of international cooperation.
The report likewise shares the opinion of the G7 that the best way of achieving stability of exchange rates is to implement monetary and budgetary policies which are compatible with the fundamental economic parameters - and this is a good thing - for fear of exposure to the devastating and immediate effects of speculative capital movements in search of the best short-term profit. It is true that market reaction is often the logical result of the thoughtlessness or inadequacy of the economic, monetary and even budgetary policies pursued in some quarters; the result is devaluation, which imposes a direct and heavy penalty - especially in terms of employment - on the more virtuous and stricter policies pursued by other States.
We must therefore congratulate ourselves on the results of the meeting held in Verona last weekend, following which the Finance Ministers of the fifteen States of the Union called upon the Commission to study the setting-up of a mechanism intended to counter any attempts at competitive devaluation. There are three main lines of approach that come into question here: strengthening the present multilateral surveillance system, making payments from the Structural Funds subject to certain conditions in the event that a country fails to move with sufficient determination towards economic convergence, and, finally, setting up a fairly complex system which would deprive the defaulting State of a 'laisserpasser premium' , guaranteeing that it would receive no more money from Brussels as long as that aid - currently paid in ecus and in future to be paid in Euros - would represent a large sum in national currency after devaluation.
The operative part of the motion for a resolution contained in Mr Garriga Polledo's report, the broad lines of which we support, prompts two comments from us. First, as regards recital No 1: it is impossible to say that the present weakness of the dollar is responsible for the appreciation of the German mark, for a very good reason: the American currency has continuously gained ground against the mark for the past year. Secondly, the wording of paragraph 19 of the motion for a resolution is not acceptable to our group, because it requests that, via the Commission and the future European Central Bank, the European Union should be a full member of all the international institutions mentioned and that it should be involved as such, in the drawing up and taking of decisions.
I would remind you here of the content of Article 109(4) and (5) of the Treaty: ' The Council shall, on a proposal from the Commission and after consulting the ECB, acting by a qualified majority, decide on the position of the Community at international level as regards issues of particular relevance to economic and monetary union and, acting unanimously, decide its representation in compliance with the allocation of powers laid down in Articles 103 and 105.'
The Commission has been invited to the meeting of the G7 which is to be held in Lyons in June, but as far as I know it is not involved in the G7 meetings attended by the Finance Ministers. We therefore need to keep out heads and not put pressure either on the course of events or on the States. If the question should eventually arise as to whether the provisions of paragraph 19 are to be proposed and transcribed into international reality, then we shall discuss the matter again, but as far as the Treaty on European Union is concerned, this hypothetical situation cannot be taken into consideration at this stage.
Mr President, the rapporteur seems to be relying too much on the assumption that the movement of capital functions best under the current international funding systems. Nor am I sure about the Social Democrats' proposal that it would be sufficient to set up an international economic council to monitor speculation. There is a need for a much more radical change to worldwide funding structures. At present the sum of money changing hands throughout the world is equivalent to three times the foreign currency reserves of many industrialized countries. Neither any national banks nor their international counterparts are capable of combating this level of speculation. Of course the Greens too support the establishment of this type of early warning system and the strengthening of cooperation on international financial policy. This, indeed, was proposed last year at the Halifax Summit and this is what the rapporteur is now proposing, but it is really not enough. There is a need for measures which will automatically prevent speculation, and the speculators must be made to pay for such measures.
The proposal which is urgently needed is to bring into force an international tax on speculation capital. This was proposed as long ago as 1978 by James Tobin, who later won the Nobel Prize. Even a very low tax, of the order of 0.5 % on the quantity of capital exchanged could have a significant effect on reducing particularly short-term placements or speculation proper. It will not of course be easy to introduce such a tax, but it should be attempted, with a view thereby to achieving an entirely new system for the supervision of capital movements at global level.
Mr President, ladies and gentlemen, it seems to me fair to say that the system introduced at Bretton Woods, over fifty years ago now, has lost all its legitimacy today, despite the updating of the Plaza and Louvre agreements, or the Halifax declarations of intent, and yet it has continued to generate numerous effects which cause a serious imbalance for the majority of the world's States and their populations.
Whatever one may think about the Bretton Woods agreements, the superiority of the dollar as a reference currency for the entire international monetary system was justified on three grounds. One was political: the United States had just won, and helped the Europeans to win, the Second World War. That was an important reason, but it was one born of circumstances, and has now become invalid. The second reason was economic: the United States were financing European reconstruction through the Marshall Plan. Here again, they seem to me to be its main beneficiaries, but this reason too has ceased to exist.
As for the third reason which enabled the superiority of the dollar to become established, it was a purely technical and monetary one, and was linked to the commitment by the United States to guarantee the permanent convertibility of their currency into a fixed quantity of gold. The United States abandoned that guarantee on 15 August 1971. We even experienced American treasury officials touring Europe and saying to the European leaders: ' The dollar is our currency and this is your problem.' The fact is that, since that time, they have enjoyed a preeminent position because in point of fact it is the other nations, and especially the Europeans, which are paying off the public and private deficits accumulated by the United States of America. To put it bluntly, if my debt is expressed in my own currency and if international trade is all settled in that currency, I know that I am not going to pay my debt - it is as simple as that.
Today, these imbalances have become so serious that - while paying tribute to the efforts of the rapporteur - I cannot endorse some of his conclusions, or indeed some of his premises. In the motion for a resolution, I read this: ' recognizing that the liberalization of capital movements brings enormous benefits, since a free capital market ensures that savings are assigned to the most productive investments' . Well, everyone knows that the reverse is true: the deregulation of the national markets and the liberalization of international capital movements steer the savings towards immediate profits which no longer have any relation to production, and we are operating in a 'casino' economy, where the financial flows are no longer in any way representative of the trade in goods or services.
I think, therefore, that we should think carefully. After all, as has just been said, a universal capital taxation mechanism serves a speculative purpose. We also need to consider what, today, is the justification of credit, and especially short-term credit, and we need to consider a new monetary agreement. This is why the Group of the European Radical Alliance is resolutely in favour of the single currency, and I would say that even without dwelling too much on its immediate social cost, though this remains an essential point as we see it. Over and above that social cost, however, we know that the move forward to the single currency is the only way for the European Union to bring about the adoption of a new international monetary agreement which, for us, has to be the prerequisite for the conversion of the present World Trade Organization into a World Economic and Trade Organization. By subjecting the latter organization to that prerequisite this would allow the introduction of a social clause, a clause relating to the placing of export products on the internal market, an environmental clause and a democratic label.
Mr President, the Garriga Polledo report supplies an excellent analysis of the international money markets and their possibilities with regard to regulation, but it also contains a considerable surprise. It hardly mentions the supposed stabilizing virtues of the single currency at world level. Yet the Commission's arguments always include, prominently faced, a paragraph from which we learn that 'the single currency will contribute to greater worldwide monetary stability' . It is hard to understand exactly what this statement is supposed to mean, and the Garriga Polledo report provides no enlightenment.
The explanatory statement, in fact, contains not a single word on the subject, while the motion for a resolution itself contains one brief reference, which is expressed as a hope rather than an argument. In point of fact, as the report rightly stresses, the best way for a country to arrive at stable exchange rates is still for it to implement sound economic policies, without tolerances designed to facilitate that stability. In order to achieve that objective, there is no real need for the crutch of the single currency - all that is needed is courage and discipline.
On the other hand, the report does in fact disclose a disadvantage of monetary union. By abolishing exchange rates within the Euro zone, it will cause the disappearance of an indicator and the yardstick for the quality of national administration. This indicator will have to be replaced by the instructions of the Council of Ministers, or the Stability Council, possibly backed up by sanctions, which will create problems of implementation far more difficult and conflict-ridden than the impersonal warnings of market forces.
However, it may unfortunately occur that currencies are lastingly undervalued or overvalued relative to the real parities of purchasing power. In this case, international monetary cooperation should be a possibility, in order to bring the exchange rate back within an acceptable band, and it could be coordinated by the IMF, as the report rightly indicates. But we all know that the success of this method cannot be guaranteed: the major powers are not necessarily going to be prepared to subordinate their national economic policies to the objective of maintaining their exchange rate parities, and in any case the capital flows are very often stronger than any intentions that may be expressed.
In these circumstances, once again, we deplore the fact that countries which are the victims of monetary dumping cannot, ultimately, protect themselves by means of compensatory monetary sums. Whether this dumping is the result of the deliberate intent of a third party or of the mechanical interplay of market forces at a given moment makes no difference. The compensatory sums would reestablish their competition and even the possibility of their implementation would surely be sufficient to produce a substantial deterrent effect. They could also be useful in relations between European States and third countries, and within a reconstructed European monetary system, as an ultimate deterrent intended to reinforce discipline.
We regret the fact that the latest GATT negotiations do not include a monetary section, and we hope, Mr President, that further discussions on this subject will begin as soon as possible.
Mr President, I too am grateful to the rapporteur for this very well presented and very effective report. I should like to begin with one or two points of interest: the report contains some introductory remarks which provide information on the deregulation of domestic financial markets, the associated trend towards the globalization of financial and capital markets, and the liberalization of capital movements. It also states that a free capital market ensures that savings are assigned to the most productive investments.
Some very interesting comments are made in relation to the overvaluation of the US dollar in the international economy, whereby 60 % of world currency reserves and half of all private financial wealth are invested in US dollars, even though the US economy accounts for only 20 % of total production and 14 % of world trade. This highlights the need for Europe to act. I certainly do not take the view that Europe's scope for taking action should be hampered by imposing a tax on speculation, as the Greens have once again proposed today: this would be tantamount to double taxation, since profits from such financial transactions will in any case be taxed as profit by the domestic financial institutions.
To my mind, this report contains three important calls: the first is for a financial system to be established which avoids inflationary or deflationary cycles, achieves a healthy balance of payments, and leads to lower interest rates and sustained, high-quality economic growth.
The second call, to curb the predominance of the US dollar, is without doubt justified, and the single currency might be of assistance here. If all the Member States take part, the convergence criteria are met, and the citizens of Europe put their trust in the new currency, the euro could perhaps become strong enough to act as a third 'international currency' .
It is also important to bear in mind external debt and the developing countries. I do not think there is any point, in this context, in writing off financial positions as debts which will never be repaid. Overall, therefore, I think the report is a constructive one: it provides a good starting-point for further discussion in the various European forums.
Mr President, this report is a most timely one, in that immediately prior to the April meeting of the IMF and the World Bank, it once again calls for an improvement in international monetary cooperation. The embryonic reforms of the international financial institutions have not been enough to establish an effective early-warning system, to ensure better intergovernmental harmonization, and to involve not only the G7 industrialized nations but also other countries in institutionalized cooperation. It is therefore right to make these calls now, in view of the globalization of markets and the weakness of cooperation in this area between the governments of the major industrialized nations, as well as the technical advances in communications and the massive increase in capital movements, only 4 % of which are accounted for by the real economy and real trade. It can thus be said that a new Bretton Woods system is even more urgently needed now than was the case when it was originally introduced.
We are all aware that such a system is no longer possible today, but because the rules of the game have changed, I believe, like my colleagues and the rapporteur, that European monetary union could allow us to apply some kind of plan for target zones or even improve monetary cooperation in this direction, once the euro becomes the second international reserve currency, since it will then be easier to see the true value of this currency. Because after all, as the report makes clear, the US dollar accounts for 60 % of world currency reserves, which in no way corresponds to the importance of the US economy.
The European Parliament has already quite rightly called on the Commission several times to produce a white paper on monetary developments. Today we are going further, and also asking for an assessment of the effects of monetary union on the stability of the international financial system. This is particularly important now that there are new financial instruments on this market which can influence monetary planning, for example the blueprint for the future European Central Bank, since these new financial instruments will mean that it becomes harder to assess and manage the money supply than has hitherto been the case. I therefore believe that we are quite right to call on the Commission to carry out further studies in this area.
What is most important of all, however, is to establish a UN Economic Council along the lines of the UN Security Council, in order to institutionalize monetary cooperation. Clearly, it will otherwise be impossible to reconcile the different economic and financial interests of the large industrialized nations and the threshold countries, and this must be done if monetary policy is to take due account both of the requirements of countries and their peoples and the need for financial discipline.
Mr President, in my opinion Parliament acted responsibly when it gave the Committee on Economic Affairs the opportunity to draw up this report. The economic cooperation which has developed has benefited nations and their citizens. The exchange of raw materials and product information has fostered development. The use of energy provides a good analogy for this process. Skill in exploiting energy, consumption of and trade in raw materials have benefitted us to a great extent. Only the excessive use of energy and its various forms are causing us problems.
In the same way we may say that the liberalization of capital is positive in itself; however, the enlargement of foreign exchange markets has assumed ungovernable proportions. When markets grow twenty-fold in ten years and daily currency movements have doubled in relation to currency reserves, we may guess what type of risks this may bring. Our new technology makes it possible to carry out transactions at the speed of light and when speculations are added to this problem, we are really endangering the conditions for international free trade.
Common sense dictates that a change must be made. It is also clear that the European single currency would facilitate the necessary cooperation with Japan and the United States on setting rules for the currency markets. There is frequent talk of the confidence of the citizen. This is also an essential condition for all democracy and market economy. Therefore the world democratic governments must bring the currency markets under control. There is no time to waste; regulation is needed above all to protect ordinary citizens and their jobs. Their work depends on the real economy, not on speculation. Small businesses in small countries suffer especially from uncertain currency markets. They do not have the resources or the opportunity to protect themselves. Small countries also have to increase their currency reserves many times over compared to large countries. EMU would in these circumstances be a healthy development. It would reduce the need for these reserves and yet at the same time could increase creditability.
It is quite true that the regulation and taxation of capital movements need to be harmonised. If the movement of capital is free, such taxation should be made compulsory. Capital cannot be given a free ride. It must bear the social responsibility of paying tax. But if progress is to be made in this matter we must also support the Single European Currency. Only in this way will it be possible to move forward in this area.
Mr President, I start by congratulating Mr Garriga Polledo on the very comprehensive and technical report before us today. The international financial markets now play a very important role in the world economy. The deregulation of financial markets in many member countries has meant that trillions of pounds and dollars can now flow across international borders to seek a return for those investors.
I congratulate Mr Garriga Polledo on identifying some of the major issues which affect the success or otherwise of those markets at the moment, in particular his reference to counter-cyclical action with respect to the booms and busts that the world economy has seen over many years. It is clear that what we need is sustainable positions across the globe whether it is in the United States, Europe, Japan or indeed in the developing world. It is clear as well that the actions of the market in the longer term will lead to lower interest rates which will make it cheaper to borrow for investment and in turn will create jobs.
I also accept some of the analysis of Mr Garriga Polledo in terms of the fact that the international monetary system needs rules. I echo the words of Mr Rönnholm on that. In order to create those rules it needs an institutional framework. At the moment, as we see in Europe, the Bundesbank acts in the interest of the German economy. We are trying to create a system where we would have a European Central Bank acting in the interests of the European economy. We see a similar position with the US, the Japanese and the European markets acting to some extent on their own. What we need is a system which acts in terms of the global interest and international objectives. The only way we can do that is through rules and through international cooperation.
I also accept some of the assertions by Mr Garriga Polledo about the damage that floating exchange rates can do. It can cause over-evaluation of currencies. I believe that the money markets are not necessarily the best judge of real economic performance, as we have seen with the exchange rate mechanism here in Europe.
I do not necessarily believe either that intervention is the answer. What we need is a new direction. That new direction is cooperation. We need a framework which will be brought into existence after stage three of monetary union. I do not necessarily believe, as the rapporteur suggests, that the IMF and the World Bank are the best institutions to do that. But I agree that the G7 is not enough. What we need is to include the fast-growing economies of Asia in that process and, at the same time, look at how we can involve the developing world in that process.
We need new multilateral procedures, we need cooperation because the success of the global economy and the livelihoods of many people around the world depend on it.
Mr President, at national level we accept that markets cannot function without rules imposed by national government. Whilst national markets still functioned primarily on a national scale this worked well enough. With the advent of the European Single Market the ability of national governments to continue imposing their own rules on markets was weakened. Much of the internal market programme was then targeted at reproducing at European level this ability of national governments to set the rules.
On one level, however, the Member States were negligent. When capital movements were liberalized the advice of the European Parliament that instruments should be set up at European level to counter any undesired developments was ignored.
With the globalization of capital movements, resulting from the predominance of liberal thinking and technological innovation, a worldwide capital market came into being which knows no rules but its own. In normal circumstances this seems to work reasonably well. But when these markets fall prey to speculation, there are manifestly no checks on the system. The tidal waves then unleashed do great damage to the economy, but governments collectively and the central banks have no power to do anything about it. The question is, should the political and nonfinancial business world resign itself to this and regard waves of speculation as merely a natural phenomenon, or not?
My Group firmly believes that efforts must be made both to regulate the financial market and to create instruments whereby waves of speculation can be prevented or checked. The keys to this are closer cooperation between governments, especially those of the three main economic blocs, and the central banks and on the other hand the possible introduction of a tax on capital transactions. However tricky a tax of this kind might be, its introduction depends primarily on whether or not the necessary political will is there. Pious aspirations about reducing labour costs by taxing less can be realized in this way. It will certainly be easier than putting a man on the moon and far more useful.
Mr President, Mr Garriga Polledo has worked very conscientiously on a technically and politically difficult subject, and he deserves the congratulation of his colleagues, particularly for the broadmindedness with which he cooperated with his colleagues on the Subcommittee on Monetary Affairs.
The same cannot be said about the subject of his report, the international financial markets. It is fashionable to hear, particularly from many on the opposite side of the House - though fortunately not from Mr Garriga Polledo himself - that we should be grateful to the international financial credit markets because they save us from the stupidity with which governments manage the economy. The international money markets are supposed to achieve this by penalizing governments with high interest rates, currency devaluation or the flight of capital if they pursue mistaken policies, in other words policies that seem to the markets to be inflationary, or, now that most of us are implementing anti-inflationary policies, ones that do not seem sufficiently so in the eyes of the markets. When the markets tame the budget deficits, they begin concerning themselves with broader issues such as the social state deficit forecast for the coming century, which we must also restrict or better still eliminate if they are to stop penalizing us with unjustifiably high interest rates.
The rationale of the markets has almost gone too far. A few weeks ago, Wall Street started to fall, not because unemployment in the United States increased but because it fell. Think what would happen to us if unemployment began to fall in Europe! Fortunately, our conservative governments, with their employment policies, protect us from any such ill-omened development!
Ladies and gentlemen, we ought to turn the picture upside down and, one day, count the disasters heaped upon the world's economy by the deregulation of the financial markets, as it is elegantly termed, or their untrammelled action as I would call it myself. They have created the Third World debt disaster. Has anyone counted how much hunger, how much backwardness, how much disease, how large an increase in infant mortality Third World countries have had to suffer in order to make up for that 'slight error' by the major banks? The deregulated money markets created the SLM scandal in the United States, a scandal involving hundreds of billions of dollars that taxpayers had to pay for. Similarly, a year ago they created the Mexico crisis even though Mexico implemented all the rules they had dictated to it. And here, European taxpayers have also had to pay their costs.
Mr President, in today's political conditions the major conservative governments refuse to cooperate on monetary issues.
From that point of view, it is just as well that Mr Garriga Polledo's report keeps the subject open and, in common with others among us, I too would like us to take another and more effective look at the issue of controlling the international money markets.
Mr President, the Commission welcomes Mr Garriga Polledo's report, which recommends greater international monetary and financial cooperation. This report has been perfectly timed to support the Commission in its efforts to improve international monetary cooperation. In the Commission's view, and as emphasized by the rapporteur, a stable national economic policy remains a necessary but not a sufficient condition for the stability of the international monetary system. Moreover, while the markets serve a useful purpose in imposing discipline, they can have destabilizing effects which need to be offset by international cooperation.
The Commission therefore supports the proposal that monitoring procedures should be tightened up, and believes that the European Union's experience of multilateral procedures to monitor national budgets could be of assistance in this context, for example. As Mr Santer and Mr de Silguy have emphasized to the relevant international bodies, the IMF and the G7, increased cooperation on the macroeconomic policy front implies that all those concerned must agree on the objectives, and undertake to use the instruments which enable those objectives to be achieved. In the short term, this is above all a matter of improved monitoring and the creation of crisis prevention mechanisms. In the longer term, institutional reforms are needed to make it easier to step up international cooperation and enhance the coordination of macroeconomic policy.
The Commission is therefore in favour of increased cooperation between the international institutions. One of the major challenges for international cooperation in the future will be to take more account of the interdependence not only between countries, but also between their policies. The House is also calling for the European Union to play a greater role in international cooperation and, via the Commission and the European Central Bank, to become a full member of the international institutions concerned. The Commission is willing to assume this role.
The question of international cooperation in the monetary arena must also be considered in the light of monetary union, which will have far-reaching consequences for the international monetary system. It should be stressed here that the introduction of economic and monetary union should considerably improve international monetary cooperation. First of all, the increased role of the euro as an international currency will help stabilize the international monetary system and, secondly, monetary union should give the European Union a weight and influence more in keeping with its economic importance than has previously been the case. In this way, the Union would also be in a better position to coordinate monetary policy with its international partners and to bring about a reform of the international monetary system.
To achieve this, however, the European Union must adopt a firm and steadfast attitude towards its partners. The practical details of the legal framework governing the monetary union's external responsibilities are currently being considered: clarification is needed of the monetary union's responsibility for external economic, financial and exchange-rate policy, and the functions of the relevant institutions need to be laid down. It also remains to be decided how the monetary union could and should be represented in the international institutions. The Commission's services are looking into these issues at present, and Mr de Silguy, who is unfortunately unable to be here today, will keep you informed of the progress made, as he has done in the past.
Until such time as a new framework for international monetary and financial coordination has been defined, however, it would seem premature to comment on a financial support mechanism to minimize exchange-rate fluctuations. Finally, as far as financial monitoring is concerned, the Commission will continue to carry out its existing responsibilities.
The debate is closed.
The vote will take place today at 12.00.
Economic and Monetary Union
The next item is the report (A4-0073/96) by Mr Walter, on behalf of the Committee on Regional Policy, on Economic and Monetary Union and economic and social cohesion.
Mr President, Commissioner, the development of the European Union has until now revolved primarily around progress in the economic sector, and the moves towards economic and monetary union represent another important milestone on this road. And yet, if the nations of Europe are to continue to coexist in peace, they must be guided by more ambitious goals. This includes bringing the EU Member States closer together in terms of living standards and opportunities in the various regions. Despite all the efforts which have been made, regional disparities in income, infrastructure and employment levels are still substantial: by comparison with Europe's ten most prosperous regions, the ten poorest regions have an average per capita income which is three and a half times lower, and an unemployment rate which is six times higher.
Economic and monetary union is a crucial and, we believe, an inalienable part of Europe's future; when it is completed, the advantages will be felt not only in prosperous regions, but in peripheral and disadvantaged ones too. It will also help to improve the effectiveness of the Structural Funds, the Union's most important instrument of economic and social cohesion. But both before and after EMU, the overarching aim - cohesion - must be borne in mind, and we must ensure that the effects of economic and monetary union and of cohesion policy are complementary, not contradictory. It is therefore necessary to draw up a cohesion strategy laying down specific stages, as happened in the case of economic and monetary union. In practice, this means that once EMU is up and running, we must first do our utmost to ensure that its foundations are stable and lasting. This will require both the participating countries and the pre-in countries to act responsibly.
Secondly, however, we shall need to be supportive of those who are pressing on steadfastly with their sometimes difficult task of meeting the criteria. This could perhaps be done by means of an extended instrument of solidarity like the new Cohesion Fund. We are definitely not thinking here of financial compensation: an equal measure of solidarity must be shown by the ins and the outs.
Furthermore, if economic and social cohesion is to make progress, we shall have to define more clearly and realistically than in the past what we mean by cohesion and the adaptation of living standards in the Union. We should consider using less rigid indicators than GDP, as at present: unemployment statistics should be included. However, in view of the strong trend towards migration, especially in rural areas, the economic summary should also include as a criterion the actual number of jobs in a region, in other words the rate of employment.
Key factors are sustainable growth, changes in economic trends, action to prevent exclusion, and the state of infrastructure, including social and cultural infrastructure. These indicators should also be used in developing and focusing the Union's most important instrument of cohesion, the Structural Funds, and the challenges which lie ahead of them. The Structural Funds should therefore be reformed in order to support efforts to achieve cohesion; in other words, even in the event of the enlargement of the EU, the catching-up process of disadvantaged regions must still be possible and affordable.
We should also have the courage to set deadlines by which tangible progress is to be made. The self-confidence shown when EMU was introduced must not be dismissed as unattainable in the case of cohesion. A true cohesion policy, designed to dovetail with economic and monetary union and to absorb any adverse effects, will entail greater coordination in all policy areas which have a bearing on economic and social cohesion.
In a European Union with 17 million unemployed, employment policy must take top priority. We are therefore calling for an explicit article on employment to be incorporated into the Maastricht Treaty. An active, sustainable environmental policy must also be put in place: a healthy environment will make a major contribution to the quality of life in the regions and their attractiveness. In terms of social policy, everyone must pull together to avoid the distortions caused by social dumping - and I say everyone, to include in particular the country which has until now been opting out.
If we add cross-border regional planning, a coherent European industrial and research policy, and the safeguarding of public services which are accessible to all, what emerges is a cohesion policy worthy of the name. Europe will have a bright future if it can combine solidarity with reliability. Policies to create economic and social cohesion will be the litmus test of a peaceful and united Europe.
Mr President, ladies and gentlemen, the long-term goal must inevitably be for all Member States to take part in monetary union, and in that respect there is no conflict with the goals of greater economic and social cohesion. Problems are more likely to arise in the short to medium term, if one acknowledges the possibility that employment might be adversely affected in countries which are not yet taking part in monetary union. On the other hand, such short- and medium-term considerations may well have to take account of distortions or even disruptions of the internal market.
It has to be said, however, that adverse effects on employment certainly do not occur in one direction only. We experienced this in Austria when, in 1995, our Italian neighbours devalued the lira. It was not the case that adverse effects on employment were immediately felt in Italy - far from it. Austria, a country with a hard currency, was the one to suffer, when millions of schillings' worth of purchasing power poured into Italy from Austria. All I am saying is that there is no one-way street here and no automatic response, but that the effects are of many kinds and must all be taken into account.
I therefore believe that it is illogical at this stage to discuss the basis for monetary union and to ask whether the convergence criteria are correct or, as you mentioned, whether or not we need a new European industrial policy, and the inclusion of employment in the Treaty. None of this goes far enough. Our number one concern must be to forestall any distortions in the single market by creating a new European monetary system - an EMS II - which seeks to keep real exchange rates within a certain range.
Secondly, when overhauling the Structural Funds, I think it is important to focus on projects which are needed in order for countries not yet taking part in monetary union to meet the convergence criteria. And thirdly, private investment must be stimulated, since this alone can create truly secure jobs.
Mr President, I am very pleased we have been able to have this debate today following the initiative of my own political group to draw up an own initiative report on EMU and economic and social cohesion. The reason we wanted this was because in all the discussions we have had on EMU and the single currency, Member States and experts simply have not dealt with the regional issues. They have only dealt with the macro-economic issues at the level of a national economy and ignored the regional impact of EMU, or have ignored the relationship between EMU and cohesion policy.
People in our industrial, declining, peripheral and rural regions need to know that EMU will have some benefit for them. Cohesion is the overriding objective in our Treaty, it stands over and above EMU and that is why we believe that EMU and its processes and stages need to be scrutinized to see how they contribute to cohesion policy. In this report my group has pledged its support for EMU. We recognize the advantages due to the cuts in transaction costs, due to the harmonization of interest rates and the growth in employment potential of EMU; but we also have to say that we do not believe necessarily that EMU and social cohesion are mutually reinforcing. They are certainly not mutually exclusive, as Mr Walter has said in his report, but we believe it will be nominal and real convergence which will support the European Union's competitiveness with the new Asian Tigers, Japan and the US.
EMU therefore needs to demonstrate that it can support, underpin and promote cohesion. I wish to emphasize again what Mr Walter has put into his report. He is calling for an integrated cohesion strategy which means that we include EMU, regional policies and all relevant policies in the processes of cohesion. He is asking for flanking measures to ensure EMU and cohesion come together and we are asking also for a solidarity mechanism to protect the financial markets against speculation and to include countries wishing to come in. It is a very relevant debate. President Lamfalussy of the EMI spoke to Parliament's Subcommittee on Monetary Affairs on Monday and presented the annual report. The word 'cohesion' did not pass his lips once. It is disappointing that these issues are not dealt with as a whole and cohesive strategy.
Looking at the countries that will join EMU from the beginning, it appears that the countries on the outside may suffer punitive actions. That is why the Walter report is such an excellent one, because it puts forward constructive policies on how we can help those countries move into EMU and into the third phase faster.
Finally, we need to step up our actions in the regions. We need to reaffirm what was agreed at the European Council in Madrid. We need to look at local initiatives, education, training, the organization of working time, promotion of SMEs; but above all we need to win the arguments for EMU in our regions. This is why we need an active cohesion policy orientated towards employment and growth. I know the Commissioner will take this forward and I ask him to do so with the incoming Irish presidency and future presidencies so that the Walter report does not lie in the filing drawer covered in cobwebs and dust.
Mr President, Commissioner, ladies and gentlemen, along with the completion of the internal market and the achievement of economic and monetary union, the promotion of economic and social cohesion represents one of the EU's three political priorities. Nominal and real convergence are not two mutually contradictory goals here. Sound public finances, stable prices, low interest rates and a stable exchange rate are preconditions for growth and employment. EMU, with all its advantages - including in particular for social and economic cohesion - is impossible without nominal convergence.
It is therefore clear that a reduction in crippling national debt plays an important role with regard to investment, and thus employment. Practical experience in recent years has shown that where unemployment has been tackled by increasing national debt and raising taxes, no lasting success has been achieved. Only a stable economy, which is the crucial precondition for participating in monetary union, can create market confidence, encourage trade and investment, and hence stimulate growth and job creation.
Regardless of the agreement on the long-term goal - that all Member States should take part in EMU - a transitional phase in which some, but not all Member States take part will pose problems, as Mr Spindelegger has already mentioned. One of the main challenges at the start of EMU will therefore be to define the relationship between the currencies of participating states and those of countries which are not participating.
The Walter report explores this problem. The many amendments tabled by my group have, in my view, brought about some good compromises, even though not all our hopes have been fulfilled. Let me therefore draw particular attention to two points which are of considerable importance to my group. The first is Amendment No 9 on paragraph 22, in which we state that the current provisions of the Treaty are not inadequate and incomplete, but merely need to be strengthened and properly applied. Furthermore, we cannot agree to an economic steering body as a counterpart of the ECB.
The second point relates to Amendment No 11 on paragraph 41, where we refer to the Ciampi report, in which leading European trade union and industrial representatives point to a direct link between public services and competitiveness, and state that greater competition in public service provision is of benefit to governments, economies and consumers. Therefore, public services - and incidentally, the Treaty refers here to services in the general economic interest, and I think the proper terminology should be used - should not be immune to free competition on the EU market. We cannot and do not wish to alter the Treaty; otherwise, competition would ultimately be eliminated and the market partially segmented, to the detriment of consumers. Surely that cannot be in our interest. I would therefore ask the House to vote in favour of our amendment on this specific point.
Mr President, Madam Commissioner, ladies and gentlemen, we all know that economic and social cohesion is one of the principles of the Treaty. However, it must be present in all measures taken by the European Union, although the most obvious facet of this cohesion tends to be the structural funds. We must bear in mind that this principle should not be limited to the structural funds but should be applied to all the measures taken by the European Union and also to Economic and Monetary Union.
Cohesion is not a vested interest of country A or B nor is it a vested interest, for example, of the countries which are furthest away from Community averages, but it is the vested interest of everyone. That is the only reason why it was given so much emphasis in the Treaties. At this point, I should like to distinguish between two aspects: first of all, that the level of cohesion cannot be measured only between countries but also between regions; secondly, that reinforcing this cohesion cannot be seen only as the co-responsibility of each Member State or only the responsibility of the European Union, but it has to be seen as shared responsibility by both.
On the other hand, we must acknowledge that economic and monetary union is one of the most ambitious projects and perhaps the one with the greatest implications for the European Union and its future. In my opinion, a positive implication. Positive implications to take place which we feel are worth the sacrifice that we can make in order to bring about, for example, the criteria of nominal convergence, imposing discipline but also sacrifices, imposing sacrifices which are obviously heaviest for those states which are furthest away from the average Community incomes.
We have discussed both of these issues many times separately. Economic and social cohesion, on the one hand, and economic and monetary union, on the other. But we have to see them as interlinked. That is the great merit of this report. In other words, it has put together these two aspects of European union which we must be capable of reconciling. In these situations, what is on the table is the fact that we are not able to choose between these two aspects, we are not able to choose between economic and social cohesion and economic and monetary union. We must reconcile the attempt at achieving economic and social cohesion with achievement of economic and monetary union. That is what we have to do and that is what is imposed upon us by the Treaty on European Union.
The Walter report shows us that this aim is not easy but nor is it impossible. Moreover, if we fail to bring about this reconciliation the effects for the European Union will be disastrous. I therefore congratulate Mr Walter on his report because I think that it has led to a very positive debate which has been open to all contributions. In my opinion, the outcome is obviously balanced and essentially - and, perhaps, most important of all - it shows that it is possible to reconcile the two aspects, namely economic and social cohesion and economic and monetary union. With one condition, namely that we actually do so, and in order to do so we must have a concerted strategy.
Mr President, ladies and gentlemen, Commissioners, it is a matter of priority for the European Union to promote economic and social cohesion, in order to provide a guarantee for the leastdeveloped regions that in the transition to economic and monetary union, the inequalities do not increase. Nevertheless, as Mr Walter reminds us in his excellent report, despite the efforts made and the progress achieved, the regional disparities in the Union in terms of incomes, infrastructure and levels of employment are still very wide.
We support the proposals in this motion for a resolution which are aimed at promoting solidarity, offsetting or avoiding the adverse effects of economic and monetary union and, above all, combating unemployment: cohesion and unemployment are incompatible. Cohesion and degradation of the environment are equally incompatible. And, to ensure adequate regional development that is geared to cohesion, there is a need to create trans-European transport, telecommunications and energy networks and a horizontal European industry in all regions, promoting and defending public services, social rights and everything that is European.
The Confederal Group of the European United Left wishes to express its concern at the dangers to cohesion which economic and monetary union involves. The present convergence criteria laid down in the Maastricht Treaty are neither compatible with the principle of cohesion, nor sufficient. Others must be considered: convergence in terms of unit labour costs, the wage-productivity ratio, and so on. Otherwise - and this is a serious point - the adjustments will be made, and they are already being made, at the cost of jobs. Because, as Mr Walter points out in his report, the conclusions of the Madrid summit and other initiatives may remain empty words if they are not genuinely put into effect.
Mr President, ladies and gentlemen, this report is important in that it spells out the danger that the principle of economic and social cohesion might be abandoned in the context of economic and monetary union. Unfortunately, it is not consistent. On the one hand, it calls upon the IGC to maintain economic and social cohesion as a policy in its own right, but on the other it is inclined - more so here than in the first draft - to misuse structural policy as a carrot-and-stick approach to the consolidation of national budgets. Although the idea of solidarity with countries which are unable or not allowed to take part in monetary union does feature prominently in the report, it is inconsistent here too, because dividing countries into first and second class in itself belies the notion of solidarity. The effects on regional development make the downside of the planned monetary union all too clear. Our role in Parliament is in fact to take corrective action, but Parliament too is starting to question the original principle of economic and social cohesion.
I indicated during yesterday's debate on enlargement to the east that the European Union is in urgent need of reform. Social and ecological reform would provide an excellent opportunity to bring the economic crisis under control.
Mr President, it goes without saying that this report deals with economic and social cohesion in Europe, and I believe that when reference is made to preserving the convergence criteria, it is clearly being assumed that the Commission has left itself some room for manoeuvre under the Maastricht Treaty as regards strict observance of the convergence criteria. It cannot be said in respect of government debt and net deficits - the two points which repeatedly crop up in the debate - that the criteria have to be observed to the letter: there are phrases such as 'declined substantially and continuously' , or achieving the aim 'at a satisfactory pace' . I believe that three points should be borne in mind when it comes to meeting the criteria on government debt and net deficits. Firstly, the Member States should realize - or be reminded - that the only way to achieve this objective is by means of a judicious savings programme. Quite simply, employment will suffer if budget spending on investment is reduced, if the structure of expenditure in the more unproductive sectors is not adapted to allow for privatization, if government intervention is not pruned back and wastage curtailed, if bureaucracy reigns supreme and laws continue to be passed at the drop of a hat.
Secondly, we must of course ensure that the criteria concerning government debt and net deficits really are adhered to, since otherwise EMU could become a marriage of unequal partners, and that would undoubtedly be detrimental to Europe's financial market in the long term. Thirdly, and quite simply, there must be a guarantee that this single currency will not be imposed against the wishes of the citizens of Europe. I am therefore firmly convinced that any country able to do so should put the question to its citizens in a referendum, to be sure that monetary union meets with the acceptance of Europe's citizens.
Mr President, ladies and gentlemen, my only purpose in speaking is to congratulate Mr Walter most sincerely on his excellent report and on the intensive preliminary work which enabled him to reach these conclusions.
The hearings of experts, the contributions of the unions, and the appearance of Commissioners Wulf-Mathies and de Silguy before the Committee on Regional Policy have enabled us to broaden our knowledge of an issue of overwhelming importance: the relationship between economic and monetary union and economic and social cohesion - complementary goals of equal political importance, as laid down by the Maastricht Treaty.
Economic and social cohesion has always been a Community goal, but as Mr Walter points out, the Treaties do not provide us with a clear definition of this concept. In my view, therefore, the request to the Commission to include in the first three-yearly report on the state of cohesion a clear and comprehensible definition of this concept, and to improve and broaden the indicators used to measure it, is a very important one.
The report raises another issue to which I should like to refer: the impact of future accessions on Community regional policy. The future enlargement will require the Union to make a substantial budgetary effort if it wishes to consolidate the achievements of the cohesion policy, since if the current level of expenditure is maintained, the funds that are allocated to regional policy will have to be diverted to the future Member States. And in this case, ladies and gentlemen, the cost of enlargement will fall entirely on the less-favoured countries and regions of the Union, as is happening at present.
Mr Walter is quite blunt on this point: the future enlargement must, under no circumstances, be carried out to the detriment of the cohesion countries. In conclusion, I offer my sincere congratulations to Mr Walter on the content of his report, the working method chosen to draw it up, and the excellent degree of consensus which has been achieved.
Mr President, we debated this issue - which deeply concerns us, and is undoubtedly crucial for the future of European integration - for a whole year in the Committee on Regional Policy. We listened to the views of many authorities in a public hearing and, finally, we adopted almost unanimously the initial report drawn up by Mr Walter. As an indication of this unanimity, almost all the speeches that we have heard today have agreed on the fundamental issues.
Article 2 of the Treaty clearly stipulates that the establishment of a single market and an economic and monetary union must serve to promote economic and social cohesion. It could not be any other way, and the founding texts and the numerous articles which have enlarged upon them over the years repeatedly refer to this question. In the resolution which it adopted last month in connection with the Dury/Maij-Weggen report, the European Parliament called for the introduction of a specific chapter on economic and social cohesion, as an integral part of the acquis communautaire , as part of the discussions of the Intergovernmental Conference. I would point out, incidentally, that the Commission unfortunately failed to make any reference to this subject in its report.
So the establishment of economic and monetary union and a single currency is an objective if not of all, then of a broad majority of the Members of this Parliament. However, this objective - which is a priority, which can never be renounced, and so on - cannot be pursued purely on the basis of economic and monetary criteria. Rather, an attempt must be made at the same time to evaluate and alleviate the social impact of EMU, particularly with regard to employment and welfare benefits - not only in the countries of the so-called hard core, but in those countries for which economic and social cohesion is not simply a rhetorical phrase, but a challenge which must constantly be met.
Today, we are fully aware of the social costs of convergence. On the other hand, however, we have heard no clear explanation of the measures that must be taken to offset those costs. In this context, I briefly wish to make the following points: firstly, unless there is progress in the area of cohesion, the ultimate success of economic and monetary union cannot be guaranteed; secondly, the convergence criteria must be maintained; thirdly, the efforts to improve the coordination of economic policies at the various levels and to reinforce the principles of both subsidiarity and conditionality must be stepped up; and fourthly, the instruments of regional policy must be strengthened.
This not a simple challenge, and meeting it will be fraught with difficulties: but no one said that building Europe would be easy.
Mr President, Commissioner, Mr Walter's report is an important one. I myself am a member of the Committee on Regional Policy and of the Committee on Economic and Monetary Affairs and Industrial Policy in which the report was discussed. The proposals it contains to counter social dumping and strengthen regional policy and employment policy in order to counterbalance EMU are of course good ones. Here, however, I represent opinion in the Nordic countries which is critical of EMU, Mr President. I myself am against EMU - my group holds a different view.
The reason for my critical attitude is that the risks are too great. EMU is a high-risk project, as the Walter report makes clear. Sweden and the Nordic countries are vast areas and already have serious regional problems. We are afraid that these problems will become considerably worse if EMU is implemented. The consequences which are examined in the report are interesting to see but I consider that there is a lack of depth as regards the issue of studies of the effects on unemployment, regional balance and the environment. Such studies on the effects of EMU on these areas, both in the long and the short term, should be conducted before EMU is implemented.
For example, what will change for the Member States when they become part of EMU - if they do so? What instruments of control will remain at national level to deal with economic slumps, for example? Sudden changes in, for instance, the timber industry as a result of lower prices would soon turn into a crisis in Sweden and Finland. Will countries still be able, at national level, to pursue certain economic policies, interest and exchange rate policies, regional and labour market policies, and so on? Or - as is the idea with EMU - will EMU and the measures which will be taken by the EU and the European Central Bank balance out these disadvantages for the individual states so that the EU can take the necessary decisions on stabilisation, in order to prevent, for example, massive economic change within a sector such as the timber industry? I doubt it!
It would also be best if the EMU project - if it is implemented according to the current timetable - contained a description of the decision-making process. Should decisions on EMU be taken at EU level, should they be taken here, by the people's representatives - which is unlikely to be the case according to the Maastricht Treaty - or is it the European Central Bank which should take the main decisions?
A final point on this subject: before EMU is implemented, if it is, the democratic process must be strengthened in all Member States. I am in favour of referenda as one way of doing this and of improved activities to provide information on the advantages and disadvantages of EMU. The present report should be seen as an initial step towards elucidating the consequences of EMU.
Mr President, the report by the Committee on Regional Policy states that the less-favoured regions will derive advantages from the single currency, yet it is forced to admit that the application of the convergence criteria may slow down growth, worsen unemployment and reduce social spending.
It does not call the criteria into question, and goes no further than calling for the adoption of supporting measures to ensure that the Economic and Monetary Union is not prejudicial to economic and social cohesion. This approach is illusory. The allocation of structural funds has not, hitherto, done anything to reduce the regional disparities in the matter of income, infrastructure and employment which are very prevalent in the European Union, as the Committee on Regional Policy acknowledges.
The European Commission, for its part, is not prepared to hand out budgetary compensation since it purports to sanction the so-called 'cohesion' states which fail to meet the convergence criteria.
Mr Walter's report falls foul of a substantial obstacle which he cannot overcome: the incompatibility of the single currency with economic and social cohesion. Experience shows us that the application of the nominal convergence criteria for the preparation of the single currency is nothing less than the declaration of war on employment, wages, social protection and the economy in regions which are already less favoured.
Furthermore, the European Social Observatory has recently acknowledged that the Economic and Monetary Union model inevitably carries the seeds of social deregulation. The former Chairman of the Bundesbank, Mr Otto Pöhl, for his part recently stated that compliance with the convergence criteria was incompatible with the desire to combat unemployment.
The only means of creating jobs and ensuring genuine economic and social cohesion is to reexamine the issue of the single currency, which subjects economic policies and national budgets to the domination of the financial markets. The social unrest in France during November and December opened the way to the financial markets by expressing the workforce's rejection of a social model based on ultra-liberalism. By lending weight to this social movement, and prolonging it, we must help to lay the groundwork for a new type of development of society, in Europe in particular and, let me add, throughout the world.
Mr President, ladies and gentlemen, this is a crucial issue. I am deeply sorry that the European Parliament excludes the possibility of headto-head discussions in which I, could for example, counteract the opinions of the previous speaker with whom I disagree. This debate is a series of isolated statements without any real dialogue or thought. But the Walter report is a noteworthy report of enormous lucidity and I am entirely in agreement with it.
A single currency will represent one of the most profound changes which Europe has undergone in recent decades. There will be a 'before and after' in terms of the single currency. A new ball game. And the challenge to the poorer regions posed, in the field of the single currency, an extremely powerful challenge. The single currency is going to be an important element of the identification of European citizens with the European Union. In addition to its symbolic import, its cultural and psychological effects, it will imply and generate a powerful integrating logic which is going to change everything: monetary policies, economic policies and budgetary policies, etc.
Early on, the Union will have to set up a federal-type budget. The current budget will be insufficient, too limited and restricted in terms of the implications of economic and monetary union. Without such a federal budget the imbalances across the Union's territory might well worsen, especially when we note the so-called asymmetrical shocks which will effect certain countries and regions more than others. That is why territorial cohesion calls for the continuation of structural policies and this itself calls for a stepping up, rather than a closing down, of structural policies.
The Union's cohesion in the broadest sense is going to depend on the single currency and it will depend on economic and monetary union, it will depend upon solidarity and generosity, it is going to call for the continuation of transfers of resources from the richest countries to the poorer countries but it will also demand of the poorest regions and countries greater responsibility and better use of those resources.
Mr President, I think it is continually becoming easier to grasp the positive consequences of introducing the single currency: reduction of the cost of exchanges, uniform interest rates, the avoidance of inflation caused by money market crises, a boost for the competitiveness of Europe's economy, and finally, development and new job opportunities for the unemployed.
With a view to the aim of a single currency, I think we will have to insist on the application of the convergence criteria decided at Maastricht. And we must not do this just because nominal convergence is a prerequisite for the introduction of the single currency. We must do it because nominal convergence is to a large extent a prerequisite for true convergence. By improving the health of the weaker economies we help them in the long term to approach the stronger ones. However, the criteria for achieving nominal convergence, however important they may be, are not enough for the achievement of true convergence. The weaker Member States are forced to make cuts in their public expenditure and public investments in order to restrict their deficits, cuts that may make the economy healthier in the short term, but which can slow development and broaden the gap between the strong and the weaker.
The Union must therefore implement a generous policy via the Structural Funds and the Cohesion Fund, so that the resources needed by the weaker may be found, to enable them to invest in education and training, basic infrastructure, and to modernize the structure of their economies.
Mr President, there is a risk associated with enlargement, concerning which we all of course agree in principle. The candidate member states have low levels of development and will absorb large sums, resources which must not, however, be taken away from the weaker Member States because that would undermine all that we keep saying about economic and social convergence.
As we know, the IGC is not going to consider the problem. To me, this seems like burying one's head in the sand, since the problem of own resources and the sufficiency of resources for the policies we announce is an issue of great importance. We need not only a Europe institutionally equipped for enlargement, but at the same time a Europe ready to deal with the economic issues raised by enlargement itself. It is therefore a matter of absolute priority to implement an integrated regional policy, with all the improvements demanded to make it more effective. And among those improvements, personally I believe that we must include, first, a European policy on regional planning that will allow a global approach to the problems of development, and secondly, an integrated policy on island and remote regions, which in any case the report calls upon the Intergovernmental Conference to adopt, a thing that I think is happening for the first time in the history of the European Parliament.
Mr President, as has been demonstrated in the Commission studies and has been referred to by the rapporteur, Mr Walter, it is to be hoped that the introduction of the single currency, being in the interest of the whole of the Union, can be especially advantageous for the less-developed countries: with businessmen suffering to a greater extent from uncertain micro-economic costs and calculations and the macro-economic costs of monetary instability, which is the current situation. It can also be hoped that greater growth in all economies will have especially marked effects on these countries, as has been noted in the developments of national averages in the European Union and that countries have grown closer as growth increased.
As it is, however, far from certain that these effects will be noticed immediately we must bear in mind that the difficulties of real convergence can be especially great in some of the less-favoured regions of various countries, as has already been said by my colleague, Mr Costa Neves, which has not been recovered even in the more prosperous periods which we have been through.
In any case, the distance, even at national level, is so great that decades will be needed until cohesion countries reach a rough approximation of the Community average, vital in order to avoid risks and in order for the benefits of European monetary union to be felt.
Nevertheless, there is no going back and, on the contrary, with the approach of the single currency, we shall have to strengthen cohesion policies, as the rapporteur quite rightly suggests in his magnificent report. However, since the less-favoured countries must also make a greater effort towards nominal convergence, in order to meet the Maastricht criteria, it is also important that, without delay, there should be some more flexibility in the requirements of additionality, since it is vital that real convergence should be achieved without a worsening of budget deficits or public debt.
This is what I would suggest to the Commissioner: without increasing European Union appropriations and by easing the requirement of additionality of the different countries, it would still be possible for countries to recover without any adverse effects on the criteria.
Mr President, the reality lived by Europe's citizens today, and those of the most backward areas too, confirms that economic and social cohesion is incompatible with EMU and the convergence criteria imposed by the Maastricht Treaty.
It has already been proved that the effort to fulfil the criteria for nominal convergence has negative results for development, reduces the GNP and leads to job losses on a dramatic scale. Such a situation is politically unacceptable and economically destructive, especially for countries like my own, Greece, which are advancing at the lower speed.
Yet, the picture of negative consequences is still incomplete. A study of the consequences of the Single Currency and the Stability Agreement for the economic and social situation, both in countries that join EMU and in those that stay outside it, would, I believe, produce new and impressive results. Might it be that the Commission and the European Parliament too should begin working on such a study?
Mr President, I want to thank Mr Walter for his report. It contains a lot of ideas and useful proposals. I think it is a good comment on regional policy and its importance within the European Union. Economic and social cohesion is what we are trying to achieve with regional policy. Regional policy is something we will need always. The figure in that report that indicates that 0.4 % of GNP is devoted in the European Union to regional policy draws attention to the fact that the resources committed are quite small. By comparison with resources in the United States of America they are quite small. We have to recognize that if enlargement is to take place, and considering that the gap is even wider than this report says - my understanding is that the candidate countries have an average of only about 30 % of the GDP of the Cohesion Fund countries - then obviously, we are going to have to strengthen European policy considerably. We know from historical experience that economic activity ebbs and flows and what is rich today may be poor in 50 years from now. If we are going to have a European Union then a strong, important regional policy will be a very important component of the policies that we pursue at European level.
I would like to draw attention to the fact that the report gives us the figures for the amount of structural fund resources committed to various countries. In the case of Ireland I think the figure is a little bit out. It says 3.3 there, while the sixth report of the Commission on structural funds says the figure is 2.1. Taking into account the GDP of Ireland as it is today, I think that the figure is actually on average over the six years of the programme around 2.5. However, even that amount of money has made a big impact.
I have never accepted that Economic and Monetary Union is a threat to the peripheral regions, just as I have never accepted that the completion of the internal market was a threat to the poorer peripheral states. Experience has shown that the internal market has helped the poorer and peripheral states to grow. The gap between Ireland and the average European Member State has closed by 21 points; for Spain, by 7 points; and for Portugal, by 9 points. Greece is the exception. Our colleagues from Greece would have to explain to us why it is the exception. Sicily also is an exception, but there is a problem there.
For the future, the sacred cow of additionality will have to be revised under new programmes. It only complicates the whole issue. We are saying in the structural funds that we must have additionality. That means that most of the Member States - the poor states - will increase spending. But as far as monetary union is concerned we are saying that they must reduce spending. When we have a new programme we will have to look at the economic planning of the less prosperous states. There has to be a partnership between them and the Commission. We have to sit down and work out sensible economic plans and apply to their policies the resources that we can afford.
But the element of additionality cannot be proven in such small amounts of money spread over so many policies. It is only wasting the time of Commission officials and obstructing the whole business of trying to evaluate what has been achieved.
Mr President, I should like to begin my speech with the warm congratulations deserved by a well-drafted report such as that presented by Mr Walter. I would also make an initial remark comparing one aspect of our situation with that of the United States. Per capita income in the richest region in the United States, Connecticut, is twice as high as that in the poorest, Mississippi. Per capita income in Thuringia, the poorest region in the European Union, is one sixth of that in Hamburg. Perhaps it is realities such as these, amongst other things, which ensure that economic and social cohesion is not an incidental goal of the European Union, but an objective which is enshrined in the Treaties.
The European Parliament is calling on the Intergovernmental Conference to promote and defend economic and social cohesion as a key element of the European Union. And we must state quite clearly that we fear that economic and monetary union may have a serious negative impact on cohesion, if the necessary accompanying measures are not taken.
I do not intend to examine the statistical details of convergence. Let me simply point out that at the present time, the only three countries which would fulfil the convergence criteria are Argentina, Taiwan and Singapore. I should like to know how many interpretations of the Maastricht Treaty will be made if France or Germany fail to fulfil the criteria. It is good to provide a model of budgetary discipline - I agree with that; but it is better still to ensure that no mistakes are made with regard to convergence. No country which has made a genuine effort to fulfil the convergence criteria should be excluded from the single currency. That is my personal position.
Mr President, I also welcome this report and congratulate the rapporteur.
As we know, the reduction of regional disparities is one of the fundamental aims of the EU. In fact Ireland insisted on Article 130b being inserted into the Maastricht Treaty. The Irish economy is a very open economy and very dependent on foreign trade. We could see that recently with regard to the beef crisis, which showed the effect on our exports and how dependent we are. I believe the EMU will be of particular benefit to Ireland and other peripheral regions. There has to be a balanced relationship between EMU and cohesion. The structural funds after the year 2000 should be qualitatively and quantitatively strengthened in their third stage. A balance must be struck between the continuing needs of the present Member States and the demands of the new Members that will join us after the next phase of enlargement.
With regard to unemployment, while I understand that there are difficulties about making it one of the convergence criteria, I believe that we should have a chapter on unemployment or employment in the new Treaty.
Mr President, ladies and gentlemen, I very much welcome the European Parliament's initiative to bring economic and social cohesion back onto the European political agenda in the runup to the IGC and the transition to monetary union. By holding the hearings on the social consequences of EMU and producing the excellent report by Mr Walter, Parliament has provided some important food for thought about the social dimension of the European Union.
The Commission's position paper of 28 February on the IGC, which sets out a clear commitment to a socially responsible model of European society, proves that you have a political ally in the Commission.
Moreover, the deliberations of the G7 countries in Lille revealed that after a decade of neo-liberal thinking, there is a growing awareness not only in Europe but around the world that competitiveness and social progress go hand in hand. This is one crucial message contained in your motion for a resolution to which I fully subscribe.
The single European currency and the completion of the European single market are needed to ensure our competitiveness, but they must be supplemented by the European Union's third priority: economic and social cohesion.
The convergence criteria, which have been the subject of sometimes heated public debate, not only correspond to a sound economic policy, but are also necessary for cohesion. Generally speaking, it is the weakest Member States which suffer from having to pay a risk premium on interest rates. The effect of a sound budgetary and financial policy will be to stabilize exchange rates, causing interest rates to fall sharply in those countries - more even than in the rich industrialized countries - and this will stimulate investment.
A high degree of price stability and healthy public finances - nominal convergence, in other words - are necessary conditions for growth, but will not in themselves be sufficient to ensure real convergence of incomes between the Member States and regions. Real convergence requires an active national and European policy to promote growth in the poorer regions. Experience over the past two decades has shown that in the long term, devaluation does not improve the competitiveness of European countries. The international capital markets are progressively narrowing the scope for national action; exchange-rate fluctuations caused by speculation are hampering economic growth in countries with both hard and soft currencies. So there is a need to create an exchange- rate mechanism alongside monetary union which will stabilize the currencies of countries unable to take part in monetary union from the outset.
The Commission shares the House's wish that an agreement should be reached on exchange rates in order to foster a joint approach to stability and to prepare for the pre-ins to join the single currency as soon as possible.
Further thought must also be devoted in this context to an extension of the Cohesion Fund for the purposes of achieving the convergence criteria.
The Commission endorses many of your recommendations to the IGC, for example on employment policy, and I would point out that Mr Santer's initiative has made clear our intention to give this topic a very high profile. I would also stress that a third of the whole Community budget is already flowing, through the Structural Funds, into projects such as the fight against unemployment. We also share your opinion about the link between environmental and regional policy. I am not sure whether there has been some misunderstanding on the question of public services, as the Commission's position paper made it clear that equal access by all citizens to public and community services should be regarded as fundamental to the European model of society. This does not rule out competition either within the public service or between the public and private sectors; nor would it exclude public-private partnerships. I think in fact that we all agree on this point.
As to future financial requirements, which are not on the IGC's agenda, I am both a little more realistic and a little more optimistic than most of today's speakers. If the formal conditions, the desire to increase efficiency and the positive effects of cohesion policy are taken seriously, I believe it will be perfectly feasible to achieve our objectives without increasing the financial burden any further. It is therefore important for us to unite in advancing your main demands about the future profile of cohesion policy, in particular concentration, increased efficiency, the strengthening of partnerships and the promotion of local employment initiatives.
I would end by repeating that I fully agree with your assertion that the Community's structural policy is an independent policy pursuing its own objectives beyond that of EMU. In my view, if economic and social cohesion is to be increased, living standards in the Union must be aligned and overall economic development brought into balance. This means more than fulfilling the convergence criteria. It includes the creation of jobs, especially in structurally weak regions and for problem groups within the workforce; it includes sustainable development in disadvantaged regions. I think it is important that the House should continue to highlight these factors in the forthcoming debate, because the European model of society demands that economic efficiency should be in tune with social cohesion, and it should remain so in the future!
The debate is closed.
The vote will take place at noon.
1994 Cohesion Fund
The next item is the report (A4-0069/96) by Mr Costa Neves, on behalf of the Committee on Regional Policy, on the complement to the Commission's annual report on the Cohesion Fund (1994) (COM(95)0222 - C40237/95).
Mr President, Madam Commissioner, ladies and gentlemen, the Cohesion Fund is one of the many ways in which solidarity is put into practice within the European Union and makes an interesting contribution to reinforcing economic and social cohesion, one of the basic principles of the respective Treaty which - this can never be over-emphasised - must be given effective expression in all of the measures adopted by the European Union.
With specific regard to the Cohesion Fund it must be borne in mind that, whereas its contribution to economic and social cohesion is clear, a distinction must also be made with regard to the objective of facilitating achievement of economic and monetary union by adopting a single currency.
As for the report being debated, I should like to emphasise four of the aspects dealt with in it. First of all, the main objective of the Cohesion Fund is to strengthen economic and social cohesion within the Union such that, although the respective scope of the attribution is national, it must contribute towards the fight against regional disparities. From this point of view, I should like to point out that the number of projects funded is very limited especially in ultra-peripheral regions, a situation which has to be looked at again not only because these are included in the terms of Article 129b of the Treaty on European Union, as a political priority for the trans-European networks but also because, given its nature, the respective balance is especially fragile.
Secondly, I should like to point out that it is obviously insufficient that, in the period under our analysis, only one supervisory committee has met. This can be seen as a symptom of the weak dynamics of this machinery - a vital machinery for monitoring the Fund's activity. Therefore, it is important that Member States should not only reinforce the activity of these committees but they should also open them up to effective participation by regional and local authorities which should, in addition, have greater powers to select projects when setting respective priorities and within the scope of funding management. Such an approach can only increase the effectiveness of the use of Cohesion Fund appropriations.
Thirdly, I should like to point out that, although there has been an improvement in the overall balance in the funding of projects on the environment and transport infrastructures, there are still imbalances within each Member State which means that, while maintaining the right amount of flexibility, we must achieve the necessary balance.
Finally, I should like to say that it is vital for the European Parliament in particular - given the functions which it exercises as a budgetary authority - should be informed before any decision concerning Commission proposals, based on application of the provisions of Article 6 of the Regulations of the Cohesion Fund. It should be recalled that, in this Article, there is a conditionality on financing of the actions by this Fund on observance of the nominal convergence criteria defined in view of economic and monetary union.
The European Parliament's participation is all the more justifiable since, in addition to the obvious budgetary implication of such measures - suspending funding - this would also have a negative impact on the very efforts of convergence itself. This means, of course, that we must pay very close attention to this application.
Indeed, all of this is justified by the swiftness with which the Commission - as demanded by the European Parliament - transmits to us the rules which it has approved in terms of the process of application of the aforementioned principle of conditionality in the Cohesion Fund. We will then be able to monitor this part too of the execution of the Cohesion Fund. I should like to finish, for the sake of the most basic principle of justice, by highlighting the excellent cooperation on the part of the various Members of the European Parliament and other interested parties who, with their opinions, have helped to make this report one which effectively translates the present position of the Committee on Regional Policy and, I hope, as of today, the opinion of the European Parliament on this particular matter.
Mr President, first of all I would like to congratulate Mr Costa Neves on his report.
On behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, I would like to point out that in accordance with the principles governing its operation, the Cohesion Fund aims to underpin the efforts of the less well developed Member States. Its declared aim is therefore to support economic and social cohesion. Financial support for infrastructure projects is aimed at doing something about unemployment in weaker Member States and about the structural problems of their economies, in an effort to make an important contribution towards development. Consequently, it is an important instrument for the exercise of economic policy, and it can play some part in the reduction of regional inequalities and in a fairer distribution of revenue within the framework of the European Union.
Yet, the linking of a smooth flow of finance or approvals of new projects to the absence of excessive financial deficits, as envisaged in the related regulation, could lead to negative results and undermine the Cohesion Fund's declared aim, granted that the Fund was created to contribute towards convergence and not to be converted into a means of imposing specific financial conduct. Approval and the payments of credits must go together with the fulfilment of conditions such as compatibility of the project with the Fund's declared principles, its suitability and utility for development, its connection with the promotion of the project and its proper and transparent management. However, to link it to the size of the overall financial deficit of the beneficiary state could impede efforts towards convergence, bearing in mind the condition in which most of those states find themselves. It also leads to a vicious circle since the withholding of credits then leads to worse recession, which entails additional non-productive expenditure, which in turn exacerbates the financial problem.
Consequently, the assessment of projects and the finance for them should be based on the criterion of how well the project contributes to the developmental effort of the Member State in question, and should take into account facts and figures that reflect its particular features.
The debate on this item will be resumed today at 6 p.m.
Before going ahead with voting time, I would like to tell you that, as reported by the news agencies, a terrorist attack took place this morning at 7 a.m., 5 a.m. GMT, at the Europa Hotel near the Pyramids of Gizeh, 5 km outside Cairo. A group of terrorists attacked innocent tourists with the loss of 17 or 18 lives, most of them Greek tourists, and 14 or 15 wounded, 7 of whom are in a critical condition. It is reported that 14 of those who died were women, and I would like to express the House's most vigorous possible condemnation of that terrorist attack, and our absolute opposition to terrorism wherever and against whomsoever it takes place.
I would also like to express the sentiments of us all, I presume, in addressing Parliament's warmest condolences to the families of those who died, and our sympathy towards the families of those wounded.
Mr President, you have spoken for us all. I too heard a little while ago about what has happened, from Mr Dimitrakopoulos.
I just wonder, besides what you have said, whether the Commission, the Commissioner responsible for tourism ought not to consider the need to inform European Union citizens about the particular dangers they may well have to face in certain countries? I do not know whether that would be part of a travel directive or something else, but I believe the European Union could contribute in some way towards the protection of citizens.
Mr President, on behalf of the Socialist Group I would like to express our revulsion and sorrow at this terrorist act, and our sympathy for the families of the victims.
Mr President, I too, on behalf of our political group, would like to express our sharing of this grief and to ask that we should not dignify such occurrences with a political or any other character. Terrorism is to be condemned anywhere in the world, and that is all.
Mr President, on a very serious point of order. I shall be very brief. Last night, in the exchange of views with Commissioner Fischler, the chairman of my group asked for a vote by Vice-President Fontana so that we could have an open question-and-answer session. I have discovered that, although we protested to the President in the chair, he used the speakers' list that was given to him by the other political groups. I find it unacceptable that out of 14 speakers, 11 were on the speakers' list. There were at least 70 people in the Chamber. I find that unacceptable in terms of the democratic accountability of this House.
Mrs McCarthy, I was not here yesterday evening, but I asked our collaborators at the desk, who take a different view of the matter. However, we will see that you are informed about the facts so that we can look into it further.
Votes
Mr President, is it acceptable, now that we have voted on nearly a hundred amendments, that the plenary should substitute its own text for that of the committee responsible?
Mr Pasty, I think this is an issue that should be considered both by the Conference of Presidents of the Political Groups and by the Bureau. I would not like to start a debate here, in Plenary. It is one of Parliament's eternal problems and we have tried very many times to solve it without any result so far. Let our Presidents look at it again, and let us do so ourselves, in case some new effort can achieve something better.
Mr President, ladies and gentlemen, the Green Group in the European Parliament voted against the report which has been adopted today, because it contains a number of loopholes which pose a major problem in terms of authorization. We very much regret that our amendments were not carried, above all the one taking up the Swedish proposal on comparative assessment, whereby authorization would be refused if the assessment revealed that a less harmful biocidal product was available. The report now says that a product may be refused and removed from the list. But may does not mean shall : this means that we have abdicated all responsibility and placed it firmly in the hands of the Commission, instead of insisting on the imposition of a rule to prevent biocidal products, with their damaging effects on human health and the environment, from reaching the market.
We also regret the adoption of an amendment authorizing anti-fouling products for ten years, even though we know that mechanical methods exist which make the use of these products superfluous. This is all the more unfortunate since we are aware that these products are the main cause of pollution in our seas and oceans. It is therefore utterly incomprehensible why, in voting today, the European Parliament has above all looked after the interests of industry, rather than trying to adopt a report which seeks to minimize the quantity of biocidal products being placed on the market.
We also find it regrettable that authorization is granted for such a long period of time, and that our amendment in line with the Danish proposal was rejected, namely to authorize highly toxic products for four years only.
No-one can fail to be aware that there are differences in temperature and climate between the north and the south of Europe which cause different conditions for microflora and parasites to live in and hence give rise to a different demand for products such as biocidal products for example to solve this problem.
Harmonization ought to take account of this and that implies a certain flexibility in the list to be prepared and a calm and accurate evaluation of the whole problem in all its breadth and complexity.
Our inclination is to maximize the benefits and minimize the risks and to correct the belief that biocidal products are necessarily always damaging to the environment and dangerous to human health.
The directive under discussion does not refer to a new sector but forms part of an already existing legal system governing chemical substances and preparations in general.
Rejecting Amendments Nos 4 and 42 on laying down a green tax, and Amendments Nos 7, 38, 43, 87 and 89, and accepting instead Amendments Nos 96, 97, 100 and 101, we support the directive.
The increase in the number of biocidal products is alarming. Our dependence on chemicals is a growing cause for concern. Only a fraction of the almost 100 000 chemical products on the market have been authorized. Some ECU 400 million is spent on biocidal products and more than ECU 11 billion spent on pesticides each year. As a result, there was a need for this proposal for a directive concerning the placing of biocidal products on the market, in order to establish an approved list of active substances and a system for the mutual recognition of biocidal products in the single market.
Because of the complexity and interdependence of the 20 or so existing directives on chemical products, understanding and interpreting this draft directive is not easy. There is an urgent need, in this area, for the simplification of legal texts that was proclaimed in the Treaty on European Union, and I therefore wish to congratulate Mrs Jensen on her work.
I would end by expressing my endorsement of the agreement which I reached personally with the rapporteur concerning the alternative evaluation methods that are required, which despite representing a very positive step, could have given rise, without this compromise amendment, to unacceptable situations of privilege and monopoly.
Given the importance of this issue, and the support of the Commission and Parliament for Amendment No 95, the Spanish socialist delegation will be voting in favour of this report.
The so-called 'biocidal' products, such as disinfectants, products for treating wood, bird repellents, anti-slug agents, insecticides, etc., are not ecologically harmless products. Furthermore, this wide domain of chemistry has a substantial economic value. It is, then, because it lies on the border between economics and ecology that this report arouses strong feelings.
I would like to say at once that I fully endorse Mrs Kirsten Jensen's reservations regarding the 'automatic' principle introduced into the directive. In accordance with this principle, a biocidal product which has been authorized by the responsible authorities in a single State would also have to be authorized automatically by the authorities in other States within a period of sixty days. This poses a problem for those countries whose ecological standards are high, and it presupposes the existence of authorities that are genuinely capable of making distinctions.
According to the rapporteur, there are at present about a hundred thousand chemical products on the market, very few of which have been authorized under the procedure suggested in the present directive. The importance of efficient monitoring procedures will be readily appreciated. We need not only to enable consumers to protect themselves against chemical products whose side effects are little understood, but also to defend nature and wildlife against invasive chemistry. What we need to do, therefore, is to provide the Member States with the option of conducting a fresh assessment and refusing approval to a substance if it appears that a similar substance already exists and poses fewer health or environmental risks.
Compliance with this principle, combined with the requirement that the Member States should be provided with genuinely comprehensive information, can restrict the damage caused to the environment and to health by biocidal products.
That is why I strongly support Mrs Jensen's report.
Oomen-Ruijten report
One of the fundamental principles of the European Union is that of subsidiarity. In order for the Union to function effectively and in order for the people of Europe to have faith in cooperation, Community legislation must concentrate on those problems which national governments can only solve through cooperation.
The measure concerning comparative price labelling is a clear example of the move away from the principle of subsidiarity. Such a move will provoke criticism from the Member States about unnecessary bureaucracy emanating from the EU.
We believe in principle that this type of legislation should not be the subject of a Community directive. The proposed legislation is not needed to make the single market work. We consider there to be few disadvantages in certain differences existing between Member States in this field. Where legislation is needed urgently, this should be the concern of each country individually.
In principle we believe that the EU should have nothing to do with issues such as this and that they are best dealt with at national level. We have, however, chosen to support what is best for the consumer, and have therefore voted for the report.
We support the fact that things are to be made easier for consumers, among other things by making price comparisons where necessary, by including comparable prices in advertisements indicating prices and by removing the link with quantity series, as they make things more difficult for consumers.
We cannot support the amendments concerning the single currency, as we do not support the idea as such; nor do we believe that it will come to pass. From the consumer point of view we do not believe either that it will be easy to make sense of all the different prices which will be indicated.
Consumer protection and consumer information are both very important, especially in the internal market. As a consumer, I wish to be informed about what I buy: informed about the content as well as the price. I wish to be able to make objective comparisons. Yes, ladies and gentlemen, objective! In other words, distinctions must be drawn.
We have managed to achieve standardized sizes for many products on our markets. Consumers benefit from being able to compare them.
We improved matters in the wine sector in the late 1980s by banning 0.68, 0.7 and 0.73 litre bottles and replacing them with the now compulsory 0.75 litre bottles.
This EC-wide harmonization was, moreover, an attempt to reduce the number of bottles in circulation by increasing recycling. At the time, this was a major cost factor for the wine industry.
A basic indication of the price per litre without distinguishing between different, legally controlled qualities of wine - which in Germany range from simple table wine to top-of-the-range specialities like Trockenbeerenauslese and Eiswein - would fall well short of ensuring price transparency, in other words enabling consumers to compare the quality and price of the individual wines on sale.
Not all wines are the same. What is marketed in 0.75 litre bottles is not sold in 1 litre bottles, and to compare wine made from late-harvested grapes with ordinary table wine would be like comparing chalk and cheese.
An objective approach is thus essential. And let us carry out a cost-benefit analysis of all the rules that we adopt. Conversion does not come cheap.
But where is the benefit for consumers? I think we have to draw distinctions. Where standard sizes have already been introduced, it will be enough to go on indicating prices for these units.
Dual price indications should only be provided when it is objectively possible to compare prices, and therefore helpful for the consumer.
Talleyrand said everything which is exaggerated is insignificant. It was this basic proof that came into my mind when I analysed the report by our Committee on the Environment, Public Health and Consumer Protection proposing a new Community directive relating to the indication of prices of products offered to the consumer, with a view to protecting the consumer by providing appropriate - in other words - specific - information on prices, so as to enable a comparison.
I am bound to say that I could happily have accepted the Commission's proposal, which seems to me to conform to the intended objective of protecting the consumer.
As regards the new obligation on retail traders to disclose the selling price and the price per unit of measurement - in other words per metre, per kilo or per litre - obviously there can be no question of forcing the retailer to disclose, for example, the price per litre on a bottle of first grade growth wine which is supplied only in the standard 0.75 litre bottle.
What would be the point, in this case, of indicating the price per litre? After all, for wine of this high quality there are no litre bottles on the market. Such information would tell the consumer nothing. All it would do would be to increase his confusion, a nonsensical result.
I trust that the amendment before us will be interpreted in this way, if it is adopted.
Too much information, especially irrelevant information, is counter-productive. I wonder whether we do need to force traders, following the introduction of the single currency, to quote three prices for each product during the transitional period: the price in national currency, the price in European currency, and the price per measured unit in the single currency, and why not quote this price in the national currency too, which would ultimately result in four different quoted prices?
However, the authors of these amendments seem to have lacked the courage of their own convictions, since they propose a detailed report of what these obligations would cost the retail trade, and even suggest a solution to the problems faced by small traders. The answer, according to them, could be for the Commission to provide aid to persons in this category, though of course they give no details as to how such a proposal - doubtless well intentioned - could be implemented in practice to the tens of millions of small retail traders in the Community.
Nor do I understand why we are being asked to delete the Commission's very reasonable proposal that the Member States should be permitted to exempt products from the obligatory indication of the price per unit of measurement if the provisions laid down at national or Community level do not require any indication of the length, weight or volume of those products. This option includes, in particular, products sold by the piece or unit. Why delete this reasonable provision? Why impose abnormally short deadlines for the application of all these new obligations?
I think that the Commission's proposals are far more reasonable. For all these reasons, I abstained.
Walter report
I have voted for the report. I regard it as a first attempt to illuminate the social consequences of EMU. This does not mean I am in favour of EMU. On the contrary, I am against EMU precisely because I consider that there are considerable risks that unemployment will increase still further, that regional imbalances will get worse as a result of greater concentration in trade and industry and that environmental problems will grow because of the lack of environmental criteria for 'growth' .
The report should also have looked at the changes which will take place as regards the instruments which may be used at national level to counter downturns in the economy, as they affect forestry for example. Will Member States be able to pursue their own economic policy, interest rate policy, currency policy, regional policy and labour market policy in the future so as to respond to such changes in the economy or will all the relevant decisions be taken at EU level by the new central bank? In the long term, will tax and finance policies be decided at EU level too?
The democratic process leading up to a decision on EMU is important. It will be made easier if the advantages and disadvantages of EMU are better explained. Referenda should be regarded as the obvious means of ensuring that EMU has the support of the people.
This report contradicts itself to a great extent. Both in the explanatory memorandum and in a major part of the conclusions many of the negative traits of the current economic and social state of the European Union are recognised.
In fact, it is worth remembering, and we think this is quite obvious, that economic and social cohesion and the reduction in the disparities of development are central objectives of the European Union and we should also remember that EMU will not just be an instrument - just one alternative, we should add - but is a sharp reminder to all of those - including the Governments of the 15 countries - transforming the passage to a single currency into a central objective (which should not even be an objective at all) and in addition excluded from any of the discussions about the revision of the Treaties.
We should also like to point out that the increase in unemployment (a further one and a half million jobs lost by the year 2000), the reduction in economic growth, the increase in taxes or the reduction of social public spending (or both) are all consequences of the achievement of the criteria of nominal convergence and we should also remember that a Union at different speeds is a contradiction in terms - none of this comes as a surprise because we have been saying it for a long time.
The contradiction in this report resides in the fact that some of the conclusions insisted, nevertheless, as is recognised, on maintaining the existing criteria with a view to the single currency, in the suggestion of tightening up the criteria after 1999 (with disciplinary or punitive measures applied to the 'ins' and the 'outs' , despite the fact that a multi-speed Europe has already been accepted), by restating - unbelievably - the principle that EMU can actually foster social cohesion, when it is really a contradiction in terms, by putting back on the table a proposal of conditionality for the Cohesion Fund and the implicit rejection of the creation of identical regulations for the structural funds after 1999.
We tried to solve this contradiction by letting the peoples of Europe have a say and by proposing the conducting of constitutional referendums on a handover to a single currency, but this amendment was rejected.
Therefore, and without denying the public recognition which we have defended for a long time, and which a major part of this report actually corroborates, we had no choice other than to abstain from the vote on this document.
Chernobyl disaster
Mr President, I have just voted for this report with the greatest of pleasure. I would remind honourable Members that we have had a visit here from a delegation from the Ukraine. I myself was involved in this visit. It emerged once more from the talks we had with the delegation just how complicated the situation in the Ukraine is. But I should also reiterate the point made by many honourable Members in past debates, namely that there is no need to dismantle the two new nuclear power stations. The old plant meets only 16 % of the Ukraine's energy needs and it became apparent to us in the course of our discussions that the search for alternatives would be welcomed. But the Ukraine - rightly - wants more than words and wants to see action. So I urge the European Commission to work vigorously with the Ukraine to find alternative options. I think that country deserves this, but we as Western Europeans deserve it too, despite all the risks entailed.
Mr President, ladies and gentlemen, I voted against the resolution, because I find that there is more hypocrisy here in the European Parliament than anywhere else. Politicians are concerned not about whether we will survive a second Chernobyl, but only that the West European nuclear industry might not survive a second Chernobyl.
The European Union has failed lamentably. It has left the nuclear industry to cope with the consequences of the Chernobyl disaster. However, it is unacceptable for tax revenue to be spent on studies designed to create a new market outlet in Eastern Europe for the West European nuclear industry. We know that West European nuclear power stations are not safe either; we should therefore have begun by decommissioning our own nuclear reactors.
Even the World Bank has recognized that the best and quickest way to help the East European countries is to upgrade their gas and oil supplies, not to rely on nuclear energy, which is so dangerous and completely uneconomic.
Mr President, ladies and gentlemen, for more than seventy years the USSR regime was presented as the model society, the result of the application of a socialism which was allegedly both scientific and inevitable. Today, this very House is crawling with the USSR's travelling companions - green or red - and paid spies. And that same USSR today presents us with the terrifying spectacle of an unprecedented global devastation, because although communism certainly killed people in Gulags and massacres, we now see the consequences of its madness endangering not only the heroic Chechen people but the entire human race.
It is not only the Chernobyl power station - where the fusion of one of the two reactors still cannot be brought under control - that still threatens Europe with a fresh disaster: there are twenty other power stations that could explode at any time. Not forgetting the Barents Sea, transformed into a vast radioactive dustbin where 30, 000 fuel rods have been dumped and where 52 abandoned nuclear submarines represent 52 separate terrifying dangers. The same is even true, I regret to say, of the Far North of Siberia, where there are nuclear dumping grounds for submarines. To take account of this vast, tragic situation is the most urgent task confronting all the nations of Europe. That is why we voted in favour of the text presented to us, whatever its deficiencies.
Mr President, I voted against this motion for a resolution because the text allows the Western nuclear industry complete freedom to go and carry out cosmetic operations in the countries of the former USSR. In this connection, let me cite the example of the pressurized water nuclear power station of Cattenom, which is in my own region. Once it had been found that the probability of an accident was very much higher than had initially been admitted, and after an opinion had been sought from the Commission in Brussels, iodine filters were fitted which are supposed - in the event of a melt-down - to prevent the escape of radioactive iodine. Well, those filters have never been tested - not even in a laboratory - so that this is indeed a case of 'cosmetic' treatment, in so far as it serves no purpose whatsoever. For my part, I would have preferred the public funds to be invested in cogeneration rather than in the alleged improvement of existing power stations.
The Chernobyl disaster was discovered in Sweden and apart from Ukraine and Belarus Sweden has been the country which has suffered most from the consequences. Still, ten years on, 7-8 % of the Lapps' reindeer in North Bothnia are condemned because of excessive levels of caesium 137. A large proportion of natural raw products, such as game, fish, mushrooms and berries, are also unfit for human consumption on account of their caesium content. 25 % of elk have to be condemned and in the worst hit areas more or less all roedeer. It is not unusual to find roedeer with 30 000 becquerels in the Gävle region - and all this despite the fact that the authorities promised ten years ago that all radioactivity would disappear very soon!
At the same time Sweden is one of the countries most dependent on nuclear power for its electricity supplies. To implement the decision which has been taken to decommission all nuclear power stations by the year 2010 will not therefore be easy but it must be done nevertheless. Despite the fact that the nuclear industry has invested enormous sums of money in PR campaigns to avoid decommissioning, Sweden's new prime minister, Göran Persson, has voiced his views in such a way that he was described as an enemy of nuclear power in the newspaper 'Aftonbladet' the other day. Persson has said that the decommissioning of nuclear power is an opportunity for development. His industry minister, Anders Sundström, said yesterday that nuclear power as a source of energy was finished. Sooner or later it would have to be phased out everywhere and it was good to be among the first. The EU should listen to this Swedish minister.
The phasing out of nuclear power - in order to avoid other Chernobyls in the future - is both possible and necessary and could, moreover, confer a competitive advantage, since those who are first to give up this doomed energy source will have put all the problems of conversion behind them when the competition still has them to come.
Here in the European Parliament various committees have pronounced in favour of the phasing out of nuclear power, in favour of Euratom becoming a body for alternative energy. If the European Parliament really wants to protect the future of the Union, a common plan for the phasing out of nuclear power should be very high on the agenda.
I have voted for the resolution but would, if I had been permitted to draft it, have included a section on the fact that nuclear power as a source of energy should be phased out both within the EU and in the rest of Europe and replaced with renewable and sustainable sources of energy based on the principle of recycling.
The EU should therefore amend the Euratom Treaty so that the current text relating to supporting civil nuclear power is removed; the Treaty should then promote renewable energy sources which are sustainable in the long term.
Visby Summit
The forthcoming summit meeting to be attented both by the heads of government of the countries around the Baltic Sea and the EU presidency, as well as the Commission President, in many way constitutes a milestone in European cooperation. It is four years since the Baltic Sea Council was established as a Danish-German initiative (in April 1992). The Council already forms a framework for gradually closer 'triangular cooperation' between the EU, the Nordic countries and the Central and Eastern European countries in the region. At the same time several parallels may be drawn between this new Baltic Sea Cooperation and Mediterranean Cooperation .
First of all, because the circle of participating countries in the Baltic region also consists of both existing and future EU Member States, as well as countries for which EU membership is not currently relevant for various reasons.
Secondly, because there is a high degree of similarity between the problems which the two fora for cooperation are intended to resolve. Both in the north and the south, the aim is to secure democratic development and lasting political stability by means of cross-border cooperation on trade, the environment, establishment of an improved transport infrastructure and combating international crime.
Part of the cooperation process is a developed network of association agreements between the EU and the European third countries in the region; the EU provides support for the promotion of economic growth and the solution of a number of acute environmental problems.
It is worth noting that the setting up of the Baltic Sea Council has been instrumental in strengthening the Baltic states' freedom of action and independence in foreign policy in the context of broader European cooperation - a process which the Nordic countries have a special obligation to promote and strengthen for both geographical as well as historical and cultural reasons.
Middle East situation
Mr President, ladies and gentlemen, we did not vote in favour of the texts that had been presented, reflecting as they do in the refusal of this Parliament to denounce the collusion by Israel and Syria at the expense of Lebanon. These text, once again, make no genuine peace proposals, and the peace of 1993 has failed. Why? Because it strengthens the apartheid between Jews and Palestinians, an apartheid which is just as unacceptable as the form which once prevailed in South Africa, between the Bantu homelands and the predominantly European areas.
Well, on the basis of the noble ideas of peace, democracy and progress that everyone advocates, why not learn from the example of South Africa? I propose to this House the creation of a Federal Republic of the Middle East, constructed on the principles of equality and the rejection of exclusion. In four words, one man, one vote. It will comprise the territories of the former British mandate: Jordan, Israel and Palestine. Its President, on the same principle as Nelson Mandela, would be Yasser Arafat, representing the Arab majority, and assisted by a Vice-President, like Frederik De Klerk in South Africa, who would be Shimon Peres, while his Minister of the Interior, equivalent to the Zulu Chief Buthelezi, would be the King of Jordan. I have no doubt that the anti-racist Jewish leaders would accept this solution of universal citizenship, as the Whites did in South Africa.
My thanks to the ushers and officers for their attention.
The Green Group has voted for the joint resolution concerning the Baltic Sea conference, despite the fact that we regard it as being far too weak in many respects.
The environmental situation in the Baltic Sea is alarming, not least in respect of exhaust fumes from road transport and the risks from nuclear power stations. The EU should therefore take its own rules on environmental impact assessments more seriously where TEN projects, including the Öresund bridge, are concerned, and adopt a clear policy on the closure of dangerous nuclear power stations in the region, rather than supporting them and prolonging their active life. The potential for alternative energy sources has not been exploited at all.
Nor has sufficient attention been paid to the risk that EU membership and the Schengen Agreement, which it is true will increase freedom of movement for EU citizens within the EU, may result in the establishment of new barriers between peoples in the Baltic region.
Finally, there is no serious analysis of the security situation in the region. Many former communist states are now doing all they can to become members of Western military alliances (NATO and/or the WEU). At the same time it seems there is only limited interest within these alliances in an enlargement which would give them a long common border with an Eastern, Russian-led bloc. The Greens are opponents of military blocs and would warn against a new division of Europe. It is therefore surprising that the majority in the European Parliament would appear to have so little interest in exploiting Sweden and Finland's experience of non-alignment as the basis for new, common security parameters in the region. Irrespective of whether one is in principle a believer in or an opponent of enlargement of NATO and/or the WEU, alternatives must be prepared. Current policy, which gives the impression that the countries concerned will soon be incorporated in a Western system of military 'security' , may cause people to feel they have been deceived and give rise to a dangerous backlash if it does not become reality soon; it may also foster nationalist sentiments. A serious analysis should therefore be made of the opportunities which exist for the creation of a non-aligned security zone in the Baltic region for those parts which are not part of the Russian Federation or NATO and of course do not become dependent on one or other of these military blocs either. The EU countries Sweden and Finland should play an active role in this. Ukraine's decision to remain non-aligned is a positive step in this direction.
Two things must be halted at once: firstly, all efforts to shoot down the Middle East peace process through international terrorism; and secondly, neutral population groups must no longer fall hostage to escalating military confrontation.
The first can be stopped, and assistance can be provided for the neutral population - the group whose very name is a blasphemy has now admitted that it receives support from Iran, that Iraq is providing transport, and Syria weapons.
The international community should make it clear once and for all that what these countries are supporting is a criminal attack on peace, which must be condemned as international crime and dealt with accordingly. Katyusha rockets have to be supplied and transported, and anyone who does so is collaborating in a crime against peace. The international community should call to account the perpetrators and their accomplices, and do everything in its power to help the innocent people who have become involved.
That concludes voting time.
(The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.)
Madam President, just half a minute to mention a sad situation. The Portuguese public have been faced, yesterday and today, with pictures of terrible violence resulting from the savage and barbaric beating of eight East Timorese citizens who tried to find refuge in the German Embassy.
Again today another three East Timorese tried to seek refuge in the Dutch Embassy. I should like again to mention the fight of the people of Timor and I should like to ask the Presidency of the European Parliament to do all it can and to make all of the possible contacts in order to remain informed about the events which are taking place in Jakarta in order to safeguard the rights of the people of Timor.
Madam President, indeed once again there has been a flare-up of the situation in East Timor, in relation to Indonesia. I should like to say that the reaction of the police force and regime in Indonesia has now gone even further than that to which we were used and what we were already used to was bad. On the other hand, it is vital that we be given an explanation about exactly what has happened, especially since one of the events concerns the Embassy of a European Union country in Jakarta - I am referring to the German Embassy. I would like to have all the necessary information - in particular, as to how this situation came about so that the European Parliament can take a stand on this matter, as it always has in the past.
Thank you, Mr Costa Neves. Like Mr Apolinário, you are well aware that those were not really points of order, but in view of the gravity of the events you have reported I am nevertheless glad to take due note of them.
Topical and urgent debate
The next item is the topical and urgent debate on subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0501/96 by Mr Imbeni and Mrs d'Ancona, on behalf of PSE Group, on the insult to the memory of the victims of the extermination camp at Auschwitz; -B4-0509/96 by Mrs Lalumière, on behalf of the ARE Group, on the insult to the memory of the victims of Auschwitz; -B4-0511/96 by Mr Nordmann and others, on behalf of the ELDR Group, on respect for the memory of the victims of Auschwitz; -B4-0517/96 by Mrs Roth and others, on behalf of the V Group, on the demonstration by the extreme right on the site of the former concentration camp at Auschwitz; -B4-0529/96 by Mrs Seillier and others, on behalf of the EDN Group, on the desecration of the site of Auschwitz-Birkenau; -B4-0533/96, by Mr Pasty and Mr Ligabue, on behalf of the UPE Group, on respect for the site of Auschwitz; -B4-0534/96, by Mr Provan and Mr van Velzen, on behalf of the UPE Group, on the insult to the memory of the victims of the camp at Auschwitz; -B4-0540/96 by Mr Piquet and others, on behalf of the GUE/NGL Group, on the desecration of the concentration camp at Auschwitz.
Madam President, on behalf of the Group of the Party of European Socialists, I wish to condemn in the roundest possible terms the insult to the memory of the millions of victims of the Holocaust, in the shape of the demonstration organized some weeks ago by some hundreds of neo-Nazi militants inside the Auschwitz concentration camp.
It is the most recent and most serious of a series of provocations over the past few years designed to diminish and even to deny that the extermination of the Jews perpetrated by the Nazi system and its allies before and during the Second World War ever actually took place. The choice of Auschwitz is no accident, since it is the very symbol of the Holocaust and more than a million Jews were massacred there.
It is significant and important that today all the democratic political Groups of the European Parliament are jointly expressing their own firm condemnation of that iniquitous demonstration and of any act of anti-Semitism, racism or xenophobia. We intend by this means to reaffirm that the memory of the horrors of the past cannot be wiped out, that civilization and European democracy have asserted themselves by the very means of the victory against Nazism and fascism and that the fight against every act and every ideology of discrimination and extermination must always be at the basis of the Europe of today and tomorrow.
We wish to express our solidarity not only with the memory of those who lost their lives as a result of Nazi barbarity but also with the Jewish community which has once more been outraged. A serious warning is emanating at present from Poland. We ask the Polish authorities not to tolerate the resurgence of anti-Semitism but to prevent these criminal acts, to work to preserve the evidence of a tragic past but one which must serve as a lesson for the future. For these reasons the plan to construct a commercial centre in the vicinity of the Lager of Auschwitz must be rejected once and for all.
Auschwitz, which was and is the symbol of the ultimate limit of the Nazi and fascist aberration must become a place for conveying the historic memory and for creating a stronger and more far-ranging awareness, above all for the younger generations, of democratic values and tolerance.
The European Union has a great duty in this direction and we therefore strongly advocate the strengthening of specific information and training programmes directed towards the young and more active preservation of the integrity of places which hold the memory of the Holocaust and of the crimes committed by Nazism and fascism against the peoples.
In the next few weeks the 51st anniversary of the defeat of Nazism and fascism will be commemorated. That must be a further opportunity not only to honour the memory of the victims of the past but also to commit ourselves to building a common future in which the evils of racism and anti-Semitism are for ever banished.
Madam President, when I visited Auschwitz at the invitation of the Jewish Congress for the anniversary of the camp's liberation, I was immediately struck by the fact that it was possible to live at Auschwitz and to lead an ordinary kind of life there. I was struck by the fact that the Polish authorities themselves resorted to a kind of trivialization of those tragic past events, as if no one bore any further responsibility for them.
And now we learn that preparations are under way, on the actual site of Auschwitz, for the building of a supermarket. We learn that the Prefect of the Auschwitz region has apparently authorized a demonstration by the Far Right, under Nazi banners, and really it is hard to say which is worse - the violent denial or the commercial trivialization. Whichever is worse, both are intolerable.
The Group of the European Radical Alliance, which I represent here, believes that all the discussions - all the many discussions - that take place between the European Union and Poland must include the duty to protect and preserve sites such as Auschwitz - and, alas, there are others in Poland. We also believe that the European Union must now give early consideration to the possibility of financing a programme to preserve these sites, to commemorate the places where European humanity faced its most violent challenge and where, happily, it ultimately won the finest of victories.
Madam President, the Liberal Group naturally has no difficulty in endorsing the content of what has just been said by Mr Vecchi and Mr Hory, and we adopt on our own behalf the reasons on which they base their motions for resolutions and their attitudes.
I would simply like to add how shocked we were by the justifications advanced by the Polish neo-Nazi leader, Techkowski, when he stated that Auschwitz was essentially a place of Polish suffering which was a matter for the Poles and for no one else. This, of course, is to deny the essentially anti semitic aspect of the extermination at Auschwitz, and also denial of the fact that some places belong not just to the States which have territorial sovereignty over them but to the entire human race. Auschwitz, obviously, is such a place. And Mr Techkowski's attitude shows us the lengths to which ultra-nationalistic abberations can go.
Let me add one further thought. We are of course anxious about the attitude of Polish authorities, and it is indeed necessary for the European Union to be able to exert the necessary pressure. But we are equally anxious, bearing in mind that this matter comes so soon after the matter of the Carmelite order, about the attitude of certain Polish religious authorities, which are admittedly swift to denounce anti-semitism in general but refrain from denouncing Polish antisemitism, including the antisemitism that prevails within the Polish clergy. There are grounds here, I am sorry to say, for doubt and anxiety. These doubts and anxieties also underlie our motion for a resolution, and our vote in favour of the joint resolution.
Madam President, ladies and gentlemen: Auschwitz - the very name will signal for ever the end of normality, since at Auschwitz the end of humanity was administered and implemented. Those who support a return to the normality of supermarkets and anti-Semitic chanting at Auschwitz are seeking a return to the normality of barbarity and inhumanity. But no one has a right to destroy justice, and those who wish to suppress freedom must have no freedom of opinion or association. The European Parliament is therefore pleased that both the President and the government of Poland have condemned the building of a supermarket and the march by neo-Nazis at Auschwitz. It is in fact in the first instance up to the Polish authorities to decide how to respond to the provocative acts of 6 April, and who must be called to account for them. However, whatever their response, the peoples of Europe must ask themselves whether they can tolerate any longer the existence of economic and political circles which are evidently determined to undermine the political and moral foundations of the post-war period. The answer to this question should be an unequivocal one.
Madam President, it is more than fifty years since the nazi regime came to an end. The need to confront the horrors of the holocaust and the inability of many people to come to terms with it left Europe traumatized and embittered. How was it possible that our countries, with their civilization and culture rooted in Judaeo-Christian values and traditions, could allow the Jews of all people to be exterminated on so massive a scale?
The Auschwitz concentration camp, the final resting place for millions of Jews, serves both as a memorial and a warning. Here our young people can be taught what racism, antisemitism and xenophobia led to in our own time. Here the nameless victims of the totalitarian nazi regime can be remembered with honour and respect.
I am speaking also for the rest of my Group when I say that recent events concerning Auschwitz shocked us very much. We deeply deplore the local Polish authority's absurd plans to build a supermarket in the immediate vicinity of the former camp and the offensive demonstration by a group of neo-nazis on the site of the former camp.
The Polish Government only reacted to the local authority's commercial plans after a protest from the Polish President and a number of groups. Can the Commissioner in fact confirm reports that the Polish Government has now definitively ruled out the building of a shopping centre close to the former concentration camp? During the demonstration mounted by the neo-nazi splinter group influenced by Techkowski the police did not intervene and the Government reacted only three days later amidst a storm of protest. In Poland itself there was little reaction to the demonstration. Only one liberal Polish newspaper reacted directly to it. The line was that the actions of this insignificant neonazi group were disgusting, but hardly a threat to Poland's democracy. According to this newspaper the fact that democrats do not take to the streets to protest against antisemitism and racism constitutes a greater threat. Techkowski's neonazis are there for all to see, says the paper, but where are we?
We share this concern about the Polish Government's attitude and shall ask the same question in our own countries. It is a question we must keep asking ourselves and the Polish Government. The terrible truth of our history entitles us to do so. Racism, antisemitism and xenophobia exist everywhere in the world. We need to take action. Where are we?
Madam President, there is a great feeling of moral outrage in this Parliament at what has happened at Auschwitz. It was only in April last year that we celebrated - if that is the right word - the fiftieth anniversary of the closing of that concentration camp and its liberation. Today we see an entirely different situation of right-wing fanatics bent on demonstrating antisemitism to try to show the world that they are in control and that they are going to close and cover up history.
We cannot morally cover up the past. We have a real opportunity to recall the history of Europe and some of the real trials and tribulations people have gone through and, indeed, the death of many millions of people during the World Wars. In a legal sense one can understand the local authority, but in a moral sense there is outrage at what it is trying to do.
It is significant that the President of Poland and the government of Poland seem to be in conflict with the local authority. I hope our Commissioner whom we all respect and who, we all know, can wield considerable influence will use his influence in this case to make sure that we can pay tribute to the human suffering that has taken place by building some sort of European centre so that we can all learn from history.
Madam President, I should like to express my absolute and total support for what has been said here by my colleagues. How could I not do so? Fifty years ago, the Nazis were trying to destroy the camp at Auschwitz to erase the traces of their atrocities. And fifty years later, today, young neo-Nazis, proclaiming the same ideology, are demonstrating within the actual perimeter of the camp in another endeavour to wipe our the memory of these massacres.
Of course, I myself and my group, like everyone else, can only and strongly condemn this demonstration, as we condemn all the attempts to impair the symbolic character of the Auschwitz camp. For example, we condemn the proposal - which has been mentioned here - that a hypermarket should be built there.
We believe, Madam President, that the decision by the Polish authorities to authorize this neo-Nazi demonstration is unacceptable. It is all the more worrying, to my mind, in that it goes hand in hand with a resurgence of racism and antisemitism in Poland.
I therefore welcome the fact that our Parliament considers it necessary to maintain a duty to commemorate all the victims of Nazi barbarity. And I believe, that as a contribution to this, the governments of all the European States should further strengthen their legislation against racism and antisemitism, the more so since the organization of the European Year against Racism, in 1997, should enable us to encourage further activities.
In conclusion, I should like to call upon the European Institutions, and especially the Commission, to continue their activities intended to contribute to the development of Community and national initiatives to ensure the protection of the Nazi concentration camps as historic monuments, as was recommended in our motion for a resolution that was adopted by a large majority on 11 February 1992.
Madam President, I address the House on behalf of Mr Donnay, who is not here.
It is with some emotion, and also with some indignation, that I speak in this debate. The Second World War and the atrocities which it produced cannot and must not be forgotten after no more than a few decades. And yet, what is happening? There are plans today to build a supermarket on the site of Auschwitz, the location of the prison camp so grimly notorious for its exterminations. This is an insult to the memory of a million men, women and children who were massacred on that site in the name of the ideological insanity of a few people.
But what increases my indignation, Madam President, is the demonstration organized by young neo-Nazi extremists on that site, the site that should be sacred to the memory of and remembrance of the million victims who disappeared there.
I cannot accept the trivialization of such actions, because it is our duty to keep alive the collective memory, to ensure that such events can never happen again. We will therefore support the text of the motion for a resolution tabled by all the groups.
Madam President, the Group of the National Alliance associates itself with the indignation aroused by the desecration of the former concentration camp at Auschwitz by fanatics advocating racial hatred and impossible historical revisionism.
We wonder how it can have been possible for the Polish authorities to authorize such disturbing demonstrations and we think that the European Union must do everything in its power to ensure that there is no repetition of such episodes.
At a time when confrontation between religions is disappearing and the Pope is relaunching dialogue and understanding between the various religious faiths it is all the more necessary to stifle at birth everything which may put back the clock of history.
The Group of the National Alliance agrees with the content of the joint resolution and will therefore vote for it; we hope also that such sites which saw the horrors, may be maintained in their entirety out of respect for the dead and as a warning for the Europeans of tomorrow.
We hope also that the places which witnessed the Stalinist barbarity and where the opponents of Marxism-Leninism were physically and morally annihilated may enter into the collective memory of the peoples of Europe.
Madam President, several speakers today have already pointed out that the demonstration by hundreds of right-wing extremists and skinheads at the Auschwitz concentration camp was an outrage which took place with the permission of the Polish authorities. I find this incomprehensible and an abomination. To my mind, the statement by the leader of the authority responsible that the lesser of two evils had been chosen, because if the rightwing extremists had been refused permission to march there might have been riots on a larger scale, is in no sense an adequate justification. And I think this is all the more alarming in that Poland is currently ruled by a post-Communist president, Mr Kwasniewski. I would not have expected such events there, under such a government.
We must now insist that demonstrations should be banned in the vicinity of all former concentration camps and memorial sites recalling the horrors of the Second World War, as well as around the graves of the fallen. Reverence for the dead and the memory of this barbarity are of greater moral value than the democratic right to demonstrate freely. We are therefore calling on all the institutions of the European Union to urge the Member States' governments to prohibit such demonstrations. And this applies above all to the candidate countries in Central and Eastern Europe, within whose borders many of these memorials are situated. Demonstrations of this kind in front of a shrine to humanity must be condemned in the strongest possible terms.
Madam President, racist demonstrations are in every case deplorable and they must be condemned and where possible prevented. But when they take place at the site of one of the most important nazi extermination camps this is shocking evidence of insensitivity and worse still, perhaps, of an ignorance which every right-minded person should regret and condemn.
Condemnation of neo-nazi demonstrations of the kind seen recently at Auschwitz is also part of the ongoing efforts which are needed to make the younger generation aware of the horrors of the holocaust, which were the result of a racist, nazi ideology. That is certainly no easy task but one which we cannot shirk.
Madam President, as the House will know, 1997 has been designated the European Year against racism and xenophobia, and every opportunity will be taken to make our collective concern understood and push for our common objectives to be achieved everywhere in this area and certainly in Poland too.
Madam President, I have just been given a letter which is the reply received by the Centre for Information and Documentation on Israel in The Hague to a letter which it had sent to the Polish Government protesting at the events at Auschwitz. I have not yet had a chance to contact the CIDI but given that this is an official letter to the Institute on behalf of the Polish Government I imagine I can usefully divulge its content to you here. In this letter of 11 April the Polish ambassador writes 'As you will doubtless be aware, the racist demonstration at Auschwitz was met with considerable outrage in Poland... My Government has condemned this in the strongest of terms and announced measures which will prevent any further demonstrations of this kind and any desecration of the former Auschwitz concentration camp in future. At the same time an inquiry has been launched into the course of events and the part played in them by the regional authorities... I share your view that such appalling events should not be allowed to happen in my country or anywhere else in the world. I am confident of my Government's determination to take appropriate and effective measures to prevent any such expressions of anti-semitism and any form of racism in the future. I can take this opportunity of assuring you that the Polish Government's decision to halt the building of a shopping centre close to the former Auschwitz concentration camp is final.'
The ambassador ends with the hope that the veterans' march due to take place in Poland on 16 April will help to ensure that the memory of what happened in the Warsaw ghetto, in Treblinka, in Auschwitz will be kept alive for all time and that the significance of those events will never be forgotten.
Madam President, I trust that the Polish Government, whose sentiments and intentions are, I presume, those expressed by the ambassador, will indeed succeed in ensuring that there is no repetition of such demonstrations and that these monuments to misery and human suffering and tragedy will be an enduring reminder and a permanent warning of what a nazi and racist ideology can do.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0498/96 by Mr Fassa and others, on behalf of the ELDR Group, on the situation in Liberia; -B4-0510/96 by Mr Pradier, on behalf of the ARE Group, on the situation in Liberia; -B4-0523/96 by Mrs Aelvoet and Mr Telkämper, on behalf of the V Group, on the situation in Liberia; -B4-0527/96 by Mr Newens and others, on behalf of the PSE Group, on human rights and the situation in Liberia; -B4-0530/96 by Mr Schwaiger and others, on behalf of the PPE Group, on the situation in Liberia; -B4-0532/96 by Mr Pasty and others, on behalf of the UPE Group, on the situation in Liberia; -B4-0541/96 by Mr Pettinari and others, on behalf of the GUE/NGL Group, on the situation in Liberia.
Madam President, once again Parliament must come to a decision with regard to most serious events afflicting an African country. The present situation is made worse by the fact that the disturbances affect Liberia, one of the African States which has long been independent, at least if we look at its original history.
At least two points in the resolution in support of which I am speaking on behalf of the Liberal Party seem to me to warrant the full attention of the European Parliament and other Community bodies. The first concerns the thousands of Liberian boy-soldiers who need to be reintegrated into civilian society by means of school, occupational training and if necessary psychiatric help. The second concerns the hundreds of thousands of Liberian refugees in the Côte d'Ivoire, Guinea-Conakry and Sierra Leone who, whilst waiting for the situation to settle down, which unfortunately seems a long way off, need humanitarian help from everyone, but above all from the European Union.
Madam President, ladies and gentlemen, it really is an appalling situation to be forced, year after year, to consider the fate of a wretched country experiencing the same disasters over and over again! Today, once again, that country is being carved up between more than half a dozen factions who are fighting over the wreckage following the collapse of the Government, which went down with all hands. Chaos is the order of the day: bands of adolescents, intoxicated with drugs and alcohol, rounded up by gang leaders to indulge in slaughter and looting.
Clearly, we can no longer look to the Government for assistance here. Instead, what we need is a military force, properly equipped, properly officered and properly trained, either to intervene or to keep order. We cannot avoid this situation. So let us have the courage to say so openly.
Madam President, ladies and gentlemen, what we are seeing in Liberia is an example of what happens when constitutional rule breaks down and populations are abandoned to their fate, at the mercy of factions battling for power.
What is striking here of course is that all international efforts, such as they were, have achieved nothing of lasting worth; every cease-fire is broken, and hostage-taking continues. The latest attempt at a cease-fire was on 12 April and it has promptly collapsed.
But those who live in glass-houses shouldn't throw stones. You will note that the efforts of the world community get less energetic when only human lives are at stake rather than economic interests.
We thus call for a strengthening of the African countries' powers to intervene and for better control on arms supplies, because it is the free circulation of arms which allows horrendous wars of this kind, which no one can then contain, to happen in the first place.
Madam President, the recent resurgence of fierce fighting in Monrovia, the capital of Liberia, could, unless it is speedily halted, lead to a new human catastrophe of major proportions. During the course of a savage civil war which lasted some six years, an estimated 150, 000 people lost their lives and a majority of the population were forced to leave their homes. In these circumstances, in which large numbers of refugees are unable to get away from the fighting and have no independent means of support, the number of potential victims of the fighting is enormous. Many of these are already suffering from malnutrition and disease and it is vital for all possible pressure to be brought to bear on the warring factions to cease fighting and restore the peace agreement of Abuja.
We totally condemn the savage crimes committed and the taking of hostages in this new round of hostilities. The need for humanitarian aid is immense and exists not only in Liberia but in numerous neighbouring countries to which thousands of Liberian citizens have fled in fear of their lives. The European Union, along with United Nations agencies and other international donors, must do everything possible to help provide and deliver the necessary supplies.
Renewed efforts need also to be made to prevent the delivery of arms and enforce the embargo approved by the United Nations. It is tragic to reflect that a state begun as a homeland for liberated slaves should have degenerated into a hell on earth. We must press not only for peace, followed by elections and the emergence of a stable government, but for continuing aid and an end to the policies of strategic adjustment which have produced crisis and breakdown in a number of African states.
Madam President, the civil war in Liberia has flared up again for the umpteenth time. A number of warring groups have been responsible for some 150 000 deaths in the seven years since 1989. Soldiers of the militias, but many more civilians, have been killed in the fighting. A number of groups signed a cease-fire last August and declared themselves ready to try to disarm their forces and prepare for democratic elections to be held before August 1996. The fighting has not stopped. The groups appear to have become even more fragmented. Recently on 6 April fighting broke out again when the police tried to arrest one of the warlords, Roosevelt Johnson, for his dubious role in the whole conflict. One really wonders if it might not be best to detain all the leading activists who constantly cause this war to flare up again.
Since the war has been in progress the situation in the country has steadily worsened. There is starvation, there are 100 000 refugees, there is a massive loss of health care and education and the country is gradually sliding into the abyss. The question is what can be done? In the first instance I think we must support the African peace-keeping force in Liberia, ECOMOG, but they ought really to be given the freedom as soon as possible to disarm and detain, maybe re-educate and feed the young soldiers who are randomly running around shooting and stealing, most of them fourteen- and fifteen-year-olds high on drugs.
It is obvious to everyone that something has to be done in Liberia and I think it is equally obvious to everyone that Europe cannot just stand by and look on. But my question to the Commissioner is this: what is Europe going to do here? It is precisely as one honourable Member said just now. Liberia is not a Kuwait. We have no great economic interests there, but we are witnessing a tragedy in the making. The umpteenth tragedy in Africa.
Liberia's tragic situation forces Europe to launch an immediate political initiative to persuade the parties to the conflict to lay down their arms and start the process of material and economic reconstruction of the country. Here, in fact, the road to peace lies in the first place through determined support for the institutions set up by the peace agreements of Abuja on 20 August 1995, which remain the only legal national and international framework capable of allowing Liberia to find once more the path to development.
It is therefore necessary for the European Union to support the State Council and the provisional government set up by those same agreements and to relaunch economic cooperation and development through these new representative bodies so that new and free elections may be organized and so that the civil population may return to their own villages.
My Group is convinced that ECOMOG must be given responsibility at international level for disarming the factions and for deploying its troops in the capital, Monrovia, and throughout the country.
We think in fact that the European Union should ask the Economic Community of the West African States to reinforce the international presence in Liberia, since there is the question too of ensuring that the arms embargo, laid down in 1992 by the United Nations Security Council, is respected, since it seems that there is a shortage in Liberia of everything but arms. We cannot remain indifferent to the agony of a whole country and people.
The European Union is the only international institution which today can help to create conditions of stability and peace in that country. Now that many European and American residents have been evacuated there is a risk that all talk of the war in Liberia will cease, whereas the urgency for a political and diplomatic intervention remains the same. I hope therefore that the Italian presidency of the Council, in consultation with the United Nations and ECOMOG, will produce political initiatives, so that a serious cease-fire is declared and respected, together with a programme of economic cooperation with the new, weak authorities in Liberia.
Madam President, once again there is violence, civil war and death in an African country; and once again, there are thousands of refugees, displaced persons and hostages. Liberia is in the news in the international press because its tragedy, its process of self-destruction, has once more become topical. The people of Africa do not deserve such suffering, such large-scale and senseless death. Africa does not deserve to be condemned to oblivion, hopelessness, starvation and poverty. Africa and its inhabitants do not deserve to be ruled by corrupt governments which hold sham elections in order to stay in power, by brutal dictators who become rich by consigning their people to poverty. And Africa and its citizens do not deserve the developed world to stand by and watch, with a mixture of indifference and horror, the torment of a continent which, with a few exceptions, is slipping increasingly into underdevelopment and injustice.
Liberia is just the latest episode in a collective tragedy which appears to have no end - and we cannot remain apart from all this. We cannot stand by and watch the destruction of not only a country, but almost an entire continent - for we too shall pay the consequences of so much horror. If action is not taken, other names will be added to those of Rwanda, Burundi, and now Liberia. The ACP-EU Joint Assembly must take rigorous action. I believe that the ACP-EU Joint Assembly is far more than simply an observatory; it must also be a means of taking preventive measures and action. Only by acting within the framework of the Lomé Convention - reiterating the United Nations resolution, demanding respect for the arms embargo on Liberia, reaffirming the Abuja peace agreements of August 1995 - and with decisive, responsible and rigorous action by the Organization of African Unity, is it possible to think about starting to rebuild what used to be a country called Liberia.
Madam President, some speakers have already indicated that we are particularly shocked to see Africa's oldest democracy, which in spite of the unfavourable circumstances under which it was founded in the last century, has nevertheless managed to represent what might be called a model of development, plunged into such difficulties. We are now seeing that such a lengthy tradition of democracy has been incapable of stemming the tide of violent reaction. Some colleagues have already referred to the problem of youngsters involved in military organizations. What is even more alarming, if anything, is the fact that these groups have begun to spawn independent gangs of youths who are acting with ruthless violence and are completely out of control. What is particularly disquieting in this respect is the report in today's press that a certain American television station which operates worldwide has in a sense been providing instructions on how to seize vehicles from relief organizations, convert them into combat vehicles and use them for totally unlawful purposes.
It goes without saying that we call for arms embargoes to be respected, but on the other hand, we have to acknowledge that there is a flourishing black market which will not be in the least concerned by any number of resolutions we might adopt, calling for an arms embargo. The joint resolution which has been tabled asserts that aid for the population is a matter of urgency, but also that it is extremely difficult at present to provide assistance. Given these circumstances, we should consider how to enable the aid teams at least to protect themselves and their equipment, so that they too do not fall victim to the mob.
Madam President, in Monrovia, a week after the sudden flare-up of violence, the capital presents a scene of desolation that grows worse day by day. How can we not condemn these acts of violence, which to make matters worse are being perpetuated by armed adolescents. A catalogue of violence, murder, rape, looting and destruction of dwellings - that is the sad picture today. And yet Monrovia had been relatively calm since 1993 and had never experienced this kind of conflagration in six years of civil war. So what happened?
Excluded from power because he has been found guilty of murder, the head of the Khran tribe, Roosevelt Johnson, unleashed a counter-attack which very rapidly developed into urban guerilla warfare. The Khran rebels, holding some six hundred civilians hostage, used them as human shields.
The United States, whose historical links with Liberia we know, organized the evacuation of foreigners at a cost of millions of dollars. The Americans responded with a literal flood of resources. Five thousand American troops are in the region.
Because of the extreme violence of recent days, and in the absence of any real authority, all the humanitarian NGOs, including the International Red Cross and MSF, have had to abandon their posts. They were only too well aware that there was nothing more they could do and that the rebels had no respect for anything. The present situation is disastrous, and we urgently call upon the Commission and the Member States to provide effective humanitarian aid, because the population is seriously afflicted by starvation and disease, especially cholera.
It is essential that the UN Security Council, and the Council of the European Union, should resolve upon urgent action aimed at national reconciliation to promote the return of peace.
Madam President, as we know, the swift deterioration of the crisis in Liberia is having tragic consequences for the civilian population. The European Commission fully shares the European Parliament's anxiety and concern over the humanitarian situation on the ground there. A great deal of hope was placed in the Abuja peace agreement which was signed in August 1995 by the leaders of the main factions and provided for the setting up of an interim government in which members of all factions would be represented. However, the exclusion of Roosevelt Johnson's Ulimo from important government posts and failure to comply with the agreement's stipulations on disarmament and demobilization lit a new slow-burn fuse. It became possible for thousands of armed fighters to enter Monrovia together with the faction leaders.
The attempt to arrest Johnson on 5 April last had more to do with factional politics than with justice. His followers naturally resisted his arrest and within a few hours the situation had got totally out of hand. As a result of the fighting hundreds of thousands of civilians were killed as they fled and most of Monrovia's businesses and private houses were looted. Unless peace is restored quickly it is to be feared that the already alarming situation will end in even greater disaster.
One of the many alarming aspects of the past week's unrelenting violence was reports of attacks on the aid agencies. Many aid workers were seriously harassed and their offices and living quarters were looted. The UN headquarters was stripped bare. Most of the non-governmental organizations have already lost their equipment and vehicles. Most foreign personnel have been evacuated.
Intense pressure from all those concerned narrowly saved the European Commission's aid coordination office in Monrovia, still manned by a skeleton staff, from being looted. It is vital to keep this office going not least because many people are dependent on water supplies provided under an EU water project. If things do not get better in the next few days the Commission too will have to pull its people out.
The Commission has contacted its NGO and UN partners on the possibility of an emergency aid programme. A meeting is to be held in Brussels on 23 April with representatives of the main bodies currently or previously operating in Liberia.
The Commission emphasizes once again that it is prepared to look favourably on requests from the partners for humanitarian aid and that it will continue to monitor the situation. The Commission also draws Parliament's attention to the presidency statement of 11 April on Liberia which strongly deplores the renewed violence and calls on all faction leaders to keep their members under control. The statement also stresses that the Abuja agreement remains the best hope for peace. It is clear that the Council and Commission warmly and strongly support the continuing efforts spearheaded by the United Nations to get the parties to return to compliance with the agreement they concluded previously.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
China/Tibet
B4-0514/96 by Mrs Larive and others, on behalf of the ELDR Group, on the need for dialogue between China and Tibet; -B4-0520/96 by Mrs Aglietta and others, on behalf of the V Group, on the motion for a resolution on China (Tibet) within the United Nations Commission on Human Rights and the position of the EU States; -B4-0525/96 by Mr Dupuis and others, on behalf of the ARE Group, on the China/Tibet motion for a resolution at the United Nations Commission on Human Rights and the position of the EU States; Malaysia
B4-0496/96 by Mr Eisma and others, on behalf of the ELDR Group, on the Bakun dam; -B4-0500/96 by Mrs Pollack, on behalf of the PSE Group, on the rights of the indigenous population and the Bakun dam; -B4-0522/96 by Mr Telkämper, on behalf of the V Group, on the Bakun hydroelectric power station; -B4-0551/96 by Mrs González Álvarez, on behalf of the GUE/NGL Group, on the rights of the indigenous population and the Bakun dam; Colombia
B4-0546/96 by Mr Carnero González and others, on behalf of the GUE/NGL Group, on human rights in Colombia; Morocco
B4-0542/96 by Mrs Elmalan and others, on behalf of the GUE/NGL Group, on the human rights violations in Western Sahara; Patrick Kelly
B4-0497/96 by Mr Cox, on behalf of the ELDR Group, on the application for the transfer of the republican prisoner Patrick Kelly from Maghaberry Prison in Northern Ireland to a prison in the Irish Republic; -B4-0503/96 by Mrs Malone, on behalf of the PSE Group, on Patrick Kelly, a seriously ill detainee at Maghaberry Prison in Northern Ireland; -B4-0508/96 by Mrs Ewing and others, on behalf of the ARE Group, on the fate of Mr Patrick Kelly, a seriously ill political prisoner in Northern Ireland; -B4-0515/96 by Mr Collins and others, on behalf of the UPE Group, on the holding of Patrick Kelly in detention in Northern Ireland; -B4-0521/96 by Mrs McKenna and others, on behalf of the V Group, on Patrick Kelly, a seriously ill political prisoner being held in Northern Ireland; -B4-0538/96 by Mrs Banotti and others, on behalf of the PPE Group, on the transfer of Mr Patrick Kelly to Portlaoise Prison.
Madam President, I am glad that despite opposition from the European Christian Democrats we have managed to get Tibet put on today's agenda. Today of all days, when the European Parliament's China delegation is meeting here in Strasbourg with the Asian European Parliamentary Partnership it is most useful to send a political signal and to impress on the Chinese delegates that dialogue and constructive cooperation with the people of Tibet are urgently needed.
They are needed because recent reports show that the position of the Tibetan people is getting worse and now, for example, there are more political prisoners than ever before in the past six years. They are needed too because China's constant refusal to engage in dialogue with Tibet damages the relations between the European Union and the People's Republic of China.
The European Liberal, Democratic and Reformist Group is very happy with the European Union's decision to submit a resolution to the UN Commission on Human Rights on the situation in China and Tibet. And we must urge our Member States to gather as much support as possible here, because we have Russia, Ukraine, Brazil and Chile, for example, and we have to steer the same course as the United States too. We ask them too to hold a thorough, in-depth debate ahead of the vote in the UN Human Rights Commission.
We must not be afraid to raise the imprisonment of Wei Jinseng, the disappearance of the Panchen Lama, the situation in the Chinese orphanages, the death penalty, the continuing policy of moving ethnic Chinese to settle in Tibet and the dismal conditions of the Tibetan people in general.
Madam President, the Liberal, Democratic and Reformist Group would like to have a roll-call vote here and we hope that our vote today will be one of conscience and not opportunism and self-censure. I hope and expect that the Dutch Foreign Minster will be prepared to submit our resolution tomorrow in The Hague, when the Chinese Foreign Minister Qian Qichen is present.
Madam President, unfortunately greed seems to be gaining ground in relations between the EU Member States and China. For example, the President of Finland is currently in China with an 80-member trade delegation. In my opinion it is completely impossible to condone this because China's human rights record has really not improved at all.
Nor has there been any improvement in relations between China and Tibet; on the contrary. The genocide which has been going on for 40 years is still in full swing and it is the European Parliament's responsibility to remind the Member States, the Council and the Commission continually of this terrible tragedy. I am glad that there are members of the EP-China delegation who firmly intend to bring up the subject not only of China's human rights records but also of the tragedy of Tibet. We must continually keep this matter in the public eye. The UN Human Rights Commission should adopt the resolution defending human rights in China and the position of Tibet.
Madam President, ladies and gentlemen, Commissioner, the text of the motion for a resolution finally submitted by the European Union to the United Nations Commission on Human Rights in Geneva is an extremely feeble one, a text which barely condemns the Chinese authorities and merely touches upon the tragic matter of Tibet.
We probably owe this text to a sudden burst of guilty conscience on the part of the Union following Mr Li Peng's visit to France. Yet this feeble burst of dignity would be no more than an alibi unless the Union were to make the determined effort - and everything seems to suggest it is not doing so - to persuade as many third States as possible to vote with it in favour of this resolution. Hence the importance of a positive vote by this Parliament, today, to remind the Union and the Governments of the Member States that the principles from which they derive their legitimacy will not allow them to skirt around the question of human rights, anywhere in the world.
On the Bakun hydroelectric power station in East Malaysia, Madam President. It seems that things are not going smoothly with this dam which has long been a source of contention. That worries us. We fear that the building of this dam will destroy tropical rainforest and trample over the rights of indigenous communities in the area. It is not the first time we have talked about this. We adopted resolutions on it back in 1988 and 1993, but other issues have emerged since then. Loss of biodiversity as a result of clearing large areas of tropical rainforest is a very real fact and the environmental impact assessments are not satisfactory here. We thus urge the Commission to remain vigilant and aware of this and to continue monitoring the huge consequences which this dam will have for the environment. I will not details all the appeals we have made; I hope and am confident that Commissioner van den Broek will share our reservations concerning this hydroelectric plant in Bakun and will take action accordingly.
Madam President, the Bakun dam is an ecological and social disaster: it is a massive hydro-electric project which will flood 70, 000 hectares of prime tropical rainforest in Sarawak and displace 7, 000 local subsistence farmers. Undersea cables are planned to take power to peninsula Malaysia and nobody is really sure if the whole thing is necessary at all.
In the face of massive protest in the 1980s, the project was abandoned in 1990, and the Malaysian Prime Minister actually said to the world that this was proof that Malaysia cares about the environment. But in 1992 the project was resurrected. It puts in serious doubt Malaysia's commitment to manage its forests in a sustainable manner.
Fortunately, European Union funding is not being used here. The hope, with this resolution, is to press European investors, construction companies and world bodies to pull out. The resolution goes into much more detail, which we do not have time to deal with in our short speaking-time, but I commend it fully to the House.
Madam President, 20 years ago, when I worked in Malaysia for a while, there was considerable concern that the Bakun dam might be built. That time has now come. Forest clearance and construction work have already begun, even though the government declared in 1990 that the project was to be shelved for environmental reasons. That decision was reversed in 1993, and we are once again extremely concerned that huge areas of tropical forest are about to be destroyed: the area of land affected is about the size of Singapore. After the confrontations which have taken place, we are very afraid that human rights are being abused. What, we wonder, will happen to the rights of the people living in the region? How will their traditional, established rights - which are partially unwritten - be protected? What measures are being taken to resettle and protect them?
We hear from Malaysia that the whole process is flawed. There are flaws in the legal procedure for the environmental impact assessment: it has been split into four separate parts, and construction work has started even though not all of these have been carried out. Such a procedure is intolerable from a legal point of view, and some of the demands of the local population have not been met. I think it is essential for the Commission to raise this problem in its negotiations with Malaysia. We simply cannot accept such goings-on.
Finally, European companies must be put on the spot and asked what moral standards they can have if they work in this region, import tropical timber, disregard biodiversity and flout human rights: take, for example, the German firm Lahmeyer International. Other European firms should also bring their operations there to an end.
Madam President, once again, we have to raise the subject of Western Sahara, the defence of the Sahrawi people and their right to self-determination, and the need for the referendum which is being constantly delayed.
In the motion for a resolution which our group tabled this week, we refer to this indirectly. However, the detention and condemnation by a military court to 20 years in prison of a 24-year-old woman - and I shall read out her name: it is Keltoum El Ouanat - simply for demonstrating peacefully in support of selfdetermination for her people, reminds us of the repeated postponement of the referendum in Western Sahara, which must be held without delay, but which is being blocked.
The United Nations resolutions stipulated that a referendum on the selfdetermination of the Sahrawi people should have been completed by the end of 1992, but we are still discussing this subject today.
These two issues are connected, therefore: defending the freedom of a 24-yearold woman; and the need for the European Parliament and the other Community institutions to give a decisive push to this stalled process.
Also as regards Colombia, sadly, we must once again speak of human rights violations. In our last debate on the subject of Colombia, we used a word which is today constantly on the lips of all those who work to safeguard human rights in Latin America: impunity. Not only in Colombia, but also in Bolivia and other Latin American countries, impunity is the word which is constantly on the lips of all defenders of human rights.
The motion for a resolution which we are introducing today refers to nine more murders which we fear will go unpunished - in the same way as the 94 other murders committed in recent years. And Colombia is afflicted not only by drug trafficking and murders, but also by the permanent conditions of poverty and injustice which give rise to these scourges.
We therefore urge President Samper not to succumb to the temptation of approving the reintroduction of the death penalty, as this will only make the situation in Colombia worse. Rather, we appeal to him to take measures to combat the impunity - a word which, sadly, we shall hear again many times in this Chamber - of those responsible for the murders.
Madam President, the situation in Colombia is deteriorating day by day. That is nothing new; you know that from the papers, from television and the radio.
The controversy surrounding President Samper is undermining the authority of the Government, which has to contend with continuing bloodbaths. The Colombian Government must do everything possible to halt the spiral of violence, human rights abuses and other activities which undermine the rule of law. The overwhelming priority of the Colombian Government must be to restore the rule of law; reintroduction of the death penalty and the lifting of the state of emergency are being misused as instruments of human rights violations and they are not the answer. On the contrary, they merely lead to a further escalation. Instead the Government must bring those responsible for the killings to justice and take responsibility itself for seeing that human rights are upheld by the forces of law and order.
Only if the Government itself shows respect for the rule of law can it persuade others to do likewise. Lastly, Madam President, in order to help halt the spiral of violence the United Nations should appoint a human rights envoy for Colombia and I urge the Member States of the Union to advocate that strongly in the UN Human Rights Commission; I also convey that same message, of course, to our most estimable Commissioner.
Madam President, I want to speak on the motion on Patrick Kelly, which is a resolution before you under the human rights heading. Patrick Kelly is an Irish citizen who is a prisoner in Northern Ireland and who is suffering from cancer and is critically ill.
The resolution requests his transfer on humanitarian grounds to Portlaoise prison where he will be nearer to his family. He has only seen his three-yearold daughter a few times since she was born. It takes his family 11 hours to complete the round trip from their home to the prison where he is presently incarcerated. Under the Convention on the transfer of sentenced prisoners ratified by all European countries, Mr Kelly is clearly eligible for transfer to a prison in the Republic of Ireland. He has applied for such a transfer so that he can spend whatever time remains to him close to his family.
In view of the Convention and his rapidly deteriorating health I call, on behalf of the Socialist Group, for his immediate transfer in the interests of justice and decency. We are joined in this request by politicians from parties in Northern Ireland and the Republic of Ireland, including colleagues from the Irish Labour Party who have visited Mr Kelly on numerous occasions. A petition has been signed for his transfer by 85 % of members of the Irish Parliament, including Dick Spring, the Tánaiste and Minister for Foreign Affairs.
In conclusion, I want to point out that no logical or legal impediment exists to prevent Mr Kelly's transfer to Portlaoise prison. I would ask all Members of the House to support the motion.
Madam President, I wish to add my voice to the views expressed by my Irish colleagues in requesting the early transfer of Patrick Kelly from the prison in Northern Ireland to a prison in the Irish Republic. I believe that there are powerful humanitarian and compassionate reasons for this request; reasons that will surely convince the British authorities to allow him to be transferred to a prison near his family.
Patrick Kelly is gravely ill and his health continues to deteriorate. This situation has caused enormous hardship and distress to his family who, in visiting him, are all too aware of the precarious state of his health.
Transferring Mr Kelly to a prison which is in the jurisdiction of the Republic of Ireland would be clearly of great benefit to him and greatly alleviate the anguish being felt by his family. Bearing these factors in mind, I urge the British authorities, in a spirit of compassion and humanitarianism, to accede to the request for Mr Kelly's transfer. There is growing support for such a move. Political parties in the Republic of Ireland and in Northern Ireland are very supportive. I hope that my British colleagues in Parliament would acknowledge the importance of this matter and would also lend their support.
I would also emphasize to the British authorities that the Convention on the transfer of sentenced prisoners has been ratified by all European countries and that the Convention allows for the transfer in cases where the justification is on humanitarian grounds. It is overwhelmingly evident that the case of Patrick Kelly meets these humanitarian requirements.
Madam President, I welcome the fact that this resolution is on the agenda today. Britain has ignored calls from all sides, both North and South, on the Kelly issue. Kelly is a 44-year-old prisoner who is seriously ill. I do not think it is very good for the peace process in Northern Ireland to take this approach. The Home Secretary, Michael Howard, is an absolute disgrace for refusing to transfer somebody who is seriously ill.
You can contrast the harsh treatment that has been meted out to Patrick Kelly with Private Lee Clegg, a British paratrooper, who was actually convicted of murdering a joyrider: he only served two years of his sentence and then was released. It is absolutely disgraceful that one person is treated in one way and another in another, particularly taking into account that Patrick Kelly was sentenced to 25 years for conspiracy. Conspiracy, do not forget, is not when a crime is committed but when a person conspires to commit a crime. Some people have serious doubts about this kind of conviction.
In addition, he was denied medical treatment for over a year. The British authorities were aware of the fact that the skin cancer that Kelly had could reoccur. It was over a year afterwards, and only after appeals from the Irish Government, that they gave him access to a cancer specialist. This did not need to happen. There is a high recovery rate from melanoma. It is very important in future that this does not happen. That is why we have two amendments down to this resolution. We do not think it is strong enough. We would like the fact that he was denied treatment to be recognized and that it should not happen to any other prisoner.
Secondly, we would also like to see the European Parliament playing a much stronger role in relation to human rights abuses within the European Union. There is widespread support for the European Parliament to send an all-party delegation to visit prisoners in Britain and Northern Ireland and see the conditions there for themselves. This proposal is also supported by many human rights lawyers who are working on these issues.
I do not think that Britain is respecting its responsibilities under the European Convention on the transfer of sentenced prisoners because this convention actually provides for transfer of prisoners for humanitarian reasons. Patrick Kelly is a prime example of humanitarian reasons. I am also appealing to Parliament to vote for our two amendments to strengthen this resolution and, for once and for all, to address human rights abuses within the Community and not just in China, Tibet and different parts of the world, but here in Europe where we are primarily responsible.
Madam President, the Convention on the transfer of sentenced prisoners is in force throughout Europe and is being extensively used. All applications between Ireland and the UK are being looked at on humanitarian grounds. This is one of the key grounds on which transfer requests are made.
Prisoners have to be treated as prisoners and Patrick Kelly was found in possession of a considerable amount of explosives. But they should be allowed to serve their sentences as close as possible to their families. If the worst fears which have been voiced over Mr Kelly's health are confirmed, this prisoner should be allowed to spend as much time as possible close to his family in County Laois in the period ahead. This could be achieved either by way of transfer to Irish jurisdiction, which the Irish Government has repeatedly requested, or by a decision by the British authorities to release him on compassionate grounds.
Every case is special. Patrick Kelly's association with events in Northern Ireland makes his proposed transfer perhaps more sensitive than most. All I can say is that the sympathetic consideration of this case is of paramount importance in the context of our continuing efforts to sustain the peace process in Northern Ireland. Indeed, I believe that the issue of prisoner transfer is central to the outcome of the peace process. Senator Mitchell in his report also emphasized this point.
If we are to have a successful outcome to the proposed negotiations on 10 June, I believe that the transfer of Mr Kelly will be a crucial issue in the outcome and success of these talks. I believe it should be addressed urgently both because of its potentially damaging impact on confidence and for basic humanitarian motives.
I would like to thank all the political groups in Parliament who have supported this joint resolution. However, I would like to make one point about the two amendments from the Green Party. I have already signified my own willingness and anxiety to visit the prisoners in England. I do not believe that many Members of this Parliament can support the amendments because of the language used. Unfortunately, we will not be able to support them. However, my group will be voting in favour of the resolution.
May we return to China, Madam President? The attention of the whole world is fixed on that great country and especially on the market opportunities it offers. Eagerness to take advantage of them brings a willingness to turn a blind eye to the inhuman situations there which we have repeatedly debated.
The recent aggression against Taiwan has also caused many Asian countries to rethink their policy on China. Much criticism has been voiced in Parliament about the upholding of human rights in Asian countries and sometimes we even go so far as to call in our resolutions for a halt to investment. I have never as yet heard anything like that said about China, so there is a bit of a double standard here.
Madam President, investors can improve working conditions in a country, but not its whole policy on human rights. But if investors are backed by the criticism of 15 Member States the country concerned will have to take that on board sooner or later.
So the resolution represents a call by Parliament for the EU and UN to send a signal to China. The European Parliament, Madam President, has nothing at all to gain from constantly pillorying China, but it does have a responsibility to promote stability in the world economy which is becoming more and more interdependent, and China is a factor of major importance in it.
Madam President, I also speak as rapporteur for the European Parliament on EU/China relations, a subject which is occupying much attention both here and in Asia, based on the fact that there is an enormously important trade between our two continents, one which we would like to develop and which was solidified at the recent Bangkok Summit.
I visited China recently and went to Tibet. I had meetings with many ministers and officials during which I raised the matters which the European Parliament has been preoccupied with for so long, including the question of human rights, the status of religious freedom, the problems in Tibet, the Panchen Lama, the orphanages but also those more positive aspects relating to the new economic policy in China. I was present at the opening of the academic session of the Europe China Business School in Shanghai.
Concerning the resolution, if we are to be consistent and if we are to support our Member State governments in the development of a common foreign and security policy, we should support the resolution before the House which addresses itself specifically to the Geneva meeting. The timing of this resolution is that of the United Nations. I am conscious that a delegation visiting Parliament today from China is deeply disturbed by this matter and I simply report that to the House. The leader of that delegation Mr Zhu Qizhen said this morning that the Asia/Europe parliamentary partnership meant a dialogue. We need that dialogue. The European Parliament should not just be about business as usual but about politics as usual.
Madam President, ladies and gentlemen, I am speaking as chairman of the Interparliamentary Delegation for Relations with China. I have taken a few minutes off from a most important conference being held here in this building on the initiative of the President of our Parliament, an initiative which was a follow-up to the governments' initiative to give parliaments too a part to play in Europe-Asia relations.
There is no doubt that today's initiative for an umpteenth resolution which sounds like a condemnation of the Chinese Government, regardless - and I wish to stress regardless - of the meaning or the content of that resolution, the merits of which I do not wish to discuss, is inappropriate. Some minutes ago, in the course of our meeting, the chairman of the Chinese delegation threatened to withdraw and left the meeting because he regarded today's vote as a provocation to his government and his country.
I think that the duties of hospitality to some extent justify him and that we cannot fail to take account of that. For that reason I should like, with due humility, to give the authors of these resolutions the free and independent opportunity, as is fair, as in any parliament, to withdraw these documents today and not to put them to the vote, as a sign of respect and regard for our guests, but above all for the consequences, for the importance of the conference we are now holding; a conference which tomorrow, if the Chinese delegation were to withdraw, would appear in the newspapers exclusively because they walked out and not because of its importance or because of the role and the prestige which parliamentarians want to have.
That is why my Group spoke yesterday against this urgency, without going into the merits; that is why my Group, in supporting this opportunity, will vote against if my request to withdraw the motion is not accepted. I hope, however, that wisdom, strength and political richness, if only in the contrast and the variety of opinions in every Parliament, will persuade the authors to accept my pressing, cordial, friendly and fraternal request to withdraw the motion.
Madam President, concerning the position of Mr Patrick Kelly. The European Parliament, as we have seen, has reason to be concerned for the fate of this seriously ill man, Patrick Kelly, who as we have heard is a detainee in Northern Ireland.
The European Parliament is particularly eager to uphold human rights in areas where they sometimes come under pressure as a result of political problems. It would not be right for Kelly, who is suffering from skin cancer, to be the victim of setbacks in the Irish peace process. It ought to be possible to separate he fate of this sick man from the controversy - to put it mildly - which surrounds the Irish peace process. I hope that these calls for the British Government to show humanity will be heard and that the Government will show the necessary flexibility and political sensitivity in respect of the European Convention on the transfer of sentenced persons. The European Parliament, Madam President, has a reputation to maintain on human rights both inside and outside the Union. We must not sit on our hands in this case either.
Madam President, ladies and gentlemen, formally speaking Colombia is a democracy but as we all know, the rule of law does not operate normally there and there are regular violations of human rights. That has been documented clearly enough in a number of UN reports, and a conference held in Parliament itself stated the central requirement that a special rapporteur should be appointed by the UN to conduct further investigations into human rights abuses. To my mind this is also the central requirement in the resolution, the original resolution now before us.
I should point out, ladies and gentlemen, that curiously a number of members of the Spanish delegation tried very hard to water down the force and scope of this resolution, to draw its teeth, as it were. I would find it most regrettable if all the amendments aimed at changing it were accepted, because the resolution would then lose its importance. And I should say here that I would find it most regrettable if personal relations, between the delegation and the Colombian ambassador, were more important than the defence of human rights particularly when we know that Ambassador Marie Landa is responsible for the fact that 450 dispossessed families were driven off his estate by paramilitaries, and I am not talking through the back of my head here, I have documentary evidence to prove it.
Mr President, China seems likely to feature permanently in our debates on topical and urgent matters. I would remind you of China's countless abuses of human rights in general, of the situation in the orphanages, of the political terror waged against Taiwan and today, sadly, for the umpteenth time, of her occupation of Tibet.
The Tibetan question has been raised here on more than one occasion, including that of a visit by the Dalai Lama himself. Has that ever cut any ice with China? On the contrary, it seems that the policy of genocide against Tibet continues unabated and with no less brutality. We the European Parliament and the European Union generally should thus take further action ourselves, given the manifest recalcitrance of Beijing; we should establish real diplomatic and parliamentary ties with Taiwan and the representatives in exile of the Tibetan people, for example. I ask myself why it is that the European funds formerly available to finance resistance to the apartheid regime in South Africa, for example, are not now forthcoming when it comes to backing legitimate resistance on the part of the Tibetans.
On the contrary we all know that all the time, and this very day in Parliament, the red carpet is being rolled out for the Chinese communists.
I will end there, Mr President. I shall vote for the compromise resolution, but in my view it does not go far enough.
Mr President, next time in the Conference of Presidents I shall ask if we cannot have a rather more logical order in our human rights debate, because we are hopping about from an Irish prison to China, from China to Colombia, on which I would like to say a few words. It is most confusing.
I have very little to add really to everything that has already been said on the subject of Colombia. I think the essential point in this resolution is that we should collectively call on the United Nations to appoint an envoy on human rights in Colombia; that is vitally important, not because envoys' reports change or improve things in themselves, but because the terrible human rights abuses there show that constant vigilance is needed, vigilance which may be the best way of halting the spiral of violence.
I take note of your comments, Mrs d'Ancona, and I myself will be raising the question in the Bureau of whether it is possible to arrange the order of business in such a way as to deal with the human rights issues item by item, in order to make the debate more coherent.
Mr President, I can only endorse Mrs d'Ancona's request. It is something for which this House has long been calling. Today we are asking yet again about the European Union's priorities at the Geneva meeting, particularly as regards the subject of China. I myself had the opportunity of raising these issues at the UN Commission on Human Rights in Geneva last week. One of the critical resolutions submitted there relates to the human rights situation in China and Tibet, to which we ourselves have often drawn attention. Our resolution puts us very much on the same wavelength as our Member States and the European Union in Geneva. It might perhaps have been more considerate, and this was of some concern to my group, not to raise this issue until we examine the outcome of the Geneva meeting in May, when a large delegation of parliamentarians from Asia will be here in the House. But that in no way alters any of our arguments or responses. We are criticized for preaching moral standards to other countries: this House has learnt the hard way to unite its efforts in campaigning for human rights, and we should also like to pass on this message to our Asian colleagues.
Mr President, I am now speaking on the motion for a resolution on Western Sahara. We have already adopted many resolutions on Western Sahara, all of them with the same basic tenor: recognition of the West Saharan people's right to self-determination. This is a longstanding colonial conflict, and we are responsible - not only the former colonial power, but also the European Union as its successor - for enforcing the right to selfdetermination.
The resolution before us today, however, deals with a very specific case, that of Mrs Keltoum El Ouanat. She is 24 years old and was born in Western Sahara, in other words in the region under Moroccan occupation, and has been in custody in the Moroccan prison of Ben Sergaou near Agadir since 1993. She was arrested on 10 October 1992 for having taken part in a peaceful demonstration in Smana calling for the right of self-determination. What we are entirely free to do here leads to being arrested there. She was sentenced to 20 years' imprisonment by a military court in 1993.
I regard this as an intolerable violation of human rights by Morocco. Both we and the UN should take up this case. The peace process must be supported here, and the matter brought before the 52nd session of the UN Commission on Human Rights which is currently taking place. Looking today at the Amnesty International report on Morocco, which is still hot from the press, I note a large number of human rights infringements in that country. The Commission must be quite clear in its policy towards Morocco, a country with which we have concluded a whole series of agreements in the tourism and fisheries sectors, on how it wishes to see this right of self-determination enforced, and what pressure we can bring to bear.
Mr President, one of the major reasons for the European Convention on the transfer of sentenced prisoners was, obviously, humanitarian.
The issue at stake in the resolution on Mr Patrick Kelly is totally and absolutely confined to the humanitarian issue: Mr Kelly is suffering from a very serious disease - a life-threatening disease - and the humanitarian point is that he should be in a prison or a hospital as close to his family as possible. That is the central and only point of this resolution and I am very grateful that it is being supported by all groups in this House.
Other issues which relate to the peace situation in Northern Ireland do not come into this debate. This is a straightforward, central, humanitarian request to allow a human being, who is seriously ill with a life-threatening disease, to be as close to his family as possible.
Mr President, the violence in Colombia has three main causes. Firstly, there is the conflict between the various armed groups - such as the FAR and the so-called National Liberation Army - which have been operating in Colombia for over 30 years. Successive governments have offered these armed groups the possibility of dialogue and reintegration into the political process. However, when former guerrillas rejoin civilian life, they are frequently murdered by more radical elements in their group. Secondly, the guerrilla groups are playing havoc with the Colombian military, which is sometimes obliged to respond to their attacks. And thirdly, we cannot address the subject of Colombia without mentioning the drug cartels. There is frequently close cooperation between the guerilla groups and the drug traffickers, and there are often violent clashes between the different criminal organizations. In any event, we must not forget that the political situation in Colombia is currently in a particularly delicate phase. Now more than ever, therefore, we must be aware of the need to defend and support the democratic institutions and the rule of law in Colombia.
I cannot end without pointing out that the death penalty was abolished in Colombia more than 80 years ago, by means of a constitutional reform. And I would remind the House of that today, in order to prevent the confusion which sometimes arises between the settling of accounts among armed groups and the Colombian judiciary's legal means to combat violence.
Mr President, it has just been said once again that this is a question of a colonial war and self-determination in Western Sahara. Let me emphasize that the first country to propose self-determination in the Sahara was Morocco. Since then, the Polisario has persistently been following a policy of obstruction, doing all it could to deprive the region's new inhabitants of the right to self-determination. Much has changed in the past 25 years, and this has led to a different population structure. There is no reason to ignore these elements, however, and to keep harking back to the circumstances of over 20 years ago. It is wrong to do so, in my view. I am all in favour of the young lady being released, to the extent that this is an issue of human rights, but I am not in favour of linking that with political untruths.
Mr President, a few words on China to begin with, since so many speakers have talked about China.
On the subject of China, Parliament will be aware that the European Union takes every opportunity, and has taken every opportunity in the past, to voice its concern either in the specific dialogue on human rights, the last session of which was held in Beijing in the third week of January, or on an ad hoc basis as and when specific questions arise between the Union and China. Regarding Tibet, the Union has always sought to promote direct dialogue between the Chinese authorities and the representatives of the Tibetan people.
This reflects the European Union's firm belief that a positive approach forming the basis for a constructive relationship is probably the best way of achieving progress. Confrontation would very probably not only achieve nothing; it would actually be counterproductive.
In recent weeks and months the European Union has constantly sought to establish a real dialogue with China based on constructive cooperation. But given that China was not prepared to offer sufficient meaningful assurances here, the Union had no option but to submit a resolution to the Human Rights Commission of the United Nations, albeit in a way which left the way open for further dialogue. We acted in close concert with the United States on this, primarily by making joint approaches to many member states of the UN Commission on Human Rights. It will be apparent from this, Mr President, that far from avoiding discussing and criticizing China on the subject of human rights, we give fresh thought in every case to what the best way may be of moving forward on this front. Results to date are admittedly not too promising but we must not give up.
Mr President, several honourable Members have referred to the Bakun dam. The Commission is aware that the Malaysian Government decided recently to continue with the building of this dam in Sarawak, East Malaysia. In its cooperation with Malaysia the Commission has always consistently taken account of Parliament's resolutions on Sarawak, from 1988 onwards. These point out the negative effects of wholesale deforestation. Mr Eisma did so again. The Commission has also stressed - and we shall continue to do so - that families and others who suffer disadvantage as a result of the building of this hydroelectric plant must be receive assurances that they will be treated fairly. As mentioned in a number of resolutions, some seventeen studies on the technical feasibility of this project, carried out in 1980, were deemed classified under the Official Secrets Act and are thus not available for inspection. The Malaysian Government is also waiting for the results of the environmental impact assessment for this project, which appears to be split into three parts. The European Commission does not yet know if this study will be made public. In the absence of such official documents the Commission is not as yet in a position to state a view on something which will presumably be one of the biggest infrastructure projects in South-East Asia, valued at 18 billion ECU or thereabouts, and we cannot say what the long-term effects of it will be on the immediate environment or what the implications of it will be for population groups which may possibly suffer disadvantage as a result.
The Commission will, however, instruct its delegations in South-East Asia to monitor developments closely and will consider how this project affects the project for forest conservation and sustainable forestry management in Sarawak which the Union is funding.
Mr President, the Commission has long been monitoring the human rights situation in Colombia. It deploys all means at its disposal to support the efforts made on the Colombian side to ensure compliance with and guarantee human rights in Colombia. The Commission fully agrees with the resolution in which the European Parliament expresses its serious concern over the violence in Colombia. It also shares Parliament's concern at the Colombian President's announcement that the death penalty is to be reintroduced. The European Commission has under the budget line 'Support for democratization and human rights in Latin America' funded a variety of initiatives aimed at developing and consolidating the rule of law. Abuses of the kind listed in the draft resolution now under discussion will continue to be systematically targeted by the Commission.
Now to Western Sahara, Mr President. The Commission has long been keeping a close eye on the efforts which the United Nations Secretary-General has made at the instigation of the Security Council to obtain a referendum in the search for a peaceful solution to the dispute over Western Sahara. We believe that regional conflicts must naturally be resolved by peaceful means if the Mediterranean area is to be a zone of peace and stability. But by way of its contribution to this, the Commission maintains partnership agreements with most of the countries in this area. The text of the association agreement with Morocco was signed at the end of February 1996. Under the terms of the agreement on political dialogue either party can initiate discussion of any matter of mutual interest.
Talks are due to start this year with Algeria on an association agreement once the Council has approved a mandate for the Commission. This means that an institutional platform is being created on which the European Union can continue raising these questions with the countries concerned which are involved in the conflict over Western Sahara.
Mr President, the Commission also believes that the Euro-Mediterranean Conference launched a process of multilateral debate which will promote harmonious coexistence between countries to the north and south of the Mediterranean.
These, Mr President, were the subjects raised. You will appreciate that in line with the custom of the House, the Commission does not comment on human rights issues or related matters in Member States of the Union.
Thank you, Mr van den Broek.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0502/96 by Mrs d'Ancona and Mr Meier, on behalf of the PSE Group, on strategic nuclear arms control, disarmament and the test ban and the G7 + 1 summit to be held in Moscow on 18-20 April 1996; -B4-0506/96 by Mr Hory, on behalf of the ARE Group, on the G7 + 1 summit in Moscow on 19 and 20 April 1996 and the control of strategic nuclear weapons; -B4-0507/96 by Mrs Ainardi and others, on behalf of the GUE/NGL Group, on nuclear weapons and international law; -B4-0512/96 by Mr Bertens, on behalf of the ELDR Group, on the G7 + 1 summit in Moscow and the CTBT; -B4-0524/96 by Mrs McKenna and others, on behalf of the Green Group, on strategic nuclear arms controls, disarmament, a test ban and the G7 + 1 summit to be held in Moscow from 18 to 20 April 1996; -B4-0535/96 by Mr Wim van Velzen and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the Moscow summit on nuclear safety; -B4-0547/96 by Mr Puerta and others, on behalf of the GUE/NGL Group, on the G7 summit in Moscow on nuclear disarmament.
Mr President, the G7+1 summit is taking place today in Moscow on disarmament matters. So this resolution could hardly be more topical, but I should point out that for years this House has been working to achieve an end to the arms race, pressing for the reduction of nuclear arsenals, the halting of nuclear testing. Consequently, Mr President, we make another urgent appeal today to the Russian Federation to ratify START II, the treaty limiting nuclear arsenals, to China to end its test programmes, and to all parties concerned, amongst them the European Union, the US and the Russian Federation, to return to the negotiating table in Geneva to sign a comprehensive test ban treaty.
Parliament's Committee on Civil Liberties has already looked at the black market in nuclear materials. In a world ravaged by terrorism it does not take much imagination to realize the kind of world disasters into which such a trade might lead us. Thus it is our fervent hope that this point too may be considered at the G7+1 summit in Moscow.
Mr President, we have too few reasons for satisfaction in this House not to emphasize those we do have. Well, the year 1996 could be a decisive year for the decline of the detestable ideology of military strength based on nuclear power. Admittedly, there are still reasons for anxiety: the attitude of China, the present silence of the States which are parties to the Threshold Treaty, the distribution of nuclear resources in the former USSR, and the trafficking in nuclear materials by organized criminals.
However, this year will have been notable for the final cessation of the French tests by the confirmation of the moratorium by America, Britain and Russia and the American ratification of the START II Treaty (pending, we hope, the signature of the Treaty on the total banning of nuclear tests). It seems to me, then that the human race will have taken a significant step forwards along the road to reason, because not only is using - or threatening to use - a nuclear weapon unlawful, but it also represents a terrible confession: he who threatens nuclear war is speculating on the other's moral superiority. 'We are capable of doing to you what you dare not do to us.' That was how, not so long ago, we justified out claim to the humanitarian high ground.
Finally, let me return to the blatant proposal by Mr Chirac, a few months ago, that France's nuclear resources should be employed in the services of the defence of Europe. We should be glad to obtain further details of his idea, and especially to know how it would fit into the institutional structure of the Union.
Mr President, every opportunity must be grasped to bring the talks on a comprehensive test ban treaty to a successful conclusion. The talks are exceptionally difficult but of course they are not unimportant. Following the assent of France, the USA, Russia and the United Kingdom it is very important that the momentum should be sustained.
We continue to favour a zero option without a safeguard clause with good monitoring of implementation. The peaceful nuclear testing which China wants are undesirable. The door must remain closed to nuclear testing. We must press China hard to abandon her isolated position or there is the risk that the CTBT may not be concluded by the end of 1996.
We must also continue to work for further arms reduction, but we must be careful not to tie the CTBT to nuclear disarmament, otherwise we may not achieve a result at all. Today's joint resolution is thus right to press for the Duma to ratify START II.
There are so many encouraging signals such as the various 'nuclear-free zones' which have been agreed that we must now do everything possible to get the CTBT completed.
Mr President, one of the important points with regard to stopping the spread of radioactive materials is of course to get a grip on the unprecedented problems which exist in the former Soviet Union. The joint resolution several times makes the point that it is a question of creating an infrastructure to allow the strict monitoring of flows of nuclear material from the former Soviet Union and of combating trafficking in nuclear material, which often also originates in the former Soviet Union. One of the people who has done most to ensure that we know what is really happening in the former Soviet Union is the former nuclear inspector Alexandr Nikitin, the Bellona activist, who is regrettably in prison in St Petersburg. The European Parliament has already, on 15 February, called for his release. Numerous petitions and resolutions have been drawn up urging his release, signed by the former President of the Commission Jacques Delors, among others.
As part of this debate I should like to remind the House of this and most strongly urge the representatives of the European Union who are to attend the conference in Moscow to take this issue up with President Yeltsin and ensure that the Russian leadership demonstrate the seriousness of all their promises that democracy will prevail in the country and that there will be freedom of information so that it will be possible to monitor how radioactive materials are dealt with. We know that there is a mafia, disorder and chaotic tendencies in Russia. A person such as Alexandr Nikitin should in such circumstances be regarded as a great champion of peace who should receive the full support of the European Union.
Mr President, ladies and gentlemen, the control of strategic nuclear arms, a ban on nuclear weapons testing, and disarmament in this field will remain urgently needed until further progress has been made. The G7+1 summit in Moscow provides a direct opportunity of drawing attention to the significance of an issue which is so vital for human beings throughout the world, as Parliament has already done in a number of resolutions. Above and beyond people's important, everyday need for freedom, employment and a decent standard of living, one of mankind's prime concerns is to live in safety, especially given the danger of the nuclear threat, which has no respect for national borders. An overwhelming majority of people everywhere would come out against nuclear weapons and in favour of nuclear disarmament.
It is therefore the duty of responsible politicians throughout the world, and of course in Europe, to take a firm stand against the dangers of destructive and deadly nuclear weapons - and I would happily include other weapons too - by promoting practical measures such as controlled disarmament and a test ban, and to divert the money spent on life-threatening arms into peaceful economic policies such as employment, social measures and a healthier environment.
This Parliament, which represents the citizens of Europe, is directing a renewed plea to this effect to the participants in the G7+1 Conference, and to all politicians.
I therefore support all the calls contained in this motion for a resolution: to ratify the START II Treaty and urge all the countries concerned to do likewise, to respect the ABM Treaty, to end nuclear testing once and for all, and to take further steps towards disarmament. We in Europe should of course set an example and show the world that peace reigns in Europe. The European Parliament is launching a powerful appeal to this effect to the conference on disarmament.
Our thanks to the European Parliament, Mr President, for reminding us today of the importance of a successful outcome to the Moscow summit which President Santer is attending on behalf of the European Commission.
On the one hand we are glad that the end of the cold war has also led to arms reduction agreements in the nuclear field too, so that the danger of a nuclear war has, to all intents and purposes, disappeared. At the same time, however, new problems are arising, new risks, the uncontrolled spread of nuclear weapons or nuclear knowhow, for example, whilst we increasingly have to focus attention on the whole issue of the safety of nuclear power stations. The twin objective of this summit is thus on the one hand to help stop the uncontrolled spread of nuclear knowhow and weapons from proliferating and on the other hand to continue with measures to make nuclear plants safe and help make them even safer. The summit will be endorsing a number of political declarations in this regard. I will take this opportunity, Mr President, of briefing Parliament on the objectives the European Commission will be pursuing at this summit.
The first priority is safety. The safety of existing nuclear facilities must be improved and those which cannot be brought to a sufficiently high standard of safety must be closed down.
Secondly, structural reform of the energy sector is important, so that nuclear power station operators can be assured of an income they can spend on safety. That, as we know, is a very costly business.
Thirdly, Russia and the Ukraine must be encouraged to sign the Vienna agreement. This concerns legal liability for nuclear damage, to make it easier for European firms to operate in those countries and indemnify them against risks.
Fourthly, aid must continue under programmes such as PHARE and TACIS with a view to improving reactor safety.
In conclusion, though it hardy needs saying, Mr President, the Union is firmly in favour of strengthening non-proliferation and wishes to promote it further. We have lent our support to several measures designed to achieve that aim, notably the aim of extending the Non-Proliferation Treaty, which has been mentioned today. The European Union naturally supports the negotiations currently under way, and also favours an end to nuclear testing.
Mr President, I believe that this is indeed an important summit in that it will raise and broaden awareness on issues such as nuclear safety and nonproliferation.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0495/96 by Mrs Spaak and others, on behalf of the ELDR Group, on the increasingly explosive situation in Kosovo; -B4-0499/96 by Mr Cars and Mr Bertens, on behalf of the ELDR Group, on the situation in former Yugoslavia.
Mr President, the Dayton Agreement, the NATO-led implementation force and the aid programme for reconstruction, under the leadership of Carl Bildt, are the USA and the EU's joint contribution to peace in the former Yugoslavia. The Agreement and other measures must be implemented. Nobody in this Parliament has any doubts about that . We would all prefer not to think about what the consequences would be if the package failed. There is nevertheless of course a great deal which gives rise to concern: the people's freedom of movement is still limited, the legal proceedings against those suspected of war crimes are facing difficulties, the negotiations between the Croats and the Muslims are proceeding slowly, the city of Mostar has not been integrated and reconstruction work is going badly.
There is still hope, however, Mr President - hope that the efforts now being made will result in a permanent peace in Bosnia even after the withdrawal of IFOR. Nevertheless, we are very concerned about the situation in Kosovo. Everything is going in the wrong direction there at present. Verwoerd, Malan and other apartheid leaders have found keen followers among the Serbs in Kosovo, among the minority who with the assistance of police violence and discrimination hold the ethnic Albanian majority in an iron grip. How long can we expect the Albanians to put up with being cruelly oppressed and humiliated? What will happen when the bomb goes off?
Parliament's recommendations to the Council of Ministers on the former Yugoslavia can be summarised as two points. Do not hesitate to use sanctions against anyone who breaks the Dayton Agreement or who sabotages it in any way. Do not wait to act in Kosovo until violence has been met with counter-violence, which could once again fan the flames of war in Yugoslavia. Put pressure on Serbia now and convene an international conference on the future of Kosovo as soon as possible.
Mr President, in November of last year I was approached during the OSCE meeting in Warsaw by a man from Kosovo who was of Albanian extraction. He gave me a truly depressing account of the position of the Albanian minority in the area which had become marginalized within a very short period of time and since then, as we all know, the overall human rights situation there has worsened.
Kosovo is a vital part of the Federal Republic of Yugoslavia which will, if prevented from developing satisfactorily, radiate a dangerous and negative influence into the surrounding area. So it is crucial to this area's development that Belgrade should begin talks with the elected representatives of Kosovo. My Group regards this as an important prerequisite before the EU restores diplomatic ties with Yugoslavia and lifts the economic sanctions which are still in force. Consequently it is regrettable that a number of EU Member States believe that the time is right to recognize Yugoslavia.
In general many obstacles remain to recovery in Yugoslavia. President Tudjman is certainly making little effort to reunify Mostar, there is still no international civilian police force, road blocks are still in operation, the financial aid promised for the tribunal is still not forthcoming. In short, things are not looking good. The Council and Commission thus need to keep their finger firmly on the pulse.
To come back to Kosovo, my Group endorses the proposal for an international conference on Kosovo and it would be a good idea to set up an EU office there.
Mr President, ladies and gentlemen, the number of debates held by Parliament on this subject is almost legion. But new elements keep appearing, and it is always helpful to explore them.
Although the Dayton Agreement ended the war, peace has not yet taken hold: firstly, because the accord provides for two separate states in Bosnia, the Serbian part of which continues to reject Bosnia as an entity, and the MuslimCroat part is still not functioning; secondly, because freedom of movement is still being impeded, persecution on ethnic grounds is continuing in many areas of Bosnia, very few displaced persons and refugees are being allowed to return home, and they are also being illegally expropriated; thirdly, and finally, because war criminals such as Karadzic are skiing in the mountains around Sarajevo rather than standing trial in The Hague. It is high time that we exerted some pressure in this respect: anyone failing to honour the Dayton requirements should not expect financial support from the EU.
A second aspect of the resolution relates to the fact that an increasing number of Western governments, apart from the USA, are recognizing Serbia-Montenegro. I find this reckless, or short-sighted to say the least. What other pressure can we exert to compel Belgrade to solve the Kosovo question once and for all? By taking away Kosovo's autonomous constitutional status in 1989, Serbia triggered the disintegration of Yugoslavia, and it is only thanks to the peaceful conduct of the Albanians under their leader, Mr Rugova, that Serbia's inhumane treatment of the 90 % Albanian majority - not minority, Mrs Van Bladel - in Kosovo has not yet led to war. But this could change very quickly unless the situation receives the necessary attention from Europe and the world at large.
Mr President, I will make the most of the time available to me, to congratulate Mrs Pack on the medal she received together with Mr Habsburg, from Mr Tudjman, and to say that I hope other sides in this war will also recognize the balanced and objective role that the European Parliament must play, especially our delegation to that area, which is chaired by Mrs Pack.
I would like to refer to the motion for a resolution and mention, as one of the rapporteurs on behalf of the Committee on External Affairs, that notable work is being done between the Committee on External Affairs, the Committee on External Economic Relations, the Committee on Development and Cooperation and the Committee on Budgets, to formulate a common approach to the rehabilitation of former Yugoslavia and the provision of aid to it.
Some of these positions are expressed by this motion for a resolution. Nevertheless, I want to express certain reservations about the positions adopted by the joint compromise motion for a resolution by certain groups concerning the Kosovo problem. It is true that in Kosovo human rights are being flagrantly suppressed, and it is true that Kosovo's autonomous character under the Constitution of the former Yugoslavian Republic has been revoked. But on the other hand, we must not forget that the civil war in former Yugoslavia started in Kosovo, and we must be careful about the means we use when dealing with a very sensitive and difficult situation.
From that standpoint, facile recourse to sanctions, facile recourse to means of international intervention, and the attempt to prevent the European Union from recognizing the Federal Republic of Yugoslavia - new Yugoslavia - will, I think, result in polarization on that point and orientations opposite to those we want. I think the European Union should take greater care to give real support to the rights of Kosovo's Albanian population.
I do not wish to reply to Mr Alavanos; there is no point. I would merely ask you to ensure that all Members are treated in the same way as myself, that is all. Mr Alavanos was allotted one minute and spoke for two. I am sorry, but that must not happen again.
Mrs Pack, I have never cut a speaker off during his or her speech. I simply confine myself to indicating - albeit quite forcefully - when a speaker's time is up.
Mr Alavanos originally had one minute's speaking time, but he informed me that another member of his group had given him his minute. I waited until the two minutes were up, and then I indicated that to Mr Alavanos. I did not cut him off, just as I would not have cut you off, Mrs Pack, for two reasons: firstly, because I never do; and secondly, because you would not have allowed me to.
Mr President, ladies and gentlemen, I would like to make the point that I personally have the most explicit reservations regarding everything relating to Kosovo in the motions for resolutions that have been put before us.
Always as far as the former Yugoslavia is concerned, I have learnt, during this Parliament or the previous one, that it was difficult to swim against the tide of the prevailing ideas. However, I do not allow that to discourage me.
The prevailing idea here is extremely simple: it would be appropriate to encourage all attempts to break up the former more or less totalitarian groupings - whether it be the former USSR or Yugoslavia - about which the West has been so complacent for so long. Starting from this a priori , the European Parliament as not - I am sorry to say - taken a responsible attitude to the Yugoslavian crisis, and indeed I believe it has helped to make matters considerably worse.
It was premature to recognize the independence of Slovenia, of Croatia, of Bosnia and even of Macedonia. That step should have been preceded by precautions enabling all the populations to be associated with it, and a Yugoslav confederation to be constructed and associated with our European Union. We did not arrange these preliminaries, and in the course of the inevitable conflicts which independence was bound to generate we were forced to take sides, always blaming Serbia as being capable of any evil. And so we brought about precisely what we were pretending to fear. In Bosnia, we asserted our principles: independence, territorial integrity of a multi-ethnic and multi-cultural entity. We asserted those principles so intrinsically that many Bosnians thought they could take what we said literally and paid with their lives for European cowardice.
I do seriously urge you, ladies and gentlemen, not to start the same process again tomorrow. So soon after the flames have died down in Bosnia, let us not throw oil on the smouldering embers - and they are smouldering! - in Kosovo. The road to hell, as we know, is paved with good intentions. Admittedly, the rights of the Albanians in Kosovo must be defended. Admittedly the excesses committed in the name of autonomy until 1989 triggered a process of recentralization which highlighted certain equally deplorable excesses. But that is not to say that one injustice can be remedied by committing another. We cannot pretend to aid Kosovo while ignoring the position of Serbia, of which Kosovo forms part and, indeed, represents the historic heart. None of us would accept similar interference in his own country. We cannot transfer to the case of Kosovo diplomatic and economic sanctions which, rightly or wrongly, were adopted in order to resolve the Bosnian crisis.
The way to a lasting, just solution to the problems of this region is via an open, positive and constructive dialogue between the European Union and the Republic of Yugoslavia. Let us have no more of this anti-Belgrade oversimplification, an oversimplification which, in this case, can only lead to another war.
Mr President, in this, my maiden speech as a Member of the European Parliament belonging to the Confederal Group of the European United Left - Nordic Green Left, I wish to express our concern at the serious deterioration of the human rights situation in Kosovo. Since the removal of Kosovo's statute of autonomy and the subsequent loss of its right to independence, which had been decided in a referendum, the situation in this region - and especially that of the Albanian minority - has steadily been growing worse. This could be a new source of conflict in the region, and I therefore believe that it is vital for the European Union to continue its efforts to ensure compliance with the agreements under the peace plan.
Similarly, in line with the conclusions of the last donors' conference, held in Brussels on 12 and 13 April, the European Union must step up its efforts to assist the rebuilding of former Yugoslavia. Only on this basis will it be possible to make progress in the process of democratization and the defence of human rights in the territory of former Yugoslavia.
Thank you, Mr Mohamed Alí. As you said at the beginning of your remarks, that was your maiden speech in the European Parliament. Allow me, therefore, to welcome and congratulate you, as did our President at the opening of the part-session on Monday, and say that this House is sure that your presence here will make a positive contribution to the atmosphere of freedom, coexistence and respect for democracy that is the hallmark of this Chamber. Thank you, Mr Mohamed Alí.
Mr President, on Yugoslavia we have reached a stage where progress has been made, but you cannot say that the peace process has been consolidated and stability assured. Pressure, political urging and even an insistence on preconditions is still needed to take the process forward.
There is nothing I need to say about I-FOR. It is now fully operational and, I think, working well. Our attention is now fully focused on completion of the civilian part of the Dayton Agreement, which the EU's representative Carl Bildt is responsible for coordinating.
The reconstruction work is beginning clearly to take shape. Both the World Bank and the Commission have had a significant presence in Sarajevo since last January which makes for better coordination and easier liaison with the bodies receiving aid.
You will have read about the second international donor meeting last weekend in Brussels, which was attended by representatives of the European Parliament, and you will gather that the aims of that meeting, namely to raise the monies needed to ensure the funding of reconstruction plans for the current year, were successfully achieved and that the requisite sums were indeed pledged by the international donor community.
Priorities were once again agreed. Areas such as energy, transport, telecommunications, housing, jobs, de-mining operations were all discussed and it is good to see that the international donors are coordinating those priorities amongst themselves.
One thing which cast a shadow over the conference was the absence of the Bosnian Serbs. They actually excluded themselves despite the fact that our aid effort is directed in principle at the whole of Bosnia Herzegovina and thus at the Republika Srpska too. But the absence of the Bosnian Serbs incontrovertibly shows how much influence is still exerted by people suspected of war crimes, Mr Karadzic and Mr Mladic. It proves too how important it is that these alleged war criminals should be arrested and brought before the international tribunal. Their continuing presence will be an enduring and unacceptable obstacle to stability and will also hamper our reconstruction work in the Republika Srpska. So I hope, and I said so at the donor meeting, that Carl Bildt and the international war crimes tribunal will be given every possible assistance in resolving this question, because, I repeat, it is intolerable that people like Karadzic and Mladic should not only still be at large but should also jeopardize the stability of Bosnia by their activities.
Responsibility for the success or failure of the peace process depends also and primarily on the parties themselves; they must demonstrate a genuine will for peace. The same goes for the continuance of the Muslim-Croat Federation in Bosnia. The success of the Federation is also of decisive importance to the unity of Bosnia Herzegovina and a very great responsibility in this regard rests also with President Tudjman of Croatia and President Izetbegovic of Bosnia Herzegovina.
A second major conference to review the peace process is scheduled for 13 and 14 June, not a conference to pledge funds but to assess the progress made in carrying out the Dayton Agreement.
I think it would also be a good thing if the resolution now being debated by the House made it clear at some point that total support needs to be given to the very difficult task facing Carl Bildt, to whom credit is due for getting the implementation of the civilian part of Dayton up and running, with all the complex problems that effort entails.
Lastly a brief word on relations with Serbia-Montenegro since a number of speakers have touched on that at length this afternoon. It is perhaps opportune to make the point that the European Union needs to pursue a coherent, consistent and clear policy on recognition of the republics of former Yugoslavia. It was agreed last October that we would only recognize Serbia-Montenegro provided that country in turn recognized the Former Yugoslav Republic of Macedonia, and that once that proviso was met, the countries of the European Union would also recognize Serbia-Montenegro. And that is what happened, though somewhat regrettably one Member State decided at a given moment that it did not need to wait for Belgrade to recognize Skopje and took the step of recognizing SerbiaMontenegro unilaterally. At the same time, moreover, it was agreed that further normalization of relations with Serbia-Montenegro, namely structural and contractual ties, would be made conditional on the usual political provisos imposed by the Union on all the former belligerents in the former Yugoslavia. And these political provisos include full and continuing compliance with the terms of the Dayton Agreement, and thus by implication the requirement to assist the work of the war crimes tribunal, total respect for human rights and notably the rights of minorities; provided Serbia was prepared to see a just solution for Kosovo and more especially for the benefit of Kosovo, the European Union said that whilst it could not support any aspiration for independence on the part of Kosovo, for which in any case there was no justification, the Union was concerned about the human rights situation there and particularly the failure to respect the rights of the Albanians who are a minority in Serbia but a majority in Kosovo, and the Union expressly reiterated its desire that Belgrade should give back the autonomy which it previously withdrew from Kosovo. That is the position which the Union has maintained for months now and I see no reason to change it.
Finally may I draw your attention to the passage in paragraph 11 of the resolution which talks of calling on the Council to instruct the Commission to open an office in Kosovo. May I point out that institutionally this causes me some difficulty in that it is not for the Council to instruct the Commission whether or not it should open an office in Kosovo. In all seriousness, we have enormous problems at present, budget restrictions, which make it difficult for us to open delegations in a lot of important countries. We do not even have an official delegation in Sarajevo yet. I am sure you will agree that this should have priority. But for the rest I readily agree with much of what has been said about Kosovo.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The topical and urgent debate on subjects of major importance is now closed.
(The sitting was suspended until 5.30 p.m.)
Mr Pasty has the floor on a point of order.
Mr President, I would just like to make a comment. I am absolutely delighted by the vote which has just been taken, but I note that, since voting began, the quorum has not existed. I have not asked for the quorum to be established, but I have observed, as a result of the electronic votes, that there are not 207 Members present in this House, and I deplore that.
Are you asking for the quorum to be established, Mr Pasty?
I am not asking for that, I am simply saying that no quorum exists.
In any event, Mr Pasty, let me thank you for your observations. At the same time, however, I must tell you that they will have absolutely no effect on the result of the vote.
Mr Falconer has the floor on a point of order.
Mr President, I would just like to say that if Mr Pasty has any problems about the attendance, if we all went to Brussels, we might get a quorum.
Mr Falconer, the Chair does not consider that to be a point of order, and under no circumstances will it allow a debate to be started on a subject which is not that currently on the agenda. If at some time you wish to initiate a debate on that subject, there are ways in the House for you to do so.
On a point of order, Mr President, there is an embarrassing oversight in paragraph 11, mea culpa, it is most embarrassing, also for the Commissioner who is here and above all for Mr van den Broek who has spent the whole afternoon with us. He himself drew my attention to it. The paragraph talks of calling on the Council to instruct the Commission, etc., and naturally that cannot be correct. It is not possible under the Treaty, so I would ask you to substitute the following 'Requests the Commission to open an office in Kosovo' . It will make very little difference, because the Commissioner has already said that there is no money for it.
Thank you for that clarification, Mr Bertens.
1994 Cohesion Fund (continuation)
The next item is the continuation of the report (A4-0069/96) by Mr Costa Neves, on behalf of the Committee on Regional Policy, on the complement to the Commission's annual report on the Cohesion Fund (1994) (COM(95) 0222 - C4-0237/95).
Madam President, I firstly wish to say that I regret the lack of continuity in this debate between the rapporteur's introduction of his report and the speeches which will now be made, since this will to a large extent distort the message. I must therefore now return to the speech by Mr Costa Neves and his report.
I should like to begin by congratulating him, since I believe that he has drawn up a considered, objective and unbiased report on the very important subject of the implementation of the Structural Funds in 1994.
In view of some of the comments that are made concerning the monitoring of the Structural Funds, I believe that there is a need for Parliament to underline the substantial impact which these funds are having on the development of the economies, social cohesion and general welfare of the countries which receive them. These are countries which are lagging behind the rest of Europe in terms of GDP, per capita income and a range of other factors, but which will hopefully one day cease to be so.
In particular, I wish to say that in Spain, we are proud not only of our utilization of the Structural Funds - because in Spain, the take-up rate is very high, not to say comprehensive - but also of the fact that these funds have clearly and efficiently helped to transform Spanish society. At the present time, Spain's economy is in relatively good shape. It could even be said that is in better shape than the economies of a number of other European countries which are more advanced in terms of infrastructure and technology. And the unequivocal message which I wish to convey to Parliament and the public today is that the Structural Funds are an essential means of removing obstacles and transforming and modernizing the countries which receive them. These are substantial funds which - I acknowledge - must be supervised, and we agree absolutely with whatever efforts to monitor, evaluate and rationalize their use are considered necessary. However, these are also funds which are serving to bring our infrastructure up to a level which is necessary to foster not only competitiveness, but also social cohesion. I thank Mr Costa Neves for his report, and I believe that reports on the various annual assessments of the implementation of the Structural Funds should continue to be presented, since this provides Parliament and the beneficiary countries with a guarantee.
Madam President, ladies and gentlemen, the report on the application of the Cohesion Fund in 1994, which deserves our full support - and I take this opportunity to offer my congratulations to the rapporteur - includes various amendments tabled by us, accepted by the rapporteur and approved in discussion by the Committee on Regional Policy.
I should like to pick out those which call for the need to carry out an appropriate and prior assessment of the environmental impact project and the need for elected regional and local authorities to take part with increased powers in the supervisory committees.
In a political framework in which certain sectors insist on suspending funding to those countries which fail to meet the criteria of nominal convergence imposed by Maastricht, it is right, above all, to emphasise the adoption of amendments which we also presented and which advocate that the regulatory aspects of the Cohesion Fund must not be interpreted in an inflexible manner, accentuating at the same time that it is a protocol, outside the Treaty on European Union which, therefore, does not give it equal legal force.
Along these lines, it is also worth pointing that the Cohesion Fund does not favour only the beneficiary countries but also increases demand for goods and services throughout the European Union - which therefore, in the end, benefits all Member States. It is also a well known fact that for every 100 ECU handed out by the structural funds, 45 ECU benefit the less-developed countries of the European Union.
Therefore - and to make sure that this is made quite clear - we can be sure to oppose and denounce firmly anyone who pretends and even accepts the idea of imposing conditions relating to monetary convergence of an even stricter nature on countries following 1999 which continue to need the Cohesion Fund and, not content with that, who might have the idea of extending the same conditions to the allocation of structural funds in the future. Nor can we accept that countries affected by the Cohesion Fund should therefore be marginalised in the allocation of various financial incentives, as happened recently in respect of the construction of trans-European networks.
Madam President, cohesion is more correctly referred to as economic and social cohesion. However, even a microscope will hardly reveal the social element of projects funded from the Cohesion Fund. It is not just common knowledge, but is actually stated in the document 'Europe 2000+' , that investment in transport stimulates development in regions where growth is already strong. At a hearing in the Committee on Regional Policy, the Spanish Secretary of State for the Environment said that this was leading to greater polarization in the economic power of some central regions.
The point here is that environmental projects do not always protect the environment. For example, under the 'green dot' system introduced in Germany, waste is eliminated simply by changing its name from waste to 'recyclable material' . This avoids having to avoid waste. The system has caused one environmental scandal after another, and a study is now being financed with a view to trying out a similar scheme in Portugal. This is how the reserves of the new structural policy are being used. The present annual report will surely be the last one where cohesion funding is paid out without respecting the convergence criteria. Things are going to change in the future.
In future, in fact, the disadvantaged regions will be even more disadvantaged. If we are wondering how to set about reforming the structural policy, the Cohesion Fund springs to mind. I am of the opinion that we should come out clearly against preserving the convergence criteria for structural policy purposes, because for social and economic cohesion to be undermined by convergence criteria is counter-productive.
Madam President, ladies and gentlemen, I should like to begin by congratulating the rapporteur, Mr Costa Neves, on his excellent report. According to the principles governing its operation, the aim of the Cohesion Fund is to support the efforts of the less developed Member States whose GDP is less than 90 % of the Community average to narrow the gap between themselves and the other Member States; in other words, to strengthen economic and social cohesion.
The fund is a significant instrument of economic policy and can play a not inconsiderable role in reducing regional disparities in the European Union, particularly in terms of environmental protection and infrastructure schemes in the context of the trans-European transport networks. The fact that the year 1994 is being discussed here, and that the Court of Auditors reports a payment rate scarcely in excess of 50 %, shows that the form employed by the Commission to provide information for that year was inadequate, since it has merely supplied a complementary document.
On the other hand, the funds have been properly administered and the projects completed on time. This proves that the beneficiary countries have been keen to use the opportunities provided by the Cohesion Fund to move closer to the goal of convergence. Although the balance between financing environmental and transport infrastructure projects has largely been redressed, it must be said that road-building is still being prioritized unduly. However, the increased attention being given to projects to protect the environment, such as water supplies and the treatment of waste water and other waste, is welcome. But the approval of projects must be subject to a proper environmental impact assessment.
Finally, as an MEP who does not come from a cohesion country, I would stress that this fund has not just been a useful instrument of Community initiatives for the beneficiary countries, but has boosted trade and stimulated demand for goods and services throughout the European Union.
Madam President, despite solemn promises I have not received a Swedish translation. I regret this and am therefore compelled to read out the text which my colleague Mrs Wulf-Mathies drew up in German. I trust the honourable Members will excuse my German. This is what my colleague wanted to say:
It is a pleasure to discuss with you today the resolution produced by Mr Costa Neves on the complementary report on the Cohesion Fund (1994). As last year, I note with satisfaction the many positive remarks and constructive criticisms made by Parliament about particular policy aspects of the Cohesion Fund and its administration. Let me take up some of these points. First of all, following criticism from the House last year, the Commission has agreed with the Member States that the monitoring committees will meet three times a year, and that the exchange of information between meetings will be stepped up.
Secondly, the 'polluter pays' principle forms the basis of action in the environment sector. We have therefore started to consider how best to apply this principle in practice and, more particularly, what form of assessment - charging systems, for example - is best suited to the various different situations on the ground. On the important question of the balance between transport and the environment, I would remind you of the line taken by the Commission, which in its communication of 22 November on cohesion policy and the environment not only confirmed its intention of achieving a 50/50 balance between transport and the environment for the whole duration of the Cohesion Fund, but decided to incorporate the environmental dimension more routinely into structural policy considerations, to increase the monitoring committees' awareness of environmental issues, to monitor the adherence to conservation criteria more closely, and to keep Parliament informed on a regular basis.
I welcome your comments concerning our success in improving the balance between the environment and transport, and in promoting rail transport. I take very seriously your concern about the small number of projects in the most remote regions, and will consult the Member States regarding ways of improving support, particularly for environmental schemes. I have already notified the Member States that further discussion is to be held with the European Parliament in this respect. I share your view that regional and local authorities and the social partners should be involved in the monitoring committees wherever possible: their support or cooperation is crucial if the aid projects are to be successful and accepted by the citizens. At the same time, however, the Commission must remain within its legal bounds.
As the legislation stands, local and regional authorities and the social partners are not entitled to be involved in project selection. However, it is an important step in the right direction that local bodies do now take part in monitoring committee meetings when projects based on local initiatives are under consideration.
Turning now to the principle of conditionality: the Commission laid down the procedure for checking on the principle of conditionality in a confidential internal communication dated 20 December 1995. Both in that document and in preparing for our discussions at the time, the Commission agreed on a wellrounded interpretation, making it clear that conditionality represents an incentive to budgetary discipline, consisting of three elements in particular. Progress in achieving the targets set for the reduction of budgetary deficits is reviewed twice a year, so that it is possible to lift a suspension of aid within the year.
This constitutes a direct incentive for the Member State concerned to adapt its budgetary decisions accordingly. A suspension of aid is preceded by a comprehensive review, which means that small divergences from the set targets in absolute terms can be allowed for, as can any irregularities undetected by a Member State. Basing decisions on forecasts inevitably entails a degree of uncertainty, which must be taken into account and evaluated very carefully before a final decision is made.
On 25 January 1996, the Committee on Regional Policy was informed at length by the Director-General of DG XVI about the Commission's decision to enforce the legal obligations arising from the principle of conditionality.
The facts of the matter are these: in September 1994, the Council established that - unlike Ireland - Spain, Portugal and Greece had excessive budget deficits. The Council's recommendation therefore set specific targets for these three countries for 1995. In July 1995, the Council confirmed these 1995 targets and set new ones for 1996. An investigation this spring, once the 1995 figures are available, will show whether or not the targets for 1995 were met. Should any Member State have failed to meet its 1995 target, the Commission will decide not to finance any new projects from the Cohesion Fund in that Member State or, in the case of large, multi-stage projects, any new stages of a project.
If aid is suspended in spring 1996, it can be reinstated in autumn 1996, as long as the forecast indicates that the Member State is likely to meet its target for 1996. In any event, the Commission will inform Parliament immediately about any decision to suspend aid.
Madam President, let me to conclude by thanking Parliament again on behalf of the Commission, and in particular the rapporteur, Mr Costa Neves, for this positive and constructive resolution on the implementation of the Cohesion Fund in 1994.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
North-South cooperation and the campaign against drugs
The next item is the report (A4-0070/96) by Mr Liese, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation (COM(95) 0296 - C4-0380/95-95/0167(SYN)) on North-South cooperation in the campaign against drugs and drug addiction (Budget heading B7-5080).
Forty to fifty million people worldwide are addicted to illegal drugs - the fate of any one individual is awful enough to demand action. The Committee on Development and Cooperation has presented a report, which it adopted unanimously, to contribute to solving the problem. The crops used to manufacture drugs are cultivated primarily in three areas: in the Andean countries, the countries which form the 'golden crescent' , and the countries of the 'golden triangle' in Asia. A crucial reason for the concentration of cultivation in developing countries is the dire poverty of the people in those regions. When the alternative is to grow coca or suffer abject poverty and death, the Mafia has an easy task. Development cooperation is therefore essential, not only in the EU's own interests, but also out of solidarity with the people concerned in this area. It cannot be stressed often enough that the problem of drugs is also a problem of development.
Europe realized too late in the day the need for joint measures to combat the drugs problem, and we are still being too tentative. I take exception to any nationalist attitudes in this area: we must act together. Not only must we act together in Europe, but we must also cooperate with the United Nations, taking account of the relevant international conventions and ensuring at last that these are enforced much more strictly.
The question 'should drugs be legalized - yes or no?' has exercised the House on more than one occasion. I made it clear very early on that such calls for liberalization had no chance of being put into practice either within or outside the European Union, and that international cooperation is imperative. On the substance of the matter, too, I came out at a very early stage against liberalization, because I believe that such an approach would solve nothing. I am very grateful to the committee for having rejected every amendment which did not explicitly rule out liberalization, so that we were able to focus more closely on the essence of this report, namely how to master the drugs problem through development policy. That was very beneficial to the committee's work, and I should like to thank all those colleagues who were of assistance.
So how should the resources from this budget line be spent? The European Parliament created the budget line 'North-South cooperation in the campaign against drugs and drug addiction' in 1987. The total take-up of funds up to the end of 1995 was ECU 75.68 million. Clearly, there can be no effective campaign to combat the problem simply by activating these funds, since the turnover of the drugs mafia is many times greater. But this could serve as a model for the use of funds from other EU sources - such as the European Development Fund and LAA programme resources - so that other countries can follow our lead. The Commission proposes that initiatives could be funded under the UNDCP programme in particular, for example aid to monitor and combat the drugs trade. The committee wholeheartedly supports this idea, and we agree that prevention and treatment should be another priority, since it is important and true, and unfortunately not widely known, that there is a large number of drug addicts in the developing countries themselves.
On one point, we are firmly convinced that the Commission's proposal is in need of improvement: the Commission proposes that a substantial part of the budget line for feasibility studies should be spent on investigating whether the GSP is functioning properly. I think that we should save this money, and the committee agrees with me. It would be preferable to devote the money to specific projects, because calling into question the GSP preferences - even indirectly - would send the wrong signal to the developing countries. These preferences must be maintained and in fact extended. One cannot always prove whether one cabbage imported by the European Union replaces one coca plant; the problem is far more complex than that. It is all to do with sending out a political signal and with the shaping of opinion in the countries concerned.
We focus on alternative development. Alternative development means offering producers alternatives so that they are no longer dependent on the cultivation of drugs. It is not enough simply to promote substitute crops: technical knowhow, infrastructure and marketing structures are needed too. All this must be provided. There are some very good projects in this area which are extremely successful. Unfortunately, the EU - the Council and Commission - has not declared its unequivocal backing for such schemes, so we in Parliament should adopt a clear-cut position in order to send a signal to the Council and Commission. The committee has unanimously done just that, and I am grateful to all the colleagues involved, in particular Mr Schmid - who unfortunately could not be present today for personal reasons - who gave me some very valuable suggestions. But I wish to thank all my other colleagues too.
I should like to conclude by drawing attention to one particular aspect: the Council challenges the legal basis of this programme, saying that everything to do with the campaign against drugs automatically falls under the third pillar. I wish to state emphatically on behalf of the committee, and also on behalf of the members of the Committee on Budgets, that in our view, this is an impertinence. When we pursue a development policy and disburse funds by way of assistance to developing countries, that is development cooperation. Parliament has the power of codecision, or at least has competence, in the field of cooperation, and we shall not allow this competence to be disputed. If the Council is of a different opinion, we shall find ways of asserting our rights through the budgetary procedure. I thank you for your attention, and urge you to support this report from the Committee on Development and Cooperation.
Madam President, the road to hell is paved with good intentions. When I say hell, of course, I mean the hell of drug addiction. As for good intentions, the proposal for a Council regulation which is before us today is a perfect illustration of such intentions. After all, what could be more praiseworthy than the desire to finance projects for North-South cooperation in the campaign against drugs and drug addiction, in order to make the developing countries more aware of these problems.
However, although we believe that it is necessary to help those countries, the draft which is proposed to us today leaves us sceptical. First, it is inconsistent. Parliament has on several occasions expressed its opinion as to how the campaign against drugs should be conducted, especially at international level. We regret the fact that this proposal takes insufficient account of that opinion, and that it refers only to the United Nations International Drug Control Programme. Moreover, the overall budget that would be allocated to the project is too limited for the latter to be really effective. In this respect, we would like to have a more accurate idea of what activities will be financed.
Furthermore, the Committee on Culture, Youth, Education and the Media, of which I am the draughtsman of the opinion, would have liked to see an approach which was more geared to prevention and which took account of the needs of local communities in the area of health education, especially for high-risk groups. Moreover, the committee has already emphasized the need for a global campaign against the consequences of poverty and the promotion of a genuine programme of education in the developing countries.
In conclusion, and more generally, I would remind the House that, whether it be in the developing countries or in Europe, the prohibitionist approach has never yet provided an effective way of combating the escalation of supply and demand for drugs. We should not choose the wrong target and be too precipitate in pointing the finger at the developing countries. The synthetic drugs that have appeared in the Western countries prove that. The Ecstasy taken by young Europeans in Amsterdam or in Paris is just as harmful as the glue sniffed by street children in Rio or Mexico City. Consequently, only a genuine codevelopment policy will enable us to take effective action against this scourge, both here and there.
Madam President, I think we need to focus on the most important aspect of this debate, and Mr Liese should be warmly congratulated on his contribution and report for advocating more than just a policy which seeks legislation and the destruction of crops, because that often has disastrous consequences, firstly because it pushes demand up rather than down and secondly because, and Mr Liese knows this too, a one-sided strategy of this kind leads to poverty, human rights abuses and often damage to the environment. Happily the European Commission is aware of that fact too.
At the beginning of this week a meeting was held in Bolivia between foreign ministers from the Latin American countries and their European Union counterparts. The Cochabamba communiqué stressed the need for collective, concrete measures to tackle the worldwide drugs problem. Commissioner Marín said at the meeting that the European Union had a different view from the United States on how to combat drug trafficking. Marín sees little benefit in the US policy of forced destruction of crops, and that is a view reflected in the report, the Commission proposal on which the Liese report comments.
The Commission maintains that measures against drugs have in fact been unsuccessful so far. It puts the blame for this on certain economic patterns which also apply to the drugs trade, in that where there is demand it creates supply, and where there is greater freedom in trade because borders have been abolished, this helps the drug traffickers too.
Fortunately the European Commission is increasingly recognizing that there is a need to balance the fight against drugs with the general social and economic development of the drug-producing countries. Ideally the European Union needs to appreciate that cooperation on measures to combat drugs should be born of broad cooperation on measures to foster a good civilian society in its partner countries. That of course is a long job.
In short, Madam President, north-south cooperation and measures against drugs have failed in terms simply of a war on drugs. The outcome is negative in two respects: the objectives pursued are not met and the effects of a heavy-handed policy are disastrous.
I think the Commission is on the right road with its proposal for a regulation. I think Mr Liese has raised the profile of this subject a little and I hope that a few of my amendments on behalf of the Committee on Civil Liberties and Internal Affairs will be adopted, thereby giving the whole thing a bit more of a human face. But I very happy with this report and I compliment Mr Liese on it.
Madam President, ladies and gentlemen, millions of people are addicted to drugs. Cruel tragedies are taking place out of sight of our proposals, reports and amendments. The victims are drug abusers, though not only them but also their families and all too often children and young people; it is the latter who probably suffer the most in the vicinity of drugs. A liberal policy is just as irresponsible as a passive one. Cooperation must be increased, not only across borders but worldwide. There must also be greater cooperation within countries, between social services, the police and schools and other educational establishments. A dialogue has been initiated between the USA and Europe and it is obvious that Europe will have to do more if it is to be equal to the American challenges.
On this issue the committee has received a number of opinions from several other committees with relatively mixed results. I am happy to see that the Committee on Development and Cooperation has succeeded in distilling a constructive and consistent line from so many contradictory standpoints.
It would be naive, however, to believe that the EU can replace all drugs with other crops and simply buy solutions to the problem. This is unrealistic. We can provide development aid, set a good example and contribute to development activities to create better infrastructure. This is where progress in the area can be made. If the problem of financing in this connection is to be resolved we must have thorough research, evaluation, accounting and monitoring, as well as proper public scrutiny. The problems involved are massive and we cannot solve them through resignation; rather we must counter them with greater efforts and endeavours. We therefore expect the Intergovernmental Conference to find much more effective ways of taking decisions where drugs trafficking is concerned. After all, we cannot then take a retrograde step in this connection.
The victims of drugs trafficking cannot simply be left to their fate. We are all responsible, not least those Members of the Council who do not wish to meet the obligations imposed by the proposed measures but who do not have any alternative proposals either. I welcome the humane viewpoint which I believe permeates both the proposal and the report. It shows a way towards an alternative development which will result in less demand.
Madam President, ladies and gentlemen, the campaign against drug addiction is a subject which gives rise to a great deal of polemics and passion, because unfortunately there is no miracle cure to stamp out this scourge which is poisoning our society, creating greater and greater devastation, and giving rise directly to delinquency and prostitution.
I am a grass-roots politician. The Nord-Pas-de-Calais region, which I represent, has seen a considerable increase in this phenomenon during recent years. Drug seizures increased by 272 % in 1995 as compared with the previous year. The number of drug addicts in the region is estimated at 15, 000, or 10 % of the French total; the population of the region represents 2.5 % of the population of France, so that Nord-Pas-de-Calais sadly has four times as many drug addicts as the national average.
The proportion of heroin addicts in the region is increasing; it exceeds the national average by 15 %. Multiple addiction is spreading. It is the young generation that is affected: 90 % are under 30 and half are under 21; most of them are male and 65 % are job-seekers. Drug addicts are not just dreamy intellectuals trying to escape, from time to time, the reality of everyday life; they are also young people, victims of the economic crisis, lacking roots, values and standards.
Far from solving the problem by eliminating the attraction of forbidden fruit, the legalization of the sale of soft drugs, persistently called for by some Members, would merely exacerbate it by increasing the supply and making it easier to purchase drugs. Every country or region that has tried this experiment has found it a failure and has turned back. The Dutch also acknowledge that, although their policy has had satisfactory results over a long period, their liberal intentions are today being perverted by international traffickers. What they have seen in the Netherlands is nothing less than drugs tourism, and they are the first victims of it. In 1991, 61 % of the heroin sold in France came from the Netherlands. In the last two years, more than 40 people from the Department of Nord have died of an overdose in the Netherlands. The French and Dutch police believe that young French people are making 200 trips per day to the Netherlands to buy drugs there. An association from Lille, set up in 1995, has set up a contact group in Rotterdam to repatriate these deeply distressed young people.
It is essential now to devise a plan for global action. First, greater cooperation between the Member States is necessary to ensure better comprehension of mutual problems and the harmonization of policies. We cannot organize the coexistence of such different models as those that exist at present. Secondly, we need to reinforce the health programmes and information campaigns. That is what we set out in the Burtone report. Finally, we must boost international cooperation to combat organized crime and reduce supply.
As our rapporteur quite rightly stresses, while the only choice is between growing coca and extreme poverty or death, the Maffia will be on velvet. It is crucial, then, to encourage substitution development strategies to offer certain developing countries other alternatives to the production of drugs.
The proposals by the Commission and the rapporteur are satisfactory. We must allocate substantial resources to implementing them. We shall therefore support this report, which is a step in the right direction.
Madam President, notwithstanding the very proper concern voiced by the previous speaker, Mr Donnay, he seemed to be talking about northsouth cooperation, between the Netherlands and France, and I thought the report dealt with something different from what Mr Donnay was talking about, but I do share his concern.
Madam President, I know from my own experience - don't get me wrong here - that drugs and drug-related crime are spreading in third world countries. Corruption is also spreading and so is the absolute dependence of various third world countries on this abhorrent trade. The harm this does to stability and economic development in these countries gives us cause not only for great concern but also cause to reflect on what is in effect the failure of our development cooperation. Many citizens of these countries appear - as I said - to be totally powerless to halt the expansion of the drugs trade, the drugs industry, the cultivation of narcotic crops.
Because people live in poverty, the result of the failure of large areas of our development cooperation, they often have no alternative. Consequently we must not only look at the position here in Europe as part of a coherent and global campaign against drugs; it is very much in our interest to offer a viable alternative in the areas to which Dr Liese has pointed.
One major element in our global policy on drugs is thus cooperation between north and south; it has to be. It is a useful means of strengthening the institutional capacity of the countries concerned so that they in turn can have the weapons with which to act against the laundering of drug money and fight the drug barons.
In another important aspect of our north-south cooperation, however, we must try to encourage the cultivation of alternative crops to get off the ground. This cannot be an ad hoc policy. The encouragement of alternative crops can only succeed if we ourselves open up our markets to third world products, including agricultural products.
The funds for north-south cooperation are far too modest, Madam President. Ten million ECU is of course nothing, peanuts. More must be found if Europe really wants to provide serious help with the problem we are discussing. We must also cooperate with the United Nations and the Member States to make our efforts more effective. This north-south cooperation must also be a part of our overall policy of development cooperation: human rights, the environment and the role of women all have their place, but I tell you, the most important requirement of all is action to tackle and defeat dependence on the drugs trade, the drugs industry, drug manufacturing. What we must do here in Europe, whoever we blame for drug addiction, whether it is the Netherlands or Belgium or another country, we must send out an important signal to the roots from which this abomination grows, and I am happy that Mr Liese, who know what he is talking about, has given that signal. My compliments to him.
Madam President, Commissioner, it is generally believed that in the fight against international drug trafficking, the key to success lies - and this was confirmed by the European Council in Madrid - in drawing up measures to reduce demand, combat the illegal trade and establish international cooperation. There is no agreement, however, on how to reduce demand - and without the reduction of demand, the other measures will be largely ineffective. This aspect of the question should be borne in mind, even though we are at present discussing international cooperation; for what is the point of reaching agreements with the countries concerned to eradicate drug crops from certain areas, when the criminal organizations can simply grow those crops somewhere else? Indeed, the eradication - or at least the attempted eradication - of drug crops from certain geographical areas has not resulted in the reduction of the quantity of those crops. The question is not so simple - would that it were. Consequently, I believe that we must continue our attempts to increase the budget for promoting alternative agricultural development in the countries concerned, with a view to ensuring that the substitution of traditionally grown narcotic plants with alternative crops is genuinely feasible. At the same time, however, I believe that we must address the serious problem of drug addiction from many different angles and without preconceptions.
Madam President, plans drawn up around the conference table do no good. They have resulted, in the 'golden triangle' for example, in crops being grubbed up, causing villages to slide away because of erosion, and driving people who lose their jobs and homes in rural areas into shanty-towns around the big cities; once there, they have sunk into poverty and have themselves begun to take drugs. One solution would be to involve local people from the outset in all restructuring plans for which aid is intended, but we can see few really positive examples of this. The problem with international institutions receiving funds from the European Union is that the EU often loses any control. When one considers what is actually being done nowadays to combat drugs, it really is an act of desperation: the police are being used in the campaign against drugs, and the root causes are in no sense being addressed.
Generally speaking, we are in favour of Mr Liese's report. But we fail to understand why he has suddenly developed such an admiration for trade preferences. Basically, these benefit only large concerns, whereas small farmers gain absolutely nothing. In Colombia, for example, in the flower plantations run by these large concerns, serious violations of human rights are taking place, particularly against female workers. Their health is being damaged irresponsibly, and yet aid is being provided. Is that what we want? Parliament has been demanding investigations for years now, but the Commission does nothing.
Madam President, ladies and gentlemen, Madam Commissioner, not all the members in my group agree with the point I am about to make, so I shall speak personally.
The rapporteur proposes the development of alternative crops to persuade peasants in Third World countries to abandon the unlawful production of hallucinogenic plants. The broad stratagem suggested is to offer customs preferences for the export of legal agricultural products. In a nutshell, what the rapporteur is offering these Third World peasants is that we should pay them a few pence extra for their potatoes and ask them to forego incomes a hundred times as great that they can earn by devoting their efforts to illegal crops.
This policy, which has been christened with the resounding name of 'alternative crop policy' , is actually nothing more nor less than the same tired policy of the American DEA, the Drugs Enforcement Administration, which has been implemented for twenty years with results that we know, though it seems necessary to remind the honourable rapporteur of those results.
In twenty years, the DEA has spent hundreds of millions of dollars a year to finance the destruction of thousands and thousands of hectares of illegal crops. Over those same twenty years, production and consumption of illegal drugs, for its part, has increased to an extent that is literally unparalleled in the history of mankind's consumer habits.
Europe's response to the blatant failure of this American policy - though it has not lacked resources, to say the least - is to propose the same policy, with financing amounting to ECU ten million. All this would be ludicrous, Madam President, if this whole drugs business were not totally tragic. Tragic for many Third World democracies which have already been destabilized by clandestine organizations whose enormous power crushes them; tragic for our democracies, slowly but surely infiltrated by dirty money; tragic for those hundreds of thousands of European citizens who have suffered at the hands of consumers of illegal substances, literally forced into crime; and tragic for those millions of consumers who have been so definitively marginalized.
After twenty years, after thirty years of error, tragedy and evil effects of all kinds, there is not another minute to lose. Individual States and the international community must be given back genuine control over the production and distribution of all the substances that are at present illegal. We must regularize and legalize all drugs, straight away. And let us stop telling the anti-prohibitionists that a debate on the legalization of drugs will be a waste of time. Confronted with a disaster on this scale, it is the prohibitionists who must now bear the burden of proof.
Madam President, first of all I must compliment the rapporteur on the excellent report which he and the Committee on Development and Cooperation have produced. Unlike the opinions delivered by other committees his report provides a balanced account and has avoided the temptation to make unduly forthright comments about liberalization and legalization. Because that is not what we are about here. The Commission's aim with this proposal is to enable developing countries to combat drug addiction effectively and to involve them in existing international cooperation efforts on the subject. Our job now is to examine this proposal from the point of view of development policy.
And that is what we must do. People in developing countries do not grow coca and poppies because they believe in principle that drugs should be freely available; usually they grow these crops purely in order to subsist. And meanwhile the cultivation and sale of these crops also causes a lot of economic and social problems in their own countries too, which often have enough other problems as it is. It is awful to realize that so far Europe has done precious little for the developing countries. I also find it awful that some people are again trying to steer the debate towards liberalization and away from the real subject of this report.
We must not forget that the growing of narcotics is often the result of a deeper underlying problem, poverty. We need to set up an international policy of cooperation with the developing world to combat the worldwide problem of drugs. But this will lead nowhere unless we in Europe can offer these countries a real prospect of a better future. Studies have shown that Europe has developed more in the direction of a closed market vis à vis the developing countries than an open market. Until such time as we take development policy seriously and stop undermining it with our economic policy we cannot expect programmes like these to produce anything much that is worthwhile. So I shall warmly endorse Amendment No 2 to Mr Liese's report, which emphasizes this point. I shall also support the other amendments which seek to channel aid as directly and as specifically as possible to where it is needed.
Madam President, ladies and gentlemen, this is actually a very interesting report on a useful idea: the idea of granting aid to the less developed countries in order to enable them to abandon drug production in favour of alternative crops. However, this report places a great deal of emphasis on economic aspects, and less on the power relationships underlying this problem. In many cases, whole populations are forced by the drug traffickers to produce drugs, and the problem is not so much an economic one as a problem of real political sovereignty and so, ultimately, virtually a military problem.
As the rapporteur has quite rightly noted, the credits released by the European Union in this area are far too modest, to say the least, in the light of the scale of the challenge represented by the drugs market today.
But it is not just the credits that are modest. I fear that the same applies to our actual intentions. As things stand today, waging war on drugs means resulting to completely exceptional measures. In our opinion, this cannot be done unless we reintroduce, and actually apply, the death penalty for the drug barons, as is being very successfully done in certain countries such as Singapore.
For ideological reasons that are only too familiar, this approach is considered to be out of the question. Instead, efforts are made to handle the problems created by the drugs traffic from an economic angle, and even to establish research credits, although the efficacy of such credits is not really proven. We tend to forget that the drug traffickers are not just shady businessmen but actual murderers, and that consequently the problem is not a purely economic one - I say again, it must be dealt with politically and I will go so far as to say militarily, bearing in mind the scale of the traffic today.
There are no signs at present that the European Union, or the Member States, intend to pursue this line. For this reason, although the report is a good one, we once again feel that the heart of the matter has been overlooked.
Madam President, ladies and gentlemen, the Committee on Civil Liberties is in a critical position with regard to the Liese report because it is based on a Commission proposal in which the European Union's action envisaged for the fight against drugs in developing countries is based on an absolutely ineffective strategy. Moreover the Commission's own document reflects a certain lack of confidence in stating that the international community, including the European Union, must note the obvious failure of the fight against drugs. That failure is derived from certain economic laws which apply also to the narcotics sector.
In the proposal under consideration the importance of the system of generalized preferences is confirmed. However, it is not in fact clear that it is really to the advantage of the small growers who have cultivated staple crops instead of drugs or who have helped in some way to reduce the areas cultivated for drug production.
The production, sale and use of drugs has increased out of all proportion in recent years and that tendency is confirmed in Interpol's statistics according to which, for example, in the space of thirteen years the quantity of cocaine seized in Europe has increased 200-fold. It is now clear that, given what this represents in financial terms, the drugs traffic and related illegal activities create corruption at all levels and the infiltration of criminal organizations into the management of public affairs and the organization of the economy.
The drugs problem is a real political problem in the producer countries, because it is known that the cartels use the resources they have accumulated to interfere in the democratic and economic processes of their countries, thus controlling policy and taking control of key sectors of business life and the financial services sector. The problem has world dimensions and it is precisely in the field of cooperation policy and development aid that Europe can and must take stock of the situation to bring all aspects of the phenomenon into focus, to evaluate the policies implemented hitherto and to provide for setting up new forms of intervention capable of promoting cooperation between the producer States and the importing States and between the public authorities at all levels as well as assessing the suitability of root and branch changes of approach and of particular intervention policies. The policies of crop destruction and the financing of alternative products are recognized by all studies and analyses as a failure.
As regards the allocation of appropriations it may be noted that in the proposal before us, whereas significant tranches had hitherto been reserved for measures to encourage a reduction in demand, the Commission seems to want almost to halve appropriations available for restraining demand, and this at a time when it is coming more and more to be recognized that only by reducing demand will it be possible to solve the drug problem as, moreover, the Commission itself has recognized in referring to the growing consumption of drugs.
It is essential therefore for the Commission to reconsider the scale of allocation of resources and it would be appropriate, moreover, to provide for rules with regard to co-financing.
Finally respect for human rights must be one of the Union's objectives in the field of the fight against drugs and not only in the context of prevention measures, treatment and rehabilitation of addicts. In fact legislation against drugs and its implementation by police or military forces may involve risks of breach of human rights which can in no way be endorsed by the Community.
Madam President, the production, marketing and consumption of drugs has increased beyond measure in the past few years. Interpol statistics relating to drugs seized show clearly the trends in recent years: from 1 366 kg of heroin seized in Europe in 1989 to 6 100 seized in 1990; from 59 kg of cocaine seized in Europe in 1977 to 12 912 in 1993. As regards amphetamines, the total amount in 1990 was 380 kg seized as against 184 in 1989. The illegal trade in cannabis and marijuana is increasing throughout the world: in 1990 211 tonnes were seized as compared with 160 in 1989 and 242 in 1992. It is now clear that trafficking and related illegal activities, in view of the financial value of the phenomenon, create corruption at all levels and infiltration of criminal organizations into the management of public affairs and the organization of the economy.
The drugs problem is world-wide. The international cartels are adopting an ever more aggressive and expansionist strategy in invading fresh markets with new drugs, with constantly changing distribution arrangements and with an increasingly remarkable ability to conceal and transfer the proceeds trafficking. It is primarily a political problem in the producer countries, because it is known that the cartels use their accumulated funds to interfere in the democratic and economic processes of their countries, thus controlling policy and taking control of key sectors of business life and the financial services sector.
Organized crime can employ the best brains, avail themselves of the latest technologies, of the leading experts in laundering, make use with impunity of so many arrangements and places. Ladies and gentlemen, we must go to war against drugs in all spheres. It is an absolute ethical commitment which we must make our priority in order to allow our children to live in a future in which the values and the joys of living must not be jeopardized by the chemistry of drugs. It is a true commitment requiring serious responses, an army of organized criminals cannot be beaten by the chatter of demagogues. The road will be long, hard and not yet entirely sure, but free men who believe in life have the duty to travel it. Though the problem is of world dimensions it is precisely in the framework of cooperation policy and development aid that Europe can and must take stock to bring into focus all aspects of the phenomenon, to evaluate what has been done, to determine new forms of intervention capable of encouraging cooperation between producer States and importing States, between authorities at all levels. The approach must be a global one and there must be an in-depth reappraisal in the United Nations of the results of policies hitherto followed in the matter of drugs, leading if necessary to a revision of the UN Conventions on the matter.
We are fully aware that the powers of the United Nations are very slight, but the road is worth travelling, in a framework of North-South financing in the drugs sector.
Madam President, before the Commissioner responds to Mr Liese's excellent report and gives the Commission's views on the various amendments, I would like it confirmed that the Commission has been properly informed that Amendments Nos 31, 32, 34 and 35, submitted in the names of Mr De Coene and Mrs d'Ancona and the Socialist Group, have, in fact, been withdrawn.
Madam President, the battle against drugs is a priority issue for the Commission. The abuse of drugs is a great worry throughout the world. Between 40 and 50 million people are addicted to illegal drugs. In recent years the number of drug addicts has increased dramatically in developing countries too. Within the EU there are hundreds of thousands of addicts. This situation is extremely serious.
The Commission has a clear policy in this area. The emphasis is on efforts to reduce availability and demand, efforts to combat illegal trafficking and efforts involving international cooperation. It is essential for the EU to cooperate closely with developing countries in the battle against drug abuse. It is a question of providing assistance in such a way that people are not forced into drug production simply out of poverty. They must have the opportunity to earn an income from other crops. It is a question of supporting countries' own efforts, together with other international organisations. If the problem is to be dealt with effectively, efforts must be made in various quarters. In concrete terms this means that the measures taken should be intended to reduce both supply and demand and to combat illegal trafficking and money laundering.
The Commission welcomes the report from Mr Liese and the excellent work done by the committees concerned. To a large extent it corresponds with the analysis and guidelines proposed by the Commission. A large number of amendments have been tabled. Unfortunately we were not informed of whether any of these amendments had been withdrawn. Of the amendments tabled, the Commission accepted the following: Nos 1, 3, 4, 6, 7, 9, 11, 13, 14, 16, 17, 19, 21, 24, 28, 30 and 33. As regards Amendments Nos 5, 8, 10, 15, 18, 20, 22, 23, 25, 27, 29 and 36, these are essentially problematic and cannot therefore be accepted by the Commission.
Amendment No 5 proposes that the associated countries should have the opportunity to reject the evaluation criteria. The Commission is the only body responsible for evaluation and it is therefore only reasonable that it should also be the Commission which decides the criteria.
Amendment No 8 concerns the European Development Fund. This is not a financing body belonging to the Community and it is not therefore possible to refer to other financing bodies in a legal act concerning budgetary matters.
Amendment No 15 refers to giving priority to direct measures to tackle the drug problem. This would reduce the Commission's freedom of action with regard to cooperation with developing countries to far too great an extent.
Amendment No 10 puts forward a limit of 10 % for, inter alia, the evaluation of projects. The Commission considers that this could hinder the development of projects and that it would inappropriately restrict the opportunities for evaluation.
Amendment No 18 proposes a reference to Article 205. As the proposal concerns a legal act which will become Community law the whole Treaty must be respected. There is neither any need to confine oneself to a single article, nor would this be meaningful.
Amendment No 20 proposes an amendment to the budget regulations governing the European Community's general budget, which the Commission cannot approve.
Amendment No 22 concerns comitology and the July 1987 decision of the Council. This issue can only be resolved within the framework of the 1996 Intergovernmental Conference.
Amendments Nos 23 and 25 concern reports to Parliament, to be made twice a year. The Commission's proposal was for an annual report. The Commission considers that Article 10 in its proposal meets the two legitimate demands that the Commission's operations should be open to scrutiny and that it should concentrate on project administration.
Amendment No 27 concerns measures to combat illegal trafficking. The Commission does not wish to reduce its measures to combat illegal imports and the manufacture of illegal drugs and cannot therefore approve the amendment.
Amendment No 29 in part concerns the same issue as Amendment No 10, i.e. a limit of 10 %, and also refers to studies and cooperation with specialised agencies. I have already considered the issue of the 10 % limit and I would add that the Commission's studies are generally carried out by experts.
Amendment No 36 refers to controlling the use of coca leaves. It has proved extremely difficult to control such use.
Amendments Nos 2, 8 and 12 can be approved by the Commission after some editorial changes which do not alter the substance. The Commission can only accept parts of Amendments Nos 26 and 31.
Amendment No 2 proposes the inclusion of words to the effect that the Union will not take any measures which would result in loss of income or greater poverty in the south. In principle the Commission shares the view that the European Community should not take measures which have negative consequences for developing countries. It is, nevertheless , of the opinion that the European Community cannot commit itself to not taking such measures. The Commission proposes that reference be made to the need to eliminate poverty in developing countries.
Amendment No 8 refers, inter alia, to the Dublin Group's definition. In the interests of greater clarity, the Commission proposes that the Dublin Group's definition of alternative development should be attached in an annex to the report.
Amendment No 12 concerns protection against reprisals. Bearing in mind the nature of the other measures which it usually supports, the Commission cannot commit itself to the protection of farmers from reprisals which drug traffickers may take.
Allow me in conclusion to stress the enormous importance which the Commission attaches to cooperation with developing countries in the fight against drug abuse. We welcome the European Parliament's considerable commitment to the issue.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Civil protection action programme
The next item is the report (A4-0100/96) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision (COM(95) 0155 - C4-0221/95-95/0098(CNS)) establishing a Community action programme in the field of civil protection.
Madam President, Commissioner, ladies and gentlemen, this is the international decade for the prevention of natural disasters, which will end in the year 2000. In 1994, there were 580 natural disasters across the world, causing 16 000 deaths and more than USD 65 million worth of material losses. Consequently, the establishment of a Community action programme in the field of civil protection is of the utmost importance in tackling not only natural disasters, but also man-made disasters of a technological or industrial kind.
This very week, we have had a debate in plenary to mark the tenth anniversary of the Chernobyl disaster - the ultimate example of a disaster caused by the irresponsibility and imprudence of man. And I believe that the Chernobyl disaster makes crystal clear the vital need for Europe-wide civil protection measures.
In 1985, a first ministerial meeting laid the foundations for Community cooperation in the field of civil protection. And since 1984, the European Parliament has delivered a number of opinions in favour of the introduction of more effective measures, especially in the field of prevention.
The Council resolution of October 1994 recalls the declaration in the final act of the Treaty on European Union, which states that the question of introducing a specific title on civil protection into the Treaty establishing the European Community will be examined on the basis of a report which the Commission is to submit to the Council by 1996 at the latest. We have therefore reintroduced the amendment which Mrs Díez de Rivera tabled in the Committee on the Environment - and which was not adopted - concerning the need for the Intergovernmental Conference to establish a legal basis for Community civil protection measures.
Fundamental to this proposal are measures in the areas of forecasting, prevention, training and information, the self-protection, awareness and solidarity of citizens, and cooperation and coordination between local, regional and national authorities. Consequently, our amendments seek to enhance these aspects, whilst underlining the need to pay special attention to the isolated and ultraperipheral regions, which face enormous difficulties and are often affected by emergencies - typhoons, fires, hurricanes, and so on.
The role of the non-governmental organizations and the need for adequate funding are the subject of other amendments adopted by the Committee on the Environment. We respect the proposals and amendments put forward by Mr Schnellhardt, with whom we have held discussions, but we were obliged to oppose a number of them, particularly as regards the committee which we call advisory, but which Mr Schnellhardt proposes should manage the action programme in conjunction with the Commission. We do not agree with this, because we believe that it would mean returning the measures to national control, and because of course disasters do not usually respect national borders and therefore require joint measures to be taken by the Commission - with consultation, naturally, of a committee in which the Member States are represented. Such a committee is clearly provided for in Article 4 of the proposal, and we believe that consultation and the requirement that the Commission must take its views into account are sufficient.
Finally, in the explanatory statement, we strongly recommend that a European Union intervention fund should be set up to guarantee immediate and effective action in the case of disasters. We believe that this would not mean spending more money. Indeed, on a daily, weekly or monthly basis, the Commission and the other institutions send money to the various countries hit by disasters to help them cope with the consequences. Having an intervention fund would be an important means of ensuring a more rapid and effective response.
I should like to end by thanking my colleagues in the Committee on the Environment who helped to improve this report, the representatives of the Commission, who also assisted us, and our committee secretariat, which also collaborated in this report, which the scant attendance in the Chamber may perhaps suggest is unimportant, but which I believe to be one of great importance.
Madam President, the proposal for a decision now before the House on the extremely important subject of civil protection is vague and inadequate, despite the rapporteur's courageous attempts to improve it. For years, inefficiency at Community level - due, amongst other things, to a lack of staff - has delayed the development of a coherent and effective policy in this field, despite the fact that for more than ten years, the European Parliament has been calling for the promotion of preventive measures, mutual assistance and training, the use of new technical equipment, the coordination of efforts, and the establishment of citizens' information and awareness campaigns.
Furthermore, a specific chapter was devoted to this subject in the fifth action programme on the environment, directly following that on nuclear safety and protection against radiation - because as we recalled yesterday, the consequences of the Chernobyl disaster are still in everyone's mind.
Given that civil protection is a matter of fundamental importance to the Union's citizens - as it is to the Economic and Social Committee and the Committee of the Regions, notwithstanding the fact that, incomprehensibly, this question is being debated when the sitting is almost over - how is it possible that the Treaty on European Union should only mention it in the first declaration, even though transnational action and cooperation between states are essential to its effectiveness? The vague and ambiguous provisions of Article 3 and an ephemeral legal basis are all that we can count on to deal with serious environmental disasters such as oil spills, accidents in the transport of hazardous substances, radiation leaks, forest fires, and so on. I am therefore proposing that the Intergovernmental Conference should address this issue, and I thank Mrs González Álvarez for her comments concerning my amendment.
Having said that, it is true that something is better than nothing. It is also true that the Committee on the Environment, Public Health and Consumer Protection has extensively amended the Commission text, emphasizing in particular the need for preventive measures, training, cooperation and shared responsibility, without forgetting the specific problems faced by the smaller islands and the valuable contribution that non-governmental organizations have made to tackling countless disasters.
I should like to end, Madam President, by congratulating Mrs González Álvarez once again, although I fear that the Union's citizens would have preferred a more ambitious and specific text.
Madam President, ladies and gentlemen, civil protection is an area which has until now, as it were, been located on the extreme fringes of Community competence: the Member States have been acting by means of intergovernmental cooperation. The Commission proposal now before us adopts the right approach, setting out an integrated action programme which complements existing Community activities in the field of civil protection.
What does this involve? The draft action programme is based on the premise that civil protection falls under the competence of the Member States, since prompt action by those responsible at local and regional level is crucial to rapid and effective assistance in the event of a disaster. EU involvement should therefore be restricted to additional help in cases where there is a need for cross-border action. In short, it is a matter of transferring know-how, providing mutual assistance and exchanging experiences.
This was the thinking behind the existing activities, and in my opinion it should be maintained in principle. In the past, there has always been a good deal of interest in the transfer of know-how. I also welcome the proposed new measures to improve the ability of European citizens to protect themselves against risks, however, since this should help considerably to restrict or reduce the damage caused by disasters.
The Committee on the Environment, Public Health and Consumer Protection has proposed a few additions to the content of the future action programme, most of which my group endorses. Opinions differ, however, as to how the future action programme should be implemented, especially in terms of who should take the final decision on the measures to be carried out. Hitherto, the so-called network of civil protection correspondents, consisting of representatives of the Member States, has been responsible for putting EU actions into effect. The Commission is now proposing that it should have the final say, and it is just not true, Mrs González Álvarez, that the committee simply expresses its opinion and then this is implemented; the exact opposite is the case.
The new civil protection committee, consisting as before of Member States' representatives, would have a purely advisory role. Its members would merely be informed whether or not the Commission was following their recommendations. I find this unacceptable. I strongly urge Parliament to adopt a different stance here, namely that the final power of decision should rest with the Council when - and only when - the views of the Commission and the committee diverge. I fully realize that the European Parliament has its own, critical attitude to the question of comitology, and quite rightly so in many cases.
I am not seeking blindly to hand over all decision-making power to the Council and take away responsibility from the Commission and Parliament. Rather, it is our duty to devise appropriate Community procedures for an area of activity which is on the extreme fringes of Community competence. I could only support a solution on the Commission's lines if civil protection were to be included in the Treaty in its own right. However - and here I have to contradict you, Mrs González Álvarez - neither the Commission, nor the Reflection Group, nor Parliament has called for this, which means that the matter will not even be discussed at the IGC. No such passage will be inserted into the Treaty, and we must therefore make the necessary changes. Let us be consistent and remain within the framework which we ourselves have adopted as a guide, and let us at least apply the rules of comitology.
Madam President, I welcome the proposed action programme on civil protection. It has been a long time coming - probably because the Treaty as we have already heard does not provide specific powers to act in this area. The programme had to be put forward under the general Article 235. We can only hope it will not suffer the blocking fate of the poverty programme and the Action for the Elderly programme which are under this legal base.
There is a good argument for a Treaty amendment in this area in due course, not because the European Union wants to dictate to Member States on civil protection policies - far from it, but because exchanges of best practice and action to prevent cross-border disasters such as flooding, fire and acts of terrorism must be able to be coordinated at European level where that is desirable.
I am proud to support the London Fire Service, the largest and probably the best in the world. It has suffered severe financial cutbacks and restrictions in recent years under the present Conservative Government in Britain and it is very much in favour of these cross-border exchanges to pursue its campaign to promote the Hazchem system to exchange its expertise in disaster management with other countries in the European Union and perhaps further to the east as well. I trust Parliament will approve the funding in the 1997 budget once this important action programme has been approved by the Council, and I hope the Council will listen to our arguments in support of the programme and approve it as soon as possible.
Madam President, the Commission would like to extend its thanks to the Committee on the Environment and to the Committee on Budgets, and in particular to the Mrs González Álvarez and Mrs Gredler for their work and commitment to the report. Disasters are happening all over the world. Everyone in Europe is exposed to many and various risks. These include earthquakes, forest fires and volcanic eruptions in the southern part of the Union or floods, storms and technological risks throughout the Union.
Community cooperation in civil protection matters is intended to increase safety levels, as regards both natural and technological disasters affecting people, the environment and property. The most important elements of this cooperation are the sharing of experience, learning from previous events and the coordination of efforts in those Member States with a responsibility for civil protection. The proposal also provides a legal basis for budget item B4-3300 concerning civil protection and environmental disasters.
With that, permit me to move on to the amendments which have been tabled, Madam President. The Commission accepts many of the proposals. Amendments Nos 3, 5, 6, 7, 9, 11, 12, 13, 15 and 19 improve and clarify the text and elaborate the Commission's proposal. The Commission approves them in their entirety or substance. Certain amendments must be clarified. These are Amendments Nos 2, 4, 8, 10, 14, 20, 21, 22, 23, 24 and 31, which can therefore be approved in part.
Certain amendments cannot be approved by the Commission, however. We believe that the Commission's proposal concerning comitology provides the best balance between the institutions, as a result of which Amendments Nos 16, 17, 18, 27, 28 and 30 cannot be approved. What the Commission is proposing is in fact a committee procedure of type 1. Changing to a different procedure would mean a less effective decision-making process.
Amendment No 25 would allow voluntary organisations to obtain support from the Community for their work. The resolution on mutual assistance which was adopted in July 1991 by the Council and representatives of the governments of the Member States means, however, that only the competent authorities may apply for and obtain support within the Union. Voluntary organisations are not authorities and cannot therefore be approved. We should, however, remember that non-profitmaking organisations play a very important role in civil protection in our Member States. We have every reason, therefore, to encourage them in their work.
In Amendment No 26 it is proposed that the 1996 Intergovernmental Conference should provide civil protection with a special legal basis. A programme of measures is, however, not the right place to establish views on what the Intergovernmental Conference should result in and we cannot therefore accept the amendment.
As a result of the amendments tabled the proposal concerning civil protection has, I believe, been much improved. At the same time I should like to point out that no appropriations have been earmarked as part of the budget item for civil protection, that is to say B-3300 for 1996, despite the Committee on the Environment's excellent report. This situation will present considerable problems. The Commission cannot therefore support activities of the kind involved in the three simulation exercises to be conducted this year in Italy and Sweden and on the Dutch-German border. The same applies with regard to the European Fire Services Training College's summer course in fire and rescue work. The situation can be improved, however, if Parliament approves without delay the request for the transfer of appropriations to the budget item for civil protection which the Commission intends to submit in the very near future.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.45 p.m.)